(Herbert Smith LOGO) [h70183h7018302.gif]
Exhibit 10.15(b)
EXECUTION VERSION
                                        2010
ENDEAVOUR INTERNATIONAL CORPORATION
(and certain of its Affiliates)
BNP PARIBAS
BANK OF SCOTLAND PLC
 
AMENDMENT AND RESTATEMENT
relating to a junior credit agreement dated 22
January 2008
 

 



--------------------------------------------------------------------------------



 



Herbert Smith LLP
THIS AGREEMENT is dated            February 2010 and made between:

(1)   ENDEAVOUR INTERNATIONAL CORPORATION (the “Company”);   (2)   THE
AFFILIATES OF THE COMPANY listed in Part I (Obligors) of Schedule 1 (Parties);  
(3)   BNP PARIBAS; and   (5)   BANK OF SCOTLAND PLC.

IT IS AGREED as follows:

1.   GENERAL   1.1   Definitions       Terms defined in the Restated
Intercreditor Agreement (whether expressly or by incorporation) shall, unless
otherwise defined in this Agreement or unless a contrary intention appears, have
the same meaning when used in this Agreement. In addition, in this Agreement:  
    “Intercreditor Agreement” means the intercreditor agreement dated 31
October 2006 between, among others, the Company and BNP Paribas (in various
capacities) (as amended and restated from time to time).       “New Obligor”
means each of Endeavour North Sea Limited. Endeavour North Sea, L.P. and
Endeavour North Sea LLC.       “Restated Intercreditor Agreement” means the
Intercreditor Agreement as amended and restated in the form set out in
Schedule 3 (Form of Intercreditor Agreement) to this Agreement.       “Restated
Second Lien Credit Agreement” means the Second Lien Credit Agreement as amended
and restated in the form set out in Schedule 2 (Form of Second Lien Agreement)
to this Agreement.       “Second Lien Credit Agreement” means the credit
agreement dated 22 January 2008 between, among others, the Company, Bank of
Scotland plc (in various capacities) and BNP Paribas (in various capacities) (as
amended and restated from time to time).   1.2   Designation       Each of the
Company and the Second Lien Agent hereby designates this Agreement as a “Finance
Document” for the purposes of (and as defined in) the Restated Second Lien
Credit Agreement.   1.3   Counterparts       This Agreement may be executed in
any number of counterparts, and this has the same effect as if the signatures on
the counterparts were on a single copy of this Agreement.   2.   AMENDMENT AND
RESTATEMENT OF SECOND LIEN CREDIT AGREEMENT   2.1   Amendment       On and from
the date of this Agreement:

  2.1.1   the Second Lien Credit Agreement shall be amended and restated so that
it shall be read and construed for all purposes as set out in Schedule 2 (Form
of Restated Second Lien Credit Agreement) to this Agreement; and

 



--------------------------------------------------------------------------------



 



  2.1.2   the Finance Documents shall be read and construed as if all references
therein to the Second Lien Credit Agreement are references to the Restated
Second Lien Credit Agreement as modified from time to time.

    Each of the New Obligors hereby agrees to be a party to, and to be bound by
the terms of, the Restated Second Lien Credit Agreement in the relevant
capacity(ies) in which it is expressed to be a party thereto.   2.2   Continuing
effect       The provisions of the Second Lien Credit Agreement shall, save as
amended hereby, continue in full force and effect.   3.   INTERCREDITOR
AGREEMENT   3.1   Amendment       The Security Trustee confirms, pursuant to
clause 8.3 of the Intercreditor Agreement that the Intercreditor Agreement shall
be amended on the date of this Agreement such that it shall be read and
construed for all purposes as set out in Schedule 3 (Form of Restated
Intercreditor Agreement).   3.2   Consent

  3.2.1   The Security Trustee confirms that the relevant quorum of the Secured
Creditors has consented to the amendments to the Intercreditor Agreement that
are effected pursuant to Clause 3.1 (Amendment).     3.2.2   To the extent that
such consent is required under the Intercreditor Agreement, each of the parties
to this Agreement confirms to the Security Trustee that it consents to the
amendments to the Intercreditor Agreement that are effected pursuant to Clause
3.1 (Amendment).

4.   GOVERNING LAW       This Agreement and any non-contractual obligations
arising out of or in connection with it are governed by English law.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.
SIGNATORIES

                 
SIGNED by
    )     /s/ J. Michael Kirksey 
 
               
 
    )          
 
               
for and on behalf of
    )          
 
               
ENDEAVOUR INTERNATIONAL
    )          
 
               
CORPORATION
    )          

 



--------------------------------------------------------------------------------



 



                 
SIGNED by
    )     /s/ J. Michael Kirksey 
 
               
 
    )          
 
               
for and on behalf of
    )          
ENDEAVOUR OPERATING
    )          
 
               
CORPORATION
    )          
 
               
SIGNED by
    )     /s/ J. Michael Kirksey
 
    )          
for and on behalf of
    )          
ENDEAVOUR ENERGY
    )          
NEW VENTURES INC.
    )          
COMPANY
    )          
 
               
SIGNED by
    )     /s/ J. Michael Kirksey
 
    )          
for and on behalf of
    )          
END MANAGEMENT COMPANY
    )          
 
               
SIGNED by
    )     /s/ J. Michael Kirksey
 
               
 
    )          
 
               
for and on behalf of
    )          
 
               
ENDEAVOUR ENERGY NORTH SEA, L.P.
    )          

 



--------------------------------------------------------------------------------



 



                 
SIGNED by
    )     /s/ J. Michael Kirksey
 
               
 
    )          
 
               
for and on behalf of
    )          
ENDEAVOUR ENERGY NORTH SEA LLC
    )          
 
               
SIGNED by
    )     /s/ J. Michael Kirksey
 
    )          
 
               
for and on behalf of
    )          
 
               
ENDEAVOUR INTERNATIONAL
    )          
 
               
HOLDING B.V.
    )          
 
               
SIGNED by
    )     /s/ J. Michael Kirksey
 
               
 
    )          
 
               
for and on behalf of
    )          
 
               
ENDEAVOUR ENERGY
    )          
 
               
NETHERLANDS B.V.
    )          
 
               
SIGNED by
    )     /s/ J. Michael Kirksey
 
    )          
 
               
for and on behalf of
    )          
 
               
by ENDEAVOUR ENERGY UK LIMITED
    )          
 
    )          

 



--------------------------------------------------------------------------------



 



                 
SIGNED by
    )     /s/ J. Michael Kirksey
 
               
 
    )          
 
               
for and on behalf of
    )          
 
               
ENDEAVOUR NORTH SEA LIMITED
    )          
 
               
 
    )          
 
               
SIGNED by
    )     /s/ Aurelie Guth
 
               
 
    )          
 
               
for and on behalf of
    )          
 
               
BANK OF SCOTLAND PLC
    )          
 
               
SIGNED by
    )          
 
               
 
    )     /s/ Remi Collonges-Duflouleur
 
               
for and on behalf of
    )          
 
               
BNP PARIBAS
    )          

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
PARTIES
Obligors

              Registration number (or     Name of Obligor   equivalent, if any)
  Jurisdiction of incorporation
Endeavour International Corporation
  C897-2000   Nevada, U.S.A.
Endeavour Operating Corporation
  3737839    Delaware, U.S.A.
Endeavour Energy New Ventures Inc. (formerly, END Operating Management Company)
  3900636    Delaware, U.S.A.
END Management Company
  3900274    Delaware, U.S.A.
Endeavour Energy North Sea, L.P.
  4591023    Delaware, U.S.A.
Endeavour Energy North Sea LLC
  4621624    Delaware, U.S.A
Endeavour International Holding B.V.
  34229293    Netherlands
Endeavour Energy Netherlands B.V.
  34229296    Netherlands
Endeavour Energy UK Limited
  5030838    England and Wales
Endeavour North Sea Limited
  3518803    England and Wales

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
FORM OF RESTATED SECOND LIEN CREDIT AGREEMENT
SCHEDULE 2
FORM OF RESTATED SECOND LIEN CREDIT AGREEMENT
22 JANUARY 2008
ENDEAVOUR INTERNATIONAL CORPORATION
arranged by
BANK OF SCOTLAND PLC
 
$25,000,000
JUNIOR FACILITY AGREEMENT
as amended and restated on 5 February 2010
 
Herbert Smith LLP

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Clause   Headings   Page
1.
  DEFINITIONS AND INTERPRETATION     1  
2.
  THE FACILITY     13  
3.
  PURPOSE     14  
4.
  CONDITIONS OF UTILISATION     14  
5.
  UTILISATION     14  
6.
  OPTIONAL CURRENCY     15  
7.
  REPAYMENT     17  
8.
  PREPAYMENT AND CANCELLATION     18  
9.
  INTEREST     21  
10.
  INTEREST PERIODS     22  
11.
  CHANGES TO THE CALCULATION OF INTEREST     23  
12.
  FEES     24  
13.
  TAX GROSS UP AND INDEMNITIES     25  
14.
  INCREASED COSTS     30  
15.
  OTHER INDEMNITIES     31  
16.
  MITIGATION BY THE LENDERS     33  
17.
  COSTS AND EXPENSES     33  
18.
  GUARANTEE AND INDEMNITY     34  
19.
  REPRESENTATIONS     37  
20.
  INFORMATION UNDERTAKINGS     43  
21.
  GENERAL UNDERTAKINGS     48  
22.
  FINANCIAL COVENANTS     60  
23.
  EVENTS OF DEFAULT     64  
24.
  CHANGES TO THE LENDERS     68  
25.
  CHANGES TO THE OBLIGORS     72  
26.
  ROLE OF THE ADMINISTRATIVE FINANCE PARTIES     75  
27.
  CONDUCT OF BUSINESS BY THE FINANCE PARTIES     80  
28.
  SHARING AMONG THE FINANCE PARTIES     81  
29.
  PAYMENT MECHANICS     82  
30.
  SET-OFF     84  
31.
  NOTICES     84  
32.
  CALCULATIONS AND CERTIFICATES     86  
33.
  PARTIAL INVALIDITY     86  
34.
  REMEDIES AND WAIVERS     86  
35.
  AMENDMENTS AND WAIVERS     87  
36.
  CONFIDENTIALITY     88  

 



--------------------------------------------------------------------------------



 



              Clause   Headings   Page
37.
  COUNTERPARTS     91  
38.
  GOVERNING LAW     92  
39.
  ENFORCEMENT     92   SCHEDULE 1 THE ORIGINAL OBLIGORS     93   SCHEDULE 2 THE
ORIGINAL LENDERS     95   SCHEDULE 3 CONDITIONS PRECEDENT     96   SCHEDULE 4
REQUESTS     101   SCHEDULE 5 MANDATORY COST FORMULAE     112   SCHEDULE 6 FORM
OF TRANSFER CERTIFICATE     115   SCHEDULE 7 FORM OF ASSIGNMENT AGREEMENT    
118   SCHEDULE 8 FORM OF ACCESSION LETTER     121   SCHEDULE 9 CORPORATE
ORGANISATION CHART     123  

THIS AGREEMENT is dated 22 January 2008
BETWEEN:

(1)   ENDEAVOUR INTERNATIONAL CORPORATION (a corporation incorporated under the
laws of the State of Nevada whose principal place of business is 1000 Main
Street, Suite 3300, Houston, Texas, 77002, USA) (the “Company”);   (2)   THE
AFFILIATES of the Company listed in Part I (The Original Borrowers) of
Schedule 1 (The Original Obligors) as original borrowers (the “Original
Borrowers”);   (3)   THE AFFILIATES of the Company listed in Part II (The
Original Guarantors) of Schedule 1 (The Original Obligors) as original
guarantors (together with the Company, the “Original Guarantors”);   (4)   BANK
OF SCOTLAND PLC as Mandated Lead Arranger, Technical Bank, Original Lender and
Agent; and   (5)   BNP PARIBAS as Security Trustee.

IT IS AGREED as follows:

5.   DEFINITIONS AND INTERPRETATION   5.1   Definitions       In this Agreement:
      “Abandonment Date” means, in relation to each Borrowing Base Asset, the
date on which it is assumed that production of Petroleum from that Borrowing
Base Asset will no longer be commercially viable and the operation of such
Borrowing Base Asset will cease for economic reasons.       “Accession Letter”
means a document substantially in the form set out in Schedule 7 (Form of
Accession Letter).       “Acquisition Agreement” means the Agreement dated 26th
May 2006 between Paladin Resources Limited (1) Endeavour Energy UK Limited
(2) and Endeavour International

 



--------------------------------------------------------------------------------



 



    Corporation (3) granting put and call options over the entire issued share
capital of Endeavour North Sea (formerly, Talisman Expro Limited).    
“Additional Borrower” means a company which becomes an Additional Borrower in
accordance with Clause 29 (Changes to the Obligors).       “Additional Cost
Rate” has the meaning given to it in Schedule 5 (Mandatory Cost formulae).      
“Additional Financing” has the meaning given to it in Clause 12.3 (Mandatory
prepayment).       “Additional Guarantor” means a company which becomes an
Additional Guarantor in accordance with Clause 29 (Changes to the Obligors).    
  “Additional Obligor” means an Additional Borrower or an Additional Guarantor.
      “Administrative Finance Parties” means each of the Mandated Lead Arranger,
the Technical Bank, the Agent and the Security Trustee.       “Affiliate” means,
in relation to any person, a Subsidiary of that person or a Holding Company of
that person or any other Subsidiary of that Holding Company.       “Agent” means
Bank of Scotland plc in its capacity as agent for the other Finance Parties or
any other person that replaces it in such capacity in accordance with this
Agreement.       “Agent’s Spot Rate of Exchange” means, in relation to any date,
the Agent’s spot rate of exchange for the purchase of the relevant currency with
dollars in the London foreign exchange market at or about 11.00 a.m. on the
second Business Day prior to that date.       “Aggregate Commitments” means the
sum of the Lenders’ Commitments.       “Amendment Effective Date” means the date
on which the amendment and restatement of this Agreement takes effect pursuant
to an amendment and restatement agreement dated 5 February 2010.      
“Assignment Agreement” means an agreement substantially in the form set out in
Schedule 7 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.       “Authorisation” means an authorisation,
consent, approval, resolution, licence, exemption, filing, notarisation or
registration.       “Availability Period” means the period from and including
the Amendment Effective Date to and including the date falling 30 days prior to
the Final Maturity Date.       “Available Commitment” means a Lender’s
Commitment minus:

  (A)   the Dollar Amount of its participation in any outstanding Loans; and    
(B)   in relation to any proposed Loan, the Dollar Amount of its participation
in any Loans that are due to be made on or before the proposed Utilisation Date.

    “Borrower” means an Original Borrower or an Additional Borrower.      
“Borrower Group” means (i) Endeavour International Holding and its Subsidiaries
for the time being other than any Non-Recourse Subsidiary and (ii) Endeavour
Operating Corporation.       “Borrowing Base Asset” has the meaning given in the
First Lien Credit Agreement.       “Break Costs” means the amount (if any) by
which:

  (A)   the interest which a Lender should have received for the period from the
date of receipt of all or any part of its participation in a Loan or Unpaid Sum
to the last day of the

 



--------------------------------------------------------------------------------



 



      current Interest Period in respect of that Loan or Unpaid Sum, had the
principal amount or Unpaid Sum received been paid on the last day of that
Interest Period;

    exceeds:

  (B)   the amount which that Lender would be able to obtain by placing an
amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the London interbank market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

    “Business Day” means a day (other than a Saturday or Sunday or bank holiday)
on which banks are open for general business in London and, in relation to any
date for the payment or purchase of dollars, New York City.       “Commitment”
means:

  (A)   in relation to the Original Lender the amount (in dollars) set opposite
its name under the heading “Commitment” in the table set out in Schedule 2 (The
Original Lender); and     (B)   in relation to any other Lender, the amount of
any Commitment transferred to it under this Agreement,

    in each case, to the extent not cancelled, reduced or transferred by it
under this Agreement.       “Confidential Information” means all information
relating to the Company, any Obligor, the Group, the Finance Documents or the
Facility of which a Finance Party becomes aware in its capacity as, or for the
purpose of becoming, a Finance Party or which is received by a Finance Party in
relation to, or for the purpose of becoming a Finance Party under, the Finance
Documents or the Facility from either:

  (A)   any member of the Group or any of its advisers; or     (B)   another
Finance Party, if the information was obtained by that Finance Party directly or
indirectly from any member of the Group or any of its advisers,

    in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

  (i)   is or becomes public information other than as a direct or indirect
result of any breach by that Finance Party of Clause 30.13 (Confidentiality); or
    (ii)   is identified in writing at the time of delivery as non-confidential
by any member of the Group or any of its advisers; or     (iii)   is known by
that Finance Party before the date the information is disclosed to it in
accordance with paragraphs (A) or (B) above or is lawfully obtained by that
Finance Party after that date, from a source which is, as far as that Finance
Party is aware, unconnected with the Group and which, in either case, as far as
that Finance Party is aware, has not been obtained in breach of, and is not
otherwise subject to, any obligation of confidentiality.

    “Confidentiality Undertaking” means a confidentiality undertaking
substantially in a form from time to time recommended by the LMA or in any other
form agreed between the Company and the Agent.       “Coverage Ratio” has the
meaning given in Clause 26.7 (Reserves Value).       “CTA” means the Corporation
Tax Act 2009.

 



--------------------------------------------------------------------------------



 



    “Default” means Event of Default or Potential Event of Default.      
“Disruption Event” means either or both of:

  (A)   a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with the Facility (or otherwise in order
for the transactions contemplated by the Finance Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
Parties; or     (B)   the occurrence of any other event which results in a
disruption (of a technical or systems-related nature) to the treasury or
payments operations of a Party preventing that, or any other Party;

  (i)   from performing its payment obligations under the Finance Documents; or
    (ii)   from communicating with other Parties in accordance with the terms of
the Finance Documents,

      (and which (in either such case)) is not caused by, and is beyond the
control of, the Party whose operations are disrupted.

    “Dollar Amount” means:

  (A)   in relation to a proposed Loan or Loan denominated in dollars, the
amount of that proposed Loan or (as the case may be) Loan;     (B)   in relation
to a proposed Loan or Loan denominated in sterling, the amount of that proposed
Loan, or (as the case may be) Loan, converted into dollars at the Agent’s Spot
Rate of Exchange on the most recent valuation date (where “valuation date” means
(i) the date which is three Business Days before the Utilisation Date for that
Loan or, if later, the date the Agent receives the Utilisation Request for that
Loan and (ii) any other date nominated by the Agent (acting reasonably)).

    “Due Diligence Report” means the due diligence report from Ashurst referred
to in, and delivered to the finance parties under the First Lien Credit
Agreement pursuant to, the First Lien Credit Agreement.       “Dutch Borrower”
means any Borrower which is incorporated in The Netherlands.       “Dutch
Obligor” means any Obligor which is incorporated in The Netherlands.      
“Effective Date” means the date on which the Agent issues a notice to the
Company and the Lenders under Clause 8.1 (Initial conditions precedent).      
“Endeavour International Holding” means Endeavour International Holding B.V., a
private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated in The Netherlands having its corporate seat at
Amsterdam, The Netherlands and its registered address at Teleportboulevard 140,
1043 EJ, Amsterdam, The Netherlands.       “Endeavour North Sea” means Endeavour
North Sea Limited (formerly, Talisman Expro Limited), a company incorporated in
England and Wales (Registered No. 03518803).       “Endeavour Operating
Corporation” means Endeavour Operating Corporation, a Delaware corporation with
corporate registration number 3737839 and whose registered office is at 1000
West Street, 17th Floor, Wilmington, Delaware.       “Environmental Claims”
means any claim by any person in connection with (i) a breach, or alleged
breach, of an Environmental Law; (ii) any accident, fire, explosion or other
event of any

 



--------------------------------------------------------------------------------



 



    type involving an emission or substance which is capable of causing harm to
any living organism or the environment; or (iii) any other environmental
contamination.       “Environmental Laws” means any law or regulation concerning
(i) the protection of health and safety; (ii) the environment; or (iii) any
emission or substance which is capable of causing harm to any living organism or
the environment.       “Environmental Licence” means all Authorisations required
by any Environmental Law for the ownership of an interest in, or the operation
or development of, any Petroleum Asset.       “Equivalent Field Document” means,
to the extent that any member of the Group is permitted to enter into the same
under the Finance Documents, in relation to any Petroleum Asset that is not a
Borrowing Base Asset:

  (A)   each joint operating agreement and/or unitisation and unit operating
agreement relating thereto, each agreement relating to the transportation,
processing and/or storage of production therefrom and each agreement for the
sale or marketing of production therefrom and each other major agreement
relating to that Petroleum Asset and/or Petroleum produced therefrom;     (B)  
any Authorisation required for the lawful exploitation, development or operation
of that Petroleum Asset or the production, transportation or sale of Petroleum
therefrom (and including, without limitation, any Petroleum production licence);
    (C)   any development plan approved by any relevant operating committee
and/or any appropriate governmental or other regulatory authority relating to
that Petroleum Asset;     (D)   any documents relating to the acquisition by any
member of the Group of any interests in that Petroleum Asset or of any entity
holding the interest in that Petroleum Asset; and     (E)   any other document
designated as such by the Company and the Agent.

    “Event of Default” means any event or circumstance specified as such in
Clause 27 (Events of Default).       “Facility” means the term loan credit
facility described in Clause 6.1 (Facility).       “Facility Office” means the
office or offices notified by a Lender to the Agent in writing on or before the
date it becomes a Lender (or, following that date, by not less than five
Business Days’ written notice) as the office or offices through which it will
perform its obligations under this Agreement.       “Fee Letter” means each of:

  (A)   any letter dated on or about the Amendment Effective Date between
(i) all or any of the Obligors and (ii) all or any of the Administrative Finance
Parties relating to the payment of fees by the Obligors (or any of them) to any
such Administrative Finance Party(ies); and     (B)   any other letter
designated as such by the Agent and the Company.

    “Final Maturity Date” means the date falling 365 days after the Effective
Date.       “Finance Document” means:

  (A)   this Agreement;     (B)   any Security Document;     (C)   any Fee
Letter;     (D)   any Transfer Certificate;

 



--------------------------------------------------------------------------------



 



  (E)   any Accession Letter;     (F)   any other Accession Instrument;     (G)
  the Intercreditor Agreement; and     (H)   any other document designated as
such by the Company and the Agent.

    “Finance Party” means each of the Lenders, the Mandated Lead Arranger, the
Technical Bank, the Security Trustee and the Agent.       “Financial
Indebtedness” means, at the relevant date, any indebtedness for or in respect
of:

  (A)   moneys borrowed;     (B)   any acceptance credit;     (C)   any bond,
note, debenture, loan stock, or other similar instrument;     (D)   any
redeemable preference share;     (E)   any finance or capital lease;     (F)  
receivables sold or discounted (otherwise than on a non-recourse basis);     (G)
  the acquisition cost of any asset to the extent payable after its acquisition
or possession by the party liable where the deferred payment is arranged
primarily as a method of raising finance or financing the acquisition of that
asset;     (H)   any derivative transaction protecting against or benefiting
from fluctuations in any rate or price (and, except for non-payment of an
amount, the then mark to market value of the derivative transaction will be used
to calculate its amount);     (I)   any other transaction (including any forward
sale or purchase agreement) which has the commercial effect of a borrowing;    
(J)   any counter-indemnity obligation in respect of any guarantee, indemnity,
bond, letter of credit or any other instrument issued by a bank or financial
institution; or     (K)   any guarantee, indemnity or similar assurance against
financial loss of any person in respect of any item referred to in paragraphs
(A) to (J) above,

    but excluding, for the avoidance of doubt, any indebtedness arising from the
purchase of goods or services on normal credit terms in the ordinary course of
business.       “GAAP/IFRS” means:

  (A)   in relation to any member of the Group incorporated in the UK, generally
accepted accounting principles in the UK; or     (B)   in relation to any member
of the Group that is not incorporated in the UK, generally accepted accounting
principles in that person’s jurisdiction of incorporation,

    or, in each case, if IFRS has been implemented by the Group or the relevant
member thereof, IFRS.       “Group” means Endeavour International Corporation
and its Subsidiaries for the time being other than any Non-Recourse Subsidiary.
      “Guarantor” means an Original Guarantor or an Additional Guarantor.      
“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

 



--------------------------------------------------------------------------------



 



    “IFRS” means the International Financial Reporting Standards, International
Accounting Standards and interpretations of those standards issued by the
International Accounting Standards Board and the International Financial
Reporting Interpretations Committee and their predecessor bodies.      
“Information Package” means the written information and documents delivered to
the Mandated Lead Arranger by any Obligor in connection with the negotiation of
this Agreement on or before the Amendment Effective Date.       “Insolvency
Officer” means any liquidator, trustee in bankruptcy, judicial custodian or
manager, compulsory manager, receiver, administrative receiver, administrator,
curator, bewindvoerder, vereffenaar or similar officer, in each case, appointed
in any relevant jurisdiction.       “Insurances” means any insurances that are
required to be maintained by, or on behalf of, any Obligor or any member of the
Group in respect of the Borrowing Base Assets and/or any activities related
thereto pursuant to this Agreement.       “Intercreditor Agreement” means the
agreement dated 31 October 2006 between, among others, the Company, the Obligors
as defined therein and the Finance Parties (as amended from time to time
including pursuant to an amendment and restatement agreement dated on 5 February
2010).       “Interest Period” means, in relation to a Loan, each period
determined in accordance with Clause 14 (Interest Periods) and, in relation to
an Unpaid Sum, each period determined in accordance with Clause 13.3 (Default
interest).       “ITA” means the Income Tax Act 2007.       “Key Asset” means
each of:

  (A)   the interest held by Endeavour Energy UK Limited in UK Petroleum Licence
P226 relating to Block 15/27 (which block includes the discovery known as
“Rochelle”);     (B)   the interest held by Endeavour Energy UK Limited in UK
Petroleum Licence P1055 relating to Blocks 44/11a and 44/12a (which block
includes the discovery known as “Cygnus”);     (C)   the interest held by
Endeavour Energy UK Limited in UK Petroleum Licence P1314 relating to Block
23/16f (which block includes the discovery known as “Columbus”); and     (D)  
any other Petroleum Asset which has been designated as such by the Agent, the
Technical Bank and the Company.

    “Lender” means:

  (A)   the Original Lender; and     (B)   any bank, financial institution,
trust, fund or other entity which has become a Party in accordance with Clause
28 (Changes to the Lenders),

    which in each case has not ceased to be a Party in accordance with the terms
of this Agreement.       “LIBOR” means, in relation to any Loan:

  (A)   the applicable Screen Rate; or     (B)   (if no Screen Rate is available
for the currency or the Interest Period of that Loan) the arithmetic mean of the
rates (rounded upwards to four decimal places) as supplied to the

 



--------------------------------------------------------------------------------



 



      Agent at its request quoted by the Reference Banks to leading banks in the
London interbank market,

    as of 11.00 a.m. (London time) on the Quotation Day for the offering of
deposits in the currency of that Loan and for a period comparable to the
Interest Period for that Loan.       “LMA” means the Loan Market Association.  
    “Loan” means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.       “Majority Lenders”
means:

  (A)   if there are no Loans then outstanding, a Lender or Lenders whose
Commitments aggregate 66 2/3% or more of the Aggregate Commitments (or, if the
Aggregate Commitments have been reduced to zero, aggregated 66 2/3% or more of
the Aggregate Commitments immediately prior to the reduction); or     (B)   at
any other time, a Lender or Lenders whose participations in the Loans then
outstanding aggregate 66 2/3% or more of all the Loans then outstanding.

    “Mandatory Cost” means the percentage rate per annum calculated by the Agent
in accordance with Schedule 5 (Mandatory Cost Formulae).       “Margin” means
8.00 per cent. per annum.       “Material Adverse Change” means any event,
development or circumstance that has a material adverse effect on:

  (A)   the ability of any Obligor to perform any of its payment obligations
under any Finance Document as and when they fall due to be performed;     (B)  
the business, property, operations or financial condition of the Obligors (taken
as a whole);     (C)   the validity or enforceability of any provision of any
Finance Document;     (D)   the rights and remedies of any Finance Party under
any Finance Document; or     (E)   the validity, enforceability, effectiveness
or priority of any Security created or purported to be created under the Finance
Documents.

    “Material Subsidiary” means each member of the Group whose:

  (A)   profits (calculated before making allowances for Taxes) represent more
than 10% of the aggregate profits of the Group (calculated before making
allowances for Taxes) as shown by the latest audited consolidated accounts for
the time being of the Company as adjusted in such manner as the Agent and the
Company may agree (each acting reasonably) to be appropriate from time to time
to take account of any matters occurring after the relevant balance sheet date;
or     (B)   fixed assets (other than intangible assets) have a book value which
represents more than 10% of the book value of the consolidated fixed assets
(other than intangible assets) of the Group as shown by the latest audited
consolidated accounts for the time being of the Company as adjusted in such
manner as the Agent and the Company may agree (each acting reasonably) to be
appropriate from time to time to take account of any matters occurring after the
relevant balance sheet date.

 



--------------------------------------------------------------------------------



 



    “Month” means a period starting on one day in a calendar month and ending on
the numerically corresponding day in the next calendar month, except that:

  (A)   (subject to paragraph (C) below) if the numerically corresponding day is
not a Business Day, that period shall end on the next Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day;     (B)   if there is no
numerically corresponding day in the calendar month in which that period is to
end, that period shall end on the last Business Day in that calendar month; and
    (C)   if an Interest Period begins on the last Business Day of a calendar
month, that Interest Period shall end on the last Business Day in the calendar
month in which that Interest Period is to end.

    The above rules will only apply to the last Month of any period.       “Non
Recourse Subsidiary” means any Subsidiary of the Company which:

  (A)   does not own directly or indirectly (by shareholding or otherwise) an
interest in any Borrowing Base Asset; and

  (B)   which has been nominated as a “Non-Recourse Subsidiary” by the Company
by written notice to the Agent.

    “Obligor” means a Borrower or a Guarantor.       “Original Financial
Statements” means:

  (A)   in relation to the Company, the audited consolidated financial
statements of the Company for the financial year ended 31 December 2008; and    
(B)   in relation to each of the other Original Obligors, its financial
statements or, if the same have been audited, audited financial statements for
its financial year ended 31 December 2008.

    “Original Lender” means Bank of Scotland plc.       “Original Obligor” means
the Original Borrower or an Original Guarantor.       “Participating Member
State” means any member state of the European Communities that adopts or has
adopted the euro as its lawful currency in accordance with legislation of the
European Community relating to Economic and Monetary Union.       “Party” means
a party to this Agreement.       “Permitted Transaction” means:

  (A)   an intra-group re-organisation on a solvent basis which does not involve
any transfer of any of the Key Assets or Borrowing Base Assets, or any transfer
of any shares that are the subject of any Security Document or any transfer of
any shares in any member of the Group to a person that is not a member of the
Group;     (B)   the transfer of any Borrowing Base Asset owned by Endeavour
North Sea to Endeavour Energy UK Limited, on terms (i) whereby such asset
remains a Borrowing Base Asset and (ii) that ensure that the Security Trustee
continues to have Security over such Borrowing Base Asset upon the same, or more
beneficial, terms as the Security granted in favour of the Security Trustee over
such Borrowing Base Asset before such transfer and that the Security that the
Security Trustee has over such Borrowing Base Asset is not prejudiced or
adversely affected in any way;

 



--------------------------------------------------------------------------------



 



  (C)   the winding-up of Endeavour North Sea on a solvent basis at a time when
it has no assets whatsoever and is not a Borrower or Guarantor; or     (B)   any
other transaction agreed by the Majority Lenders.

    “Petroleum” means any mineral, oil or relative hydrocarbon (including
condensate and natural gas liquids) and natural gas existing in its natural
condition in strata (but not including coal or bituminous shale or other
stratified deposits from which oil can be extracted by destructive
distillation).       “Petroleum Asset” means (i) any Petroleum field, pipeline
transmission system or other Petroleum project, (ii) the facilities relating to
such field, system or project and/or (iii) the interests in such field, system,
project or facilities.       “Potential Event of Default” means any event or
circumstances specified in Clause 27 (Events of Default) which would (with the
expiry of a grace period, the giving of notice, the fulfilment of any condition,
the making of any determination under the Finance Documents or any combination
of the foregoing) be an Event of Default.       “Probable Reserves” means, in
relation to any Petroleum Asset, those quantities of Petroleum which are deemed
to be recoverable from the relevant petroleum field comprised in those Petroleum
Assets as “Proved plus Probable Reserves” in accordance with the Society of
Petroleum Engineers (provided that if such guidelines are modified after the
date of such Agreement and as a result of such modification, the Technical Bank
(acting reasonably in consultation with the Company) is of the opinion that such
definition of the term “Probable Reserves” will need to be modified to take
account of the relevant modification to such guidelines, then such definition
shall be modified as required by the Technical Bank (acting reasonably in
consultation with the Company and the Lenders).       “Project Documents” means:

  (A)   in relation to each Borrowing Base Asset:

  (1)   each joint operating agreement and/or unitisation and unit operating
agreement relating thereto, each agreement relating to the development thereof
or the transportation, processing and/or storage of production therefrom and
each agreement for the sale or marketing of production therefrom and each other
major agreement relating to that Borrowing Base Asset and/or Petroleum produced
therefrom;     (2)   any Authorisation required for the lawful exploitation,
development or operation of that Borrowing Base Asset or the production,
transportation or sale of Petroleum therefrom (and including, without
limitation, any Petroleum production licence);     (3)   any development plan
approved by any relevant operating committee and/or any appropriate governmental
or other regulatory authority relating to that Borrowing Base Asset;

  (B)   any documents relating to the acquisition by any member of the Borrower
Group of any interests in any Borrowing Base Asset or of any entity holding the
interest in such Borrowing Base Asset; and     (C)   any other document
designated as such by the Company and the Agent.

    “Projection” has the meaning given in the First Lien Credit Agreement.      
“Qualifying Lender” has the meaning given to it in Clause 17 (Tax gross up and
indemnities).

 



--------------------------------------------------------------------------------



 



    “Quotation Day” means, in relation to any period for which an interest rate
is to be determined:

  (A)   (if the currency is sterling) the first day of that period;     (B)  
(if the currency is dollars) two Business Days before the first day of that
period,

    unless market practice differs in the London interbank market for that
currency in which case the Quotation Day for that currency will be determined by
the Agent in accordance with market practice in the London interbank market and
if quotations would normally be given by leading banks in the London interbank
market on more than one day, the Quotation Day will be the last of those days.  
    “Reference Banks” means the principal London offices of Bank of Scotland plc
or such other banks as may be appointed by the Agent in consultation with the
Company.       “Related Fund” in relation to a fund (the “first fund"), means a
fund which is managed or advised by the same investment manager or investment
adviser as the first fund or, if it is managed by a different investment manager
or investment adviser, a fund whose investment manager or investment adviser is
an Affiliate of the investment manager or investment adviser of the first fund.
      “Relevant Affiliate” means, to the extent that it is not already an
Obligor, any wholly-owned Subsidiary of the Company.       “Relevant Disposal”
has the meaning given to it in Clause 12.3 (Mandatory prepayment).      
“Relevant Net Proceeds” has the meaning given to it in Clause 12.3 (Mandatory
prepayment).       “Relevant Repayment Proceeds” has the meaning given to it in
Clause 12.3 (Mandatory prepayment).       “Repeating Representations” means each
of the representations set out in Clause 23 (Representations) other than those
in Clauses 23.6 (Pari passu ranking), 23.7 (Insolvency), 23.9 (Authorisations),
23.10 (Financial statements), 23.11 (No Material Adverse Change), 23.12
(Litigation), 23.13 (Information Package), 23.15 (Environmental matters), 23.18
(Laws and regulations), 23.19 (Insurances), 23.22 (Deduction of Tax), 23.23
(Ownership structure) and 23.25 (Share Security).       “Representative” means
any delegate, agent, manager, administrator, nominee, attorney, trustee or
custodian.       “Reserves Report” has the meaning given in the First Lien
Credit Agreement.       “Screen Rate” means the British Bankers’ Association
Interest Settlement Rate for the relevant currency and period, displayed on the
appropriate page of the Telerate screen. If the agreed page is replaced or
service ceases to be available, the Agent may specify another page or service
displaying the appropriate rate after consultation with the Company and the
Lenders.       “Security” means a mortgage, charge, pledge, lien or other
security interest securing any obligation of any person or any other agreement
or arrangement having a similar effect.       “Selection Notice” means a notice
substantially in the form set out in Part II (Selection Notice) of Schedule 4
(Requests) given in accordance with Clause 14 (Interest Periods).       “Senior
Finance Documents” means the Finance Documents (as defined in the First Lien
Credit Agreement).       “Subsidiary” means a subsidiary undertaking within the
meaning of section 1162 of the Companies Act 2006.

 



--------------------------------------------------------------------------------



 



    “Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).       “Taxes Act” means
the Income and Corporation Taxes Act 1988.       “Technical Bank” means Bank of
Scotland plc in its capacity as technical bank for the other Finance Parties or
any other person that replaces it in such capacity in accordance with this
Agreement.       “Total Available Commitments” means the aggregate for the time
being of all the Lenders’ Available Commitment.       “Transaction Documents”
means the Project Documents and the Finance Documents.       “Transaction Party”
means each Obligor and each other party (not being a Finance Party) who is party
to any Finance Document.       “Transfer Certificate” means a certificate
substantially in the form set out in Schedule 6 (Form of Transfer Certificate)
or any other form agreed between the Agent and the Company.       “Transfer
Date” means, in relation to an assignment or transfer, the later of:

  (A)   the proposed Transfer Date specified in the relevant Assignment
Agreement or Transfer Certificate; and     (B)   the date on which the Agent
executes the relevant Assignment Agreement or Transfer Certificate.

    “Unpaid Sum” means any sum due and payable but unpaid by an Obligor under
the Finance Documents.       “Utilisation Date” means, in relation to any Loan,
the date on which the Loan is made.       “Utilisation Request” means a notice
substantially in the form set out in Part I (Utilisation Requests) of Schedule 4
(Requests).       “VAT” means value added tax as provided for in the Value Added
Tax Act 1994 and any other tax of a similar nature.   5.2   Construction

  5.2.1   Unless a contrary indication appears, any reference in this Agreement
to:

  (A)   any Finance Party or any Obligor or Transaction Party shall be construed
so as to include its successors in title, permitted assigns and permitted
transferees;     (B)   “assets” includes present and future properties, revenues
and rights of every description;     (C)   any form of asset (including any
Borrowing Base Asset or Key Asset) shall include a reference to (i) all or any
part of that asset and (ii) (in the case of any Borrowing Base Asset or any Key
Asset), the Petroleum field or other Petroleum Assets comprised therein;     (D)
  a “Finance Document” or any other agreement or instrument is a reference to
that Finance Document or other agreement or instrument as modified (however
fundamentally and whether or not more onerously) and includes any change in the
purpose of, any extension of or increase in any facility or addition of any new
facility under that Finance Document or other agreement or instrument;

 



--------------------------------------------------------------------------------



 



  (E)   “indebtedness” includes any obligation (whether incurred as principal or
as surety) for the payment or repayment of money, whether present or future,
actual or contingent;     (F)   a “person” includes any individual, firm,
company, corporation, government, state or agency of a state or any association,
trust, joint venture, consortium or partnership (whether or not having separate
legal personality) or two or more of the foregoing;     (G)   a “regulation”
includes any regulation, rule, official directive, request or guideline (whether
or not having the force of law but, if not having the force of law, being of a
kind that is normally complied with by those to whom it is addressed) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation;     (H)  
“disposal” means a sale, transfer, grant, lease or other disposal, whether
voluntary or involuntary (and shall include any unitisation), and “dispose” will
be construed accordingly;     (I)   a “guarantee” includes any form of indemnity
or other assurance against financial loss (including any obligation to pay,
purchase or provide funds for the purchase of any liability), and the verb “to
guarantee” shall be construed accordingly;     (J)   a provision of law is a
reference to that provision as amended or re-enacted;     (K)   a time of day is
a reference to London time;     (L)   any matter “including” specific instances
or examples of such matter shall be construed without limitation to the
generality of that matter (and references to “include” shall be construed
accordingly);     (M)   a “modification” includes an amendment, supplement,
novation, re-enactment, restatement, variation, extension, replacement,
modification or waiver or the giving of any waiver, release, consent having the
same commercial effect of any of the foregoing (and “modify” shall be construed
accordingly);     (N)   an amount in one currency that is “equivalent” to an
amount in another currency shall be construed as meaning the amount of the
second currency that can be obtained by converting the amount in the first
currency into the second currency at the Agent’s spot rate of exchange for
conversions between those two currencies at the relevant time;     (O)   the
“winding-up”, “dissolution” or “administration” of a person shall be construed
so as to include any equivalent or analogous proceedings under the law of the
jurisdiction in which such person is incorporated or established, or any
jurisdiction in which such person carries on business including the seeking of
liquidation, winding-up, reorganisation, dissolution, administration,
arrangement, adjustment, protection or relief of debtors;     (P)   “£” or
“sterling” is the lawful currency for the time being of the United Kingdom of
Great Britain and Northern Ireland; and     (Q)   “$” or “dollars” is to the
lawful currency for the time being of the United States of America.

 



--------------------------------------------------------------------------------



 



  5.2.2   Clause and Schedule headings are for ease of reference only.     5.2.3
  The words “other", “or otherwise” and “whatsoever” shall not be construed
ejusdem generis or be construed as any limitation upon the generality of any
preceding words or matters specifically referred to.     5.2.4   Unless a
contrary indication appears, a term used in any other Finance Document or in any
notice given under or in connection with any Finance Document has the same
meaning in that Finance Document or notice as in this Agreement. Unless
otherwise defined in this Agreement or unless the contrary is expressly
specified in this Agreement, terms defined in the Intercreditor Agreement shall
have the same meaning when used in this Agreement.     5.2.5   A Potential Event
of Default is “continuing” if it has not been remedied or waived. An Event of
Default is “continuing” if it has not been waived.     5.2.6   Unless a contrary
intention appears, the obligation(s) of each Obligor and Transaction Party under
this Agreement and/or the other Finance Documents shall remain in force for as
long as any amount is or may be outstanding under the Finance Documents or any
Commitment is in force.     5.2.7   If a moratorium (or other similar event in
any jurisdiction) occurs in respect of an Obligor, the ending of that moratorium
(or other such similar event) will not remedy any Event of Default caused by the
moratorium (or other such similar event) and, notwithstanding any other term of
the Finance Documents, that Event of Default will continue to be outstanding
unless and until it is expressly waived by the Agent (acting on the instructions
of the Majority Lenders).

5.3   Third party rights

  5.3.1   Unless expressly provided to the contrary in a Finance Document, a
person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 (the “Third Parties Act") to enforce or to enjoy the benefit
of any term of this Agreement.     5.3.2   Notwithstanding any term of any
Finance Document, the consent of any person who is not a Party is not required
to rescind or vary this Agreement at any time.

6.   THE FACILITY   6.1   Facility       Subject to the terms of this Agreement,
the Lenders make available to the Borrowers a multicurrency term credit facility
in an aggregate amount equal to the Aggregate Commitments.   6.2   Finance
Parties’ rights and obligations

  6.2.1   The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.     6.2.2   The rights of each
Finance Party under or in connection with the Finance Documents are separate and
independent rights and any debt arising under the Finance Documents to a Finance
Party from an Obligor shall be a separate and independent debt.     6.2.3   A
Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 



--------------------------------------------------------------------------------



 



7.   PURPOSE   7.1   Purpose       Each Borrower shall apply the proceeds of the
Loans borrowed by it under the Facility in or towards:

  7.1.1   the payment of the transaction costs relating to this Facility and its
implementation; and

  7.1.2   its lawful general corporate purposes.

7.2   Monitoring       No Finance Party is bound to monitor or verify the
application of any amount borrowed pursuant to this Agreement.   8.   CONDITIONS
OF UTILISATION   8.1   Initial conditions precedent       The Lenders will only
be obliged to comply with Clause 9.4 (Lenders’ participation) if the Agent has
received all of the documents and other evidence listed in Part I (CPs to first
Loan) of Schedule 3 (Conditions precedent) in form and substance satisfactory to
the Agent (acting on the instructions of all the Lenders). The Agent shall
notify the Company and the Lenders promptly upon being so satisfied.   8.2  
Further conditions precedent

  8.2.1   The Lenders will only be obliged to comply with Clause 9.4 (Lenders’
participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:

  (A)   no Default is continuing or would result from the proposed Loan; and    
(B)   the Repeating Representations to be made by each Obligor are true in all
material respects.

  8.2.2   The Lenders will only be obliged to comply with Clause 6.2 (Change of
currency) if, on the first day of an Interest Period, no Default is continuing
or would result from the change of currency and the Repeating Representations to
be made by each Obligor are true in all material respects.

8.3   Maximum number of Loans

  8.3.1   The Borrowers may not deliver more than three Utilisation Requests.  
  8.3.2   A Borrower may not request that a Loan be divided if, as a result of
the proposed division, three or more Loans would be outstanding.

9.   UTILISATION   9.1   Delivery of a Utilisation Request       A Borrower may
request a Loan to be made by delivery to the Agent of a duly completed
Utilisation Request not later than (in the case of the first Loan made under
this Agreement) 1 p.m on the proposed Utilisation Date and (in the case of any
other Loan) 10:00 a.m. on the third Business Day prior to the proposed
Utilisation Date (or such later date as the Lenders may agree).   9.2  
Completion of a Utilisation Request

  9.2.1   Each Utilisation Request is irrevocable and will not be regarded as
having been duly completed unless:

  (A)   the proposed Utilisation Date is a Business Day within the Availability
Period;

 



--------------------------------------------------------------------------------



 



  (B)   the currency and amount of the Loan comply with Clause 9.3 (Currency and
amount);     (C)   the proposed Interest Period complies with Clause 14
(Interest Periods);     (D)   it sets out the purposes of the Loan in such level
of detail as may be satisfactory to the Agent (acting reasonably);     (E)  
(unless all the Lenders otherwise approve) it includes a confirmation that the
proceeds of the Loan will only be utilised for expenditure in relation to the
Obligors’ operations in the United States of America or the United Kingdom; and
    (F)   it has been duly signed by an authorised signatory of the relevant
Borrower.

  9.2.2   Only one Loan may be requested in each Utilisation Request.

9.3   Currency and amount

  9.3.1   The currency specified in a Utilisation Request must be dollars or
sterling.     9.3.2   The amount of the proposed Loan must be:

  (A)   if the currency selected is dollars, a minimum of $5,000,000 or, if
less, the Total Available Commitments; or     (B)   if the currency selected is
sterling, a minimum of £3,000,000 or, if less, an amount (in sterling) the
Dollar Amount of which is equal to the Total Available Commitments.

9.4   Lenders’ participation

  9.4.1   If the conditions set out in this Agreement have been met, each Lender
shall make its participation in each Loan available by the Utilisation Date
through its Facility Office.     9.4.2   The amount of each Lender’s
participation in each Loan will be equal to the proportion borne by its
Available Commitment to the Total Available Commitments immediately prior to
making the Loan.     9.4.3   The Agent shall determine the Dollar Amount of each
Loan which is to be made in a currency other than dollars and shall notify each
Lender of the amount, currency and Dollar Amount of each Loan and the amount of
its participation in that Loan, in each case, not later than 5.00 p.m. on the
(in the case of the first Loan made under the Facility) second and (in the case
of any other Loan) third Business Day prior to the Utilisation Date for such
Loan.

9.5   Cancellation of Commitment       The Aggregate Commitments shall be
immediately cancelled at the end of the Availability Period.   10.   OPTIONAL
CURRENCY   10.1   Selection of currency

  10.1.1   A Borrower (or the Company on behalf of a Borrower) shall select the
currency of a Loan:

  (A)   in the Utilisation Request for that Loan; and     (B)   (after that Loan
has been made to it) in a Selection Notice.



 



--------------------------------------------------------------------------------



 



  10.1.2   If a Borrower (or the Company on behalf of a Borrower) fails to issue
a Selection Notice in relation to a Loan, the Loan will remain denominated for
its next Interest Period in the same currency in which it is then outstanding.

  10.1.3   If a Borrower (or the Company on behalf of a Borrower) issues a
Selection Notice requesting a change of currency and the first day of the
requested Interest Period is not a Business Day for the new currency, the Agent
shall promptly notify the Borrower and the Lenders and the Loan will remain in
the existing currency (with Interest Periods running from one Business Day until
the next Business Day) until the next day which is a Business Day for both
currencies, on which day the requested Interest Period will begin.

10.2   Change of currency

  10.2.1   If a Loan is to be denominated in different currencies during two
successive Interest Periods:

  (A)   if the currency for the second Interest Period is sterling, the amount
of the Loan in sterling will be calculated by the Agent as the amount of
sterling equal to the Dollar Amount of the Loan at the Agent’s Spot Rate of
Exchange on the date which is three Business Days before the first day of the
second Interest Period or, if later, on the date the Agent receives the
Selection Notice;     (B)   if the currency for the second Interest Period is
dollars, the amount of the Loan will be equal to the Dollar Amount;     (C)  
(unless the Agent and the Borrower agree otherwise in accordance with Clause
10.2.2) the Borrower that has borrowed the Loan shall repay it on the last day
of the first Interest Period in the currency in which it was denominated for
that Interest Period; and     (D)   (subject to Clause 4.2 (Further conditions
precedent)) the Lenders shall re-advance the Loan in the new currency in
accordance with Clause 10.4 (Agent’s calculations).

  10.2.2   If the Agent and the Borrower that has borrowed the Loan agree, the
Agent shall:

  (A)   apply the amount paid to it by the Lenders pursuant to Clause 10.2.1(D)
(or so much of that amount as is necessary) in or towards purchase of an amount
in the currency in which the Loan is outstanding for the first Interest Period;
and

  (B)   use the amount it purchases in or towards satisfaction of the relevant
Borrower’s obligations under Clause 10.2.1(C).

  10.2.3   If the amount purchased by the Agent pursuant to Clause 10.2.2(A) is
less than the amount required to be repaid by the relevant Borrower, the Agent
shall promptly notify that Borrower and that Borrower shall, on the last day of
the first Interest Period, pay an amount to the Agent (in the currency of the
outstanding Loan for the first Interest Period) equal to the difference.

  10.2.4   If any part of the amount paid to the Agent by the Lenders pursuant
to Clause 10.2.1(D) is not needed to purchase the amount required to be repaid
by the relevant Borrower, the Agent shall promptly notify that Borrower and pay
that Borrower, on the last day of the first Interest Period that part of that
amount (in the new currency).

 



--------------------------------------------------------------------------------



 



10.3   Same currency during successive Interest Periods

  10.3.1   If a Loan is to be denominated in sterling during two successive
Interest Periods, the Agent shall calculate the amount of the Loan in sterling
for the second of those Interest Periods (by calculating the amount of sterling
equal to the Dollar Amount of that Loan at the Agent’s Spot Rate of Exchange on
the date which is three Business Days before the first day of the second
Interest Period or, if later, on the date the Agent receives the Selection
Notice) and (subject to Clause 10.3.2):

  (A)   if the amount calculated is less than the existing amount of that Loan
in sterling during the first Interest Period, promptly notify the Borrower that
has borrowed that Loan and that Borrower shall pay, on the last day of the first
Interest Period, an amount equal to the difference; or     (B)   if the amount
calculated is more than the existing amount of that Loan in sterling during the
first Interest Period, promptly notify each Lender and, if no Default is
continuing, each Lender shall, on the last day of the first Interest Period, pay
its participation in an amount equal to the difference.

  10.3.2   If the calculation made by the Agent pursuant to Clause 10.3.1 shows
that the amount of the Loan in sterling for the second of those Interest Periods
converted into dollars at the Agent’s Spot Rate of Exchange on the date which is
three Business Days before the first day of the second Interest Period or, if
later, on the date the Agent receives the Selection Notice has increased or
decreased by less than five per cent. compared to its Dollar Amount (taking into
account any payments made pursuant to Clause 10.3.1), no notification shall be
made by the Agent and no payment shall be required under Clause 10.3.1.

10.4   Agent’s calculations

  10.4.1   All calculations made by the Agent pursuant to this Clause 10
(Optional currency) will take into account any repayment, prepayment,
consolidation or division of Loans to be made on the last day of the first
Interest Period.

  10.4.2   Each Lender’s participation in a Loan will, subject to Clause 10.3.1,
be determined in accordance with Clause 5.4 (Lenders’ participation).

11.   REPAYMENT

11.1   Reduction of Facility The Aggregate Commitments shall reduce to zero on
the Final Maturity Date.   11.2   Repayment of Loans

  11.2.1   The Borrowers shall repay such amount of the Loans as is required to
ensure that at all times the aggregate Dollar Amount of the Loans does not
exceed the Aggregate Commitments at that time.     11.2.2   Without prejudice to
Clause 11.2.1, the Borrowers shall repay the Loans on the Final Maturity Date.

11.3   Reborrowing       No Borrower may reborrow any part of the Facility which
is prepaid or repaid.

 



--------------------------------------------------------------------------------



 



12.   PREPAYMENT AND CANCELLATION   12.1   Illegality       If it becomes
unlawful in any applicable jurisdiction for a Lender to perform any of its
obligations as contemplated by this Agreement or to fund or maintain its
participation in any Loan:

  12.1.1   that Lender shall promptly notify the Agent upon becoming aware of
that event;

  12.1.2   upon the Agent notifying the Company, the Commitment of that Lender
will be immediately cancelled; and

  12.1.3   each Borrower shall repay that Lender’s participation in the Loans
made to that Borrower on the last day of the Interest Period for each Loan
occurring after the Agent has notified the Company or, if earlier, the date
specified by the Lender in the notice delivered to the Agent (being no earlier
than the last day of any applicable grace period permitted by law).

12.2   Change of control

  12.2.1   If any person or group of persons acting in concert gains control of
an Obligor:

  (A)   the Company shall promptly notify the Agent upon becoming aware of that
event;     (B)   if the Majority Lenders so require, the Agent shall, by not
less than fifteen Business Days notice to the Company, cancel the Facility and
declare all outstanding Loans, together with accrued interest, and all other
amounts accrued under the Finance Documents immediately due and payable
whereupon the Facility will be cancelled and all such outstanding amounts will
become immediately due and payable.

  12.2.2   For the purposes of Clause 12.2.1, “control” has the meaning given to
such term in Section 416 of the Income and Corporation Taxes Act 1988 (whether
or not that Act applies to any Obligor).

  12.2.3   For the purposes of Clause 12.2.1, “acting in concert” has the
meaning given to such term in the City Code on Takeovers and Mergers and the
presumptions specified therein in relation to the term “acting in concert” shall
apply to such term as used in this Agreement (whether or not that code applies
to any Obligor).

12.3   Mandatory prepayment

  12.3.1   For the purposes of this Clause 12.3 (Mandatory prepayment):

  (A)   “Additional Financing” means the raising of funds or capital by the
Company or any of its Subsidiaries which is carried out after the date of this
Agreement (whether through the issue of shares, securities or other equity
instruments, the issue of any bonds or other debt instruments, the borrowing
from banks or other financial institutions, the incurrence of Financial
Indebtedness or otherwise) other than pursuant to any loan agreement entered
into between (i) the Company or any such Subsidiary and (ii) one or more banks
or financial institutions in accordance with the terms of this Agreement solely
for the purposes of financing the development of any Petroleum Asset in the
United Kingdom in which a member of the Group has an interest;     (B)  
“Relevant Disposal” means any disposal (other than any disposal under Clauses
25.5.2(A) to 25.5.2(E) and Clauses 25.5.2(G) to 25.5.2(I)) by any member of the
Group of any of its interests in any Petroleum Assets (including

 



--------------------------------------------------------------------------------



 



      any Borrowing Base Assets) or its shares in any member of the Group that
holds any interest in any such Petroleum Assets;     (C)   “Relevant Net
Proceeds” means, in relation to any Relevant Disposal, the proceeds of such
Relevant Disposal that are due to the relevant member(s) of the Group carrying
out such Relevant Disposal less the aggregate amount of all reasonable costs and
expenses relating to such Relevant Disposal;     (D)   “Relevant Repayment
Proceeds” means, in relation to any Relevant Disposal, the Relevant Net Proceeds
of such Relevant Disposal less the Senior Outstanding Amount; and     (E)  
"Senior Outstanding Amount” means, in relation to any Relevant Disposal, the sum
of (i) the aggregate amount of the outstanding utilisations under the First Lien
Credit Agreement that the Obligors are required to repay under the First Lien
Credit Agreement as a result of that Relevant Disposal being effected; (ii) the
aggregate amount of the accrued interest or commission that is due in respect of
such outstanding utilisations and payable by the Obligor(s) as a result of that
Relevant Disposal and (iii) the aggregate amount of the break costs payable by
the Obligor(s) as a result of such repayment of the utilisations.

  12.3.2   If:

  (A)   any Relevant Disposal is carried out after the Amendment Effective Date;
and     (B)   either:

  (1)   the Relevant Net Proceeds of such Relevant Disposal exceeds $2,000,000
(or its equivalent in one or more other currencies); or     (2)   the sum of
(a) the Relevant Net Proceeds of such Relevant Disposal and (b) the aggregate
amount of the Relevant Net Proceeds of the other Relevant Disposals (if any)
that have been carried out after the Amendment Effective Date exceed $10,000,000
(or its equivalent in one or more other currencies),

      then on the first date on which any member of the Group receives any of
the Relevant Net Proceeds for such Relevant Disposal:

  (i)   the Aggregate Commitments shall be cancelled by an amount equal to the
Relevant Repayment Proceeds for that Relevant Disposal; and

  (ii)   the Borrowers shall repay such amount of the Loans as is required to
ensure that the aggregate Dollar Amount of the Loans does not exceed the
Aggregate Commitments (after the cancellation provided for under Clause
8.3.2(i)).

  12.3.3   Any repayment made under Clause 8.3.2(ii) shall be applied against
such Loans as may be determined by the Agent (acting reasonably in consultation
with the Company).     12.3.4   On the date of the cancellation of any Aggregate
Commitments pursuant to Clause 8.3.2(i), the Commitment of each Lender shall be
reduced rateably.     12.3.5   If:

  (A)   any Additional Financing is carried out; and     (B)   either:



 



--------------------------------------------------------------------------------



 



  (1)   the aggregate amount received or receivable by the Company and/or the
relevant Subsidiary(ies) of the Company pursuant to such Additional Financing
exceeds $50,000,000 (or its equivalent in one or more other currencies); or

  (2)   the sum of (i) the aggregate amount received or receivable by the
Company and/or the relevant Subsidiary(ies) of the Company pursuant to such
Additional Financing and (ii) the aggregate amount received or receivable by the
Company and/or the relevant Subsidiary(ies) of the Company pursuant to any prior
Additional Financings (if any) exceeds $50,000,000 (or its equivalent in one or
more other currencies),

      then on the first date on which the Company and/or the relevant
Subsidiary(ies) of the Company receive(s) any proceeds of such Additional
Financing, the Facility shall be cancelled and the Borrowers shall repay all
outstanding Loans (together with accrued interest and all other accrued amounts
under the Finance Documents).

12.4   Voluntary cancellation

  12.4.1   The Company may, if it gives the Agent not less than three Business
Days’ (or such shorter period as the Majority Lenders may agree) prior notice,
cancel the whole or any part (being a minimum amount of $5,000,000 of the Total
Available Commitments).

  12.4.2   On the date of the cancellation of any Total Available Commitments
pursuant to Clause 12.4.1, the Commitment of each Lender shall be reduced
rateably.

12.5   Voluntary prepayment of Loans       A Borrower to which a Loan has been
made may, if it gives the Agent not less than three Business Days’ (or such
shorter period as the Majority Lenders may agree) prior notice, prepay the whole
or any part of any Loan.   12.6   Right of repayment and cancellation in
relation to a single Lender

  12.6.1   If:

  (A)   any sum payable to any Lender by an Obligor is required to be increased
under Clause 17.2.3 (Tax gross-up); or     (B)   any Lender claims
indemnification from the Company under Clause 17.3 (Tax indemnity) or Clause
18.1 (Increased costs),

      the Company may, whilst the circumstance giving rise to the requirement
for indemnification continues, give the Agent notice of cancellation of the
Commitment of that Lender and its intention to procure the repayment of that
Lender’s participation in the Loans.

  12.6.2   On receipt of a notice referred to in Clause 12.6.1, the Commitment
of that Lender shall immediately be reduced to zero.

  12.6.3   On the last day of each Interest Period which ends after the Company
has given notice under Clause 12.6.1 (or, if earlier, the date specified by the
Company in that notice), each Borrower to which a Loan is outstanding shall
repay that Lender’s participation in that Loan.

 



--------------------------------------------------------------------------------



 



12.7   Restrictions

  12.7.1   Any notice of cancellation or prepayment given by any Party under
this Clause 12 (Prepayment and cancellation) shall be irrevocable and, unless a
contrary indication appears in this Agreement, shall specify the date or dates
upon which the relevant cancellation or prepayment is to be made and the amount
of that cancellation or prepayment.

  12.7.2   Any prepayment under this Agreement shall be made together with
accrued interest on the amount prepaid and, subject to any Break Costs, without
premium or penalty.

  12.7.3   The Borrowers shall not repay or prepay all or any part of the Loans
or cancel all or any part of the Commitments except at the times and in the
manner expressly provided for in this Agreement.

  12.7.4   No amount of the Commitments cancelled under this Agreement may be
subsequently reinstated.

  12.7.5   If the Agent receives a notice under this Clause 12 (Prepayment and
cancellation) it shall promptly forward a copy of that notice to either the
Company or the affected Lender, as appropriate.

  12.7.6   If all or part of a Loan is repaid or prepaid and is not available
for redrawing (other than by operation of Clause 8.2 (Further conditions
precedent), an amount of the Commitments (equal to the Dollar Amount of the
amount of the Loan which is repaid or prepaid) will be deemed to be cancelled on
the date of repayment or prepayment. Any cancellation under this Clause 12.7.6
shall reduce the Commitments of the Lenders rateably.

13.   INTEREST   13.1   Calculation of interest       The rate of interest on
each Loan for each Interest Period is the percentage rate per annum which is the
aggregate of the applicable:

  13.1.1   Margin;     13.1.2   LIBOR; and     13.1.3   Mandatory Cost, if any.

13.2   Payment of interest       The Borrower to which a Loan has been made
shall pay accrued interest on that Loan on the last day of each Interest Period.
  13.3   Default interest

  13.3.1   If an Obligor fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which, subject to Clause 13.3.2, is two per cent. per annum higher than the
rate which would have been payable if the overdue amount had, during the period
of non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably). Any interest accruing under this Clause 13.3 (Default interest)
shall be immediately payable by the Obligor on demand by the Agent.

 



--------------------------------------------------------------------------------



 



  13.3.2   If any overdue amount consists of all or part of a Loan which became
due on a day which was not the last day of an Interest Period relating to that
Loan:

  (A)   the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Loan; and     (B)   the rate of interest applying to the overdue amount during
that first Interest Period shall be two per cent. higher than the rate which
would have applied if the overdue amount had not become due.

  13.3.3   Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.

13.4   Notification of rates of interest       The Agent shall promptly notify
the Lenders and the relevant Borrower of the determination of a rate of interest
under this Agreement.   14.   INTEREST PERIODS   14.1   Selection of Interest
Periods

  14.1.1   A Borrower (or the Company on behalf of a Borrower) may select an
Interest Period for a Loan in the Utilisation Request for that Loan or (if the
Loan has already been borrowed) in a Selection Notice.

  14.1.2   Each Selection Notice for a Loan is irrevocable and must be delivered
to the Agent by the Borrower (or the Company on behalf of a Borrower) to which
that Loan was made no later than 10.00am on the third Business Day prior to the
last day of the existing Interest Period for that Loan.

  14.1.3   If a Borrower (or the Company) fails to deliver a Selection Notice to
the Agent in accordance with Clause 14.1.2, the relevant Interest Period will be
one Month.

  14.1.4   Subject to this Clause 14 (Interest Periods), a Borrower (or the
Company on its behalf) must select an Interest Period of one Month or any other
period agreed between the Company and the Agent (acting on the instructions of
all the Lenders).

  14.1.5   An Interest Period for a Loan shall not extend beyond the Final
Maturity Date.

  14.1.6   Each Interest Period for a Loan shall start on the Utilisation Date
or (if already made) on the last day of its preceding Interest Period.

14.2   Non-Business Days       If an Interest Period would otherwise end on a
day which is not a Business Day, that Interest Period will instead end on the
next Business Day in that calendar month (if there is one) or the preceding
Business Day (if there is not).   14.3   Consolidation and division of Loans

  14.3.1   Subject to Clause 14.3.2, if two or more Interest Periods:

  (A)   relate to Loans in the same currency;     (B)   end on the same date;
and     (C)   are made to the same Borrower,



 



--------------------------------------------------------------------------------



 



      those Loans will, unless that Borrower (or the Company on its behalf)
specifies to the contrary in the Selection Notice for the next Interest Period,
be consolidated into, and treated as, a single Loan on the last day of the
Interest Period.     14.3.2   Subject to Clause 8.3 (Maximum number of Loans)
and Clause 9.3 (Currency and amount), if a Borrower (or the Company on its
behalf) requests in a Selection Notice that a Loan be divided into two or more
Loans, that Loan will, on the last day of its Interest Period, be so divided
with Dollar Amounts specified in that Selection Notice, being an aggregate
Dollar Amount equal to the Dollar Amount of the Loan immediately before its
division.

15.   CHANGES TO THE CALCULATION OF INTEREST   15.1   Absence of quotations    
  Subject to Clause 15.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by 11.00 a.m. (London time) on the Quotation Day, LIBOR shall be
determined on the basis of the quotations of the remaining Reference Banks.  
15.2   Market disruption

  15.2.1   If a Market Disruption Event occurs in relation to a Loan for any
Interest Period, then the rate of interest on each Lender’s share of that Loan
for the Interest Period shall be the rate per annum which is the sum of:

  (A)   the Margin;     (B)   the rate notified to the Agent by that Lender as
soon as practicable and in any event before interest is due to be paid in
respect of that Interest Period, to be that which expresses as a percentage rate
per annum the cost to that Lender of funding its participation in that Loan from
whatever source it may reasonably select; and     (C)   the Mandatory Cost, if
any, applicable to that Lender’s participation in the Loan.

  15.2.2   In this Agreement “Market Disruption Event” means:

  (A)   at or about noon on the Quotation Day for the relevant Interest Period
the Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine LIBOR for the relevant currency and
Interest Period; or     (B)   before close of business in London on the
Quotation Day for the relevant Interest Period, the Agent receives notifications
from a Lender or Lenders (whose participations in a Loan exceed 25 per cent. of
that Loan) that the cost to it or them of obtaining matching deposits in the
London interbank market would be in excess of LIBOR.

15.3   Alternative basis of interest or funding

  15.3.1   If a Market Disruption Event occurs and the Agent or the Company so
requires, the Agent and the Company shall enter into negotiations (for a period
of not more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest.     15.3.2   Any alternative basis agreed
pursuant to Clause 15.3.1 shall, with the prior consent of all the Lenders and
the Company, be binding on all Parties.



 



--------------------------------------------------------------------------------



 



15.4   Break Costs

  15.4.1   Each Borrower shall, within three Business Days of demand by a
Finance Party, pay to that Finance Party its Break Costs attributable to all or
any part of a Loan or Unpaid Sum being paid by that Borrower on a day other than
the last day of an Interest Period for that Loan or Unpaid Sum.

  15.4.2   Each Lender shall, as soon as reasonably practicable after a demand
by the Agent, provide a certificate confirming the amount of its Break Costs for
any Interest Period in which they accrue and showing how that amount was
calculated.

16.   FEES   16.1   Commitment fee       The Borrowers shall pay to the Agent
(for the account of each Lender) in respect of each Fee Period a fee computed at
the Commitment Rate on the daily amount (if any) by which the Aggregate
Commitments exceed the aggregate Dollar Amount of the Loans.   16.2  
Computation and payment

  16.2.1   Any commitment fee payable under this Clause 16 (Fees) must be paid
by the relevant Borrower(s) within two Business Days after receipt by the
Company of the calculation of such commitment fee or, as the case may be, such
letter of credit commission from the Agent under Clause 16.2.3.     16.2.2   Any
such commitment fee must be paid in dollars.     16.2.3   The Agent shall
calculate the commitment fee payable for each Fee Period and shall notify the
Company of the same within five Business Days after the end of the relevant Fee
Period. Each such calculation shall, in the absence of manifest error, be
conclusive evidence of the amount thereof.

16.3   Definitions       For the purposes of this Agreement:

  16.3.1   “Commitment Rate” means 4.00 per cent. per annum; and     16.3.2  
“Fee Period” means:

  (A)   the period commencing on the Amendment Effective Date and ending on the
first quarter date to occur thereafter; and thereafter,     (B)   each
successive period of three months (or, in the case of the last such period,
less) commencing on the day after a quarter date and ending on the first quarter
date to occur thereafter (or, in the case of the last such period, on the Final
Maturity Date),

      where for these purposes, “quarter date” means each 31 March, 30 June, 30
September and 31 December of each year.

16.4   Other fees and costs       The Borrowers will pay to the relevant Finance
Parties the relevant fees and other costs and expenses in the amounts and at the
times set out in the Fee Letters.

16.5   Representatives

  16.5.1   Subject to Clause 16.5.2 below, the Company shall, (or shall procure
that an Obligor will) within five Business Days of demand by the Agent or the
Security Trustee pay, or

 



--------------------------------------------------------------------------------



 



      reimburse the relevant Administrative Finance Party for any payments that
it has made in relation to, any reasonable fees, costs and expenses that the
relevant Administrative Finance Party has properly incurred in connection with
the appointment by such Administrative Finance Party of any legal adviser,
insurance adviser, environmental consultant, engineering consultant, model
auditor or tax model auditor, in each case, in connection with the exercise of
its rights and discretions or the performance of its duties and obligations,
under the Finance Documents.     16.5.2   Save to the extent that such fees,
costs and expenses have been incurred in circumstances where a Default has
occurred, the Company shall only be obliged to pay or reimburse (or shall
procure that an Obligor will pay or reimburse) the relevant Administrative
Finance Party for any fees, costs and expenses incurred by it if the Company has
approved the appointment of the relevant adviser, consultant or auditor and the
terms (including fees) of the appointment (such approval not to be unreasonably
withheld or delayed).

17.   TAX GROSS UP AND INDEMNITIES

17.1   Definitions

  17.1.1   In this Agreement:         “Protected Party” means a Finance Party
which is or will be subject to any liability, or required to make any payment,
for or on account of Tax in relation to a sum received or receivable (or any sum
deemed for the purposes of Tax to be received or receivable) under a Finance
Document.         “Qualifying Lender” means:

  (A)   a Lender (other than a Lender within paragraph (B) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document and is:

  (1)   a Lender:

  (a)   which is a bank (as defined for the purpose of section 879 of the ITA)
making an advance under a Finance Document; or     (b)   in respect of an
advance made under a Finance Document by a person that was a bank (as defined
for the purpose of section 879 of the ITA) at the time that that advance was
made,

      and which is within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or     (2)  
a Lender which is:

  (a)   a company resident in the United Kingdom for United Kingdom tax
purposes;

  (b)   a partnership each member of which is

  (i)   a company so resident in the United Kingdom; or

  (ii)   a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the CTA) the whole of any

 



--------------------------------------------------------------------------------



 



      share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA;

  (c)   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing its chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

  (3)   a Treaty Lender; or

  (B)   a building society (as defined for the purposes of section 880 of the
ITA) making an advance under a Finance Document.

      “Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is:

  (C)   a company resident in the United Kingdom, for United Kingdom tax
purposes;     (D)   a partnership each member of which is:

  (1)   a company so resident in the United Kingdom; or     (2)   a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or

  (E)   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing its chargeable
profits (within the meaning of section 19 of the CTA) of that company.

      “Tax Credit” means a credit against, relief or remission for, or repayment
of any Tax.         “Tax Deduction” means a deduction or withholding for or on
account of Tax from a payment under a Finance Document.         “Tax Payment”
means either the increase in a payment made by an Obligor to a Finance Party
under Clause 17.2 (Tax gross-up) or a payment under Clause 17.3 (Tax indemnity).
        “Treaty Lender” means a Lender which:

  (F)   in the case of an Obligor which is resident in the United Kingdom, is
treated as a resident of a Treaty State for the purposes of the Treaty and does
not carry on a business in the United Kingdom through a permanent establishment
with which that Lender’s participation in the Loan is effectively connected; or
    (G)   in the case of an Obligor which is not resident in the United Kingdom,
is treated as resident in a jurisdiction which has a double taxation agreement
with the jurisdiction in which the Obligor is resident or treated as resident,
which double tax treaty makes provision (subject to satisfaction of any
conditions provided therein) for full exemption from Tax Deductions imposed by
the jurisdiction in which the Obligor is resident or treated as resident.

 



--------------------------------------------------------------------------------



 



      “Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

      “UK Non-Bank Lender” means:

  (H)   where a Lender becomes a Party to this Agreement on the Amendment
Effective Date, a Lender listed in Schedule 2 (The Original Lenders) and
identified as a “UK Non-Bank Lender” in that Schedule; and     (I)   where a
Lender becomes a Party after the Amendment Effective Date, a Lender which gives
a Tax Confirmation in the Assignment Agreement or Transfer Certificate which it
executes on becoming a Party.

  17.1.2   Unless a contrary indication appears, in this Clause 17 (Tax gross-up
and indemnities) a reference to “determines” or “determined” means a
determination made in the absolute discretion of the person making the
determination.

17.2   Tax gross-up

  17.2.1   Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

  17.2.2   The Company shall promptly upon becoming aware that an Obligor must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the Agent accordingly. Similarly, a Lender shall notify
the Agent on becoming so aware in respect of a payment payable to that Lender.
If the Agent receives such notification from a Lender it shall notify the
Company and that Obligor.

  17.2.3   If a Tax Deduction is required by law to be made by an Obligor, the
amount of the payment due from that Obligor shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

  17.2.4   A payment shall not be increased under Clause 17.2.3 above by reason
of a Tax Deduction on account of Tax imposed by the United Kingdom, if on the
date on which the payment falls due:

  (A)   the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or published concession of any relevant taxing authority; or
    (B)    

  (1)   the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(A)(2) of the definition of “Qualifying Lender” set out in Clause 17.1.1
(Definitions); and     (2)   an officer of H.M. Revenue & Customs has given (and
not revoked) a direction (a “Direction”) under section 931 of the ITA which
relates to the payment and that Lender has received from the Obligor making the
payment or from the Company a certified copy of that Direction; and     (3)  
the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or



 



--------------------------------------------------------------------------------



 



  (C)   the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(A)(2) of the definition of “Qualifying Lender” set out in Clause 17.1.1
(Definitions) and:

  (1)   the relevant Lender has not given a Tax Confirmation to the Company; and
    (2)   the payment could have been made to the Lender without any Tax
Deduction if the Lender had given a Tax Confirmation to the Company, on the
basis that the Tax Confirmation would have enabled the Company to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the ITA; or

  (D)   the relevant Lender is a Treaty Lender and the Obligor making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under Clause 17.2.7 below.

  17.2.5   If an Obligor is required to make a Tax Deduction, that Obligor shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

  17.2.6   Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Obligor making that Tax
Deduction shall deliver to the Agent for the Finance Party entitled to the
payment a statement under section 975 of the ITA or other evidence reasonably
satisfactory to that Finance Party that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

  17.2.7   A Treaty Lender and each Obligor which makes a payment to which that
Treaty Lender is entitled shall co-operate in completing any procedural
formalities necessary for that Obligor to obtain authorisation to make that
payment without a Tax Deduction.

  17.2.8   A UK Non-Bank Lender which becomes a Party on the Amendment Effective
Date gives a Tax Confirmation to the Company by entering into this Agreement.

  17.2.9   A UK Non-Bank Lender shall promptly notify the Company and the Agent
if there is any change in the position from that set out in the Tax
Confirmation.

17.3   Tax indemnity

  17.3.1   The Company shall (or shall procure that an Obligor will) (within
three Business Days of demand by the Agent, such demand to be accompanied by a
written calculation of the amount claimed by the Protected Party) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

  17.3.2   Clause 17.3.1 above shall not apply:

  (A)   with respect to any Tax assessed on a Finance Party:

  (1)   under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes; or

 



--------------------------------------------------------------------------------



 



  (2)   under the law of the jurisdiction in which that Finance Party’s Facility
Office is located in respect of amounts received or receivable in that
jurisdiction,

      if that Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Finance Party; or     (B)   to the extent a loss, liability or cost:

  (1)   is compensated for by an increased payment under Clause 17.2 (Tax
gross-up); or

  (2)   would have been compensated for by an increased payment under Clause
17.2 (Tax gross-up) but was not so compensated solely because one of the
exclusions in Clause 17.2.4 (Tax gross up) applied.

  17.3.3   A Protected Party making, or intending to make a claim under Clause
17.3.1 above shall promptly notify the Agent of the event which will give, or
has given, rise to the claim, following which the Agent shall notify the
Company.

  17.3.4   A Protected Party shall, on receiving a payment from an Obligor under
this Clause 17.3 (Tax indemnity), notify the Agent.

17.4   Tax Credit       If an Obligor makes a Tax Payment and the relevant
Finance Party determines that:

  17.4.1   a Tax Credit is attributable either to an increased payment of which
that Tax Payment forms part, or to that Tax Payment; and

  17.4.2   that Finance Party has obtained, utilised and retained that Tax
Credit,

    the Finance Party shall pay an amount to the Obligor which that Finance
Party determines will leave it (after that payment) in the same after-Tax
position as it would have been in had the Tax Payment not been required to be
made by the Obligor.

17.5   Lender status confirmation

  17.5.1   Each Lender which becomes a Party to this Agreement after the
Amendment Effective Date shall indicate, in the Transfer Certificate or
Assignment Agreement which it executes on becoming a Party, and for the benefit
of the Agent and without liability to any Obligor, which of the following
categories it falls in:

  (A)   not a Qualifying Lender;     (B)   a Qualifying Lender (other than a
Treaty Lender); or     (C)   a Treaty Lender.

  17.5.2   If a New Lender fails to indicate its status in accordance with this
Clause 17.5 (Lender status confirmation) then such New Lender shall be treated
for the purposes of this Agreement (including by each Obligor) as if it is not a
Qualifying Lender until such time as it notifies the Agent which category
applies (and the Agent, upon receipt of such notification, shall inform the
Company). For the avoidance of doubt, a Transfer Certificate or Assignment
Agreement shall not be invalidated by any failure of a Lender to comply with
this Clause 17.5 (Lender status confirmation).

 



--------------------------------------------------------------------------------



 



17.6   Stamp taxes       The Company shall (or shall procure that an Obligor
will) pay and, within three Business Days of demand, indemnify each Finance
Party against any cost, loss or liability that Finance Party incurs in relation
to all stamp duty, registration and other similar Taxes payable in respect of
any Finance Document (other than a Transfer Certificate).   17.7   Value added
tax

  17.7.1   All amounts set out, or expressed in a Finance Document to be payable
by any Party to a Finance Party which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply, and accordingly,
subject to Clause 17.7.3 (Value added tax), if VAT is or becomes chargeable on
any supply made by any Finance Party to any Party under a Finance Document, that
Party shall pay to the Finance Party (in addition to and at the same time as
paying any other the consideration for such supply) an amount equal to the
amount of such VAT (and such Finance Party shall promptly provide an appropriate
VAT invoice to such Party).

  17.7.2   If VAT is or becomes chargeable on any supply made by any Finance
Party (the “Supplier") to any other Finance Party (the “Recipient") under a
Finance Document, and any Party other than the Recipient (the “Subject Party")
is required by the terms of any Finance Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration), such Party shall also
pay to the Supplier (in addition to and at the same time as paying such amount)
an amount equal to the amount of such VAT. The Recipient will promptly pay to
the Subject Party an amount equal to any credit or repayment obtained by the
Recipient Party from the relevant tax authority which the Recipient Party
reasonably determines in respect of such VAT.

  17.7.3   Where a Finance Document requires any Party to reimburse or indemnify
a Finance Party for any cost or expense, that Party shall reimburse or indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof that represents VAT, save to the extent
that such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

  17.7.4   Any reference in this Clause 17.7 (Value added tax) to any Party
shall, at any time when such Party is treated as a member of a group for VAT
purposes, included (where appropriate and unless the context otherwise requires)
a reference to the representative member of such group at such time (the term
“representative member” to have the same meaning in the Value Added Tax Act
1994).

18.   INCREASED COSTS   18.1   Increased costs

  18.1.1   Subject to Clause 18.3 (Exceptions), the Company shall (or shall
procure that an Obligor will), within three Business Days of a demand by the
Agent, pay for the account of a Finance Party the amount of any Increased Costs
incurred by that Finance Party or any of its Affiliates as a result of (i) the
introduction of or any change in (or in the interpretation, administration or
application of) any law or regulation or (ii) compliance with any law or
regulation made after the Amendment Effective Date.

  18.1.2   In this Agreement “Increased Costs” means:

 



--------------------------------------------------------------------------------



 



  (A)   a reduction in the rate of return from the Facility or on a Finance
Party’s (or its Affiliate’s) overall capital;     (B)   an additional or
increased cost; or     (C)   a reduction of any amount due and payable under any
Finance Document,

      which is incurred or suffered by a Finance Party or any of its Affiliates
to the extent that it is attributable to that Finance Party having entered into
its Commitment or funding or performing its obligations under any Finance
Document.

18.2   Increased cost claims

  18.2.1   A Finance Party intending to make a claim pursuant to Clause 18.1
(Increased costs) shall notify the Agent of the event giving rise to the claim,
following which the Agent shall promptly notify the Company.

  18.2.2   Each Finance Party shall, as soon as practicable after a demand by
the Agent or the Company, provide a certificate confirming the amount of its
Increased Costs and setting out the calculation of such amount in reasonable
detail.

18.3   Exceptions

  18.3.1   Clause 18.1 (Increased costs) does not apply to the extent any
Increased Cost is:

  (A)   attributable to a Tax Deduction required by law to be made by an
Obligor;     (B)   compensated for by Clause 17.3 (Tax indemnity) (or would have
been compensated for under Clause 17.3 (Tax indemnity) but was not so
compensated solely because any of the exclusions in Clause 17.3.2 (Tax
indemnity) applied);     (C)   compensated for by the payment of the Mandatory
Cost;     (D)   attributable to the wilful breach by the relevant Finance Party
or its Affiliates of any law or regulation or any Finance Document to which it
is a party; or     (E)   attributable to the implementation or application of or
compliance with the Basle II Accord or any law or regulation which implements
the Basle II Accord.

  18.3.2   In this Clause 18.3 (Exceptions):

  (A)   a reference to a “Tax Deduction” has the same meaning given to the term
in Clause 17.1 (Definitions); and     (B)   “Basle II Accord” means the paper
titled “International Convergence of Capital Measurement and Capital Standards,
a Revised Framework” published by the Basle Committee on Banking Supervision in
June 2004 in the form existing as at the Amendment Effective Date.

19.   OTHER INDEMNITIES   19.1   Currency indemnity

  19.1.1   If any sum due from an Obligor under the Finance Documents (a “Sum"),
or any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency") in which that Sum is payable
into another currency (the “Second Currency") for the purpose of:

  (A)   making or filing a claim or proof against that Obligor; or     (B)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,



 



--------------------------------------------------------------------------------



 



      that Obligor shall as an independent obligation, within three Business
Days of demand, indemnify each Finance Party to whom that Sum is due against any
cost, loss or liability arising out of or as a result of the conversion
including any discrepancy between (i) the rate of exchange used to convert that
Sum from the First Currency into the Second Currency and (ii) the rate or rates
of exchange available to that person at the time of its receipt of that Sum.    
19.1.2   Without prejudice to Clause 19.1.1, each Obligor shall as an
independent obligation, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability which that Finance Party
incurs as a result of that Finance Party receiving an amount in respect of that
Obligor’s liability under any Finance Document in a currency other than the
currency in which that liability is expressed to be payable under that Finance
Document.     19.1.3   Each Obligor waives any right it may have in any
jurisdiction to pay any amount under the Finance Documents in a currency or
currency unit other than that in which it is expressed to be payable.

19.2   Other indemnities       The Company shall (or shall procure that an
Obligor will), within three Business Days of demand, indemnify each Finance
Party against any cost, loss or liability incurred by that Finance Party as a
result of:

  19.2.1   the occurrence of any Event of Default;

  19.2.2   a failure by an Obligor to pay any amount due under a Finance
Document on its due date, including, any cost, loss or liability arising as a
result of Clause 32 (Sharing among the Finance Parties);

  19.2.3   funding, or making arrangements to fund, its participation in a Loan
requested by a Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone);

  19.2.4   a Loan (or part of a Loan) not being prepaid in accordance with a
notice of prepayment given hereunder; or

  19.2.5   the release of any Security constituted by any Finance Document or
any release of any Obligor which is permitted under the Finance Documents.

19.3   Indemnity to the Agent       The Company shall (or shall procure that an
Obligor will) promptly indemnify the Agent against any cost, loss or liability
incurred by the Agent (acting reasonably) as a result of:

  19.3.1   investigating any event which it reasonably believes is a Default;

  19.3.2   entering into or performing any foreign exchange contract for the
purposes of Clause 10.2.2 (Change of currency); or

  19.3.3   acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

 



--------------------------------------------------------------------------------



 



20.   MITIGATION BY THE LENDERS   20.1   Mitigation

  20.1.1   Each Finance Party shall, in consultation with the Company, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 12.1 (Illegality), Clause 17 (Tax gross-up and
indemnities), Clause 18 (Increased costs) or paragraph 3 of Schedule 5
(Mandatory Cost Formulae) including transferring its rights and obligations
under the Finance Documents to another Affiliate or Facility Office.

  20.1.2   Clause 20.1.1 does not in any way limit the obligations of any
Obligor under the Finance Documents.

20.2   Limitation of liability

  20.2.1   The Company shall (or shall procure that an Obligor will) indemnify
each Finance Party for all costs and expenses reasonably incurred by that
Finance Party as a result of steps taken by it under Clause 20.1 (Mitigation).

  20.2.2   A Finance Party is not obliged to take any steps under Clause 20.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

21.   COSTS AND EXPENSES   21.1   Transaction expenses       The Company shall
(or shall procure that an Obligor will) promptly on demand pay the
Administrative Finance Parties the amount of all costs and expenses (including
legal fees) reasonably incurred by any of them in connection with:

  21.1.1   the negotiation, preparation, printing, execution and syndication of:

  (A)   this Agreement and any other documents referred to in this Agreement;
and     (B)   any other Finance Documents (other than a Transfer Certificate or
Assignment Agreement) executed after the Amendment Effective Date; and

  21.1.2   the completion of the transactions and perfection of the Security
intended to be created pursuant to the Security Documents,

    subject to any applicable cap agreed between the Company and the Agent.  
21.2   Amendment costs       If (a) a relevant party requests an amendment,
waiver or consent to any Finance Document or (b) an amendment is required
pursuant to Clause 33.9 (Change of currency), the Obligors shall, within three
Business Days of demand, reimburse the Finance Parties for the amount of all
costs and expenses (including legal fees) reasonably incurred by the Finance
Parties in responding to, evaluating, negotiating or complying with that request
or requirement. For the purposes of this Clause, “relevant party” means any
Obligor or any other party (other than a Finance Party) to a Finance Document.  
21.3   Enforcement costs       The Company shall (or shall procure that an
Obligor will), within three Business Days of demand, pay to each Finance Party
the amount of all costs and expenses (including legal fees) incurred by that
Finance Party in connection with the enforcement of, or the preservation of any
rights under, any Finance Document.

 



--------------------------------------------------------------------------------



 



22.   GUARANTEE AND INDEMNITY   22.1   Guarantee and indemnity       Each
Guarantor irrevocably and unconditionally jointly and severally:

  22.1.1   guarantees to each Finance Party punctual performance by each other
Obligor of all that other Obligor’s obligations under the Finance Documents;

  22.1.2   undertakes with each Finance Party that whenever an Obligor does not
pay any amount when due under or in connection with any Finance Document, that
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and

  22.1.3   agrees with each Finance Party that if any obligation guaranteed by
it is or becomes unenforceable, invalid or illegal, it will, as an independent
and primary obligation, indemnify that Finance Party immediately on demand
against any cost, loss or liability it incurs as a result of a Borrower not
paying any amount which would, but for such unenforceability, invalidity or
illegality, have been payable by it under any Finance Document on the date when
it would have been due. The amount payable by a Guarantor under this indemnity
will not exceed the amount it would have had to pay under this Clause 22
(Guarantee and indemnity) if the amount claimed had been recoverable on the
basis of a guarantee.

22.2   Continuing guarantee       This guarantee is a continuing guarantee and
will extend to the ultimate balance of sums payable by any Obligor under the
Finance Documents, regardless of any intermediate payment or discharge in whole
or in part.

22.3   Reinstatement       If any discharge, release or arrangement (whether in
respect of the obligations of any Obligor or any security for those obligations
or otherwise) is made by a Finance Party in whole or in part on the basis of any
payment, security or other disposition which is avoided or must be restored in
insolvency, liquidation, administration or otherwise, then the liability of each
Guarantor under this Clause 22 (Guarantee and indemnity) will continue or be
reinstated as if the discharge, release or arrangement had not occurred.

22.4   Waiver of defences       The obligations of each Guarantor under this
Clause 22 (Guarantee and indemnity) will not be affected by (and the intention
of each Guarantor is that its obligations shall continue in full force and
effect notwithstanding) any act, omission, matter or thing which, but for this
Clause 22.4 (Waiver of defences), would reduce, release or prejudice any of its
obligations under this Clause 22 (Guarantee and indemnity) (without limitation
and whether or not known to it or any Finance Party) including:

  22.4.1   any time, waiver or consent granted to, or composition with, any
Obligor or other person;

  22.4.2   the release of any other Obligor or any other person under the terms
of any composition or arrangement with any creditor of any Obligor or other
person;

  22.4.3   the taking, variation, compromise, exchange, renewal or release of,
or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 



--------------------------------------------------------------------------------



 



  22.4.4   any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

  22.4.5   any amendment, novation, supplement, extension, restatement (however
fundamental and whether or not more onerous) or replacement of any Finance
Document or any other document or security including any change in the purpose
of, any extension of or any increase in any facility or the addition of any new
facility under any Finance Document or other document or security;

  22.4.6   any unenforceability, illegality or invalidity of any obligation of
any person under any Finance Document or any other document or security; or

  22.4.7   any insolvency or similar proceedings.

22.5   Immediate recourse       Each Guarantor waives any right it may have of
first requiring any Finance Party (or any trustee or agent on its behalf) to
proceed against or enforce any other rights or security or claim payment from
any person before claiming from that Guarantor under this Clause 22 (Guarantee
and indemnity). This waiver applies irrespective of any law or any provision of
a Finance Document to the contrary.   22.6   Appropriations       Until all
amounts which may be or become payable by the Obligors under or in connection
with the Finance Documents have been irrevocably paid in full, each Finance
Party (or any trustee or agent on its behalf) may:

  22.6.1   refrain from applying or enforcing any other moneys, security or
rights held or received by that Finance Party (or any trustee or agent on its
behalf) in respect of those amounts, or apply and enforce the same in such
manner and order as it sees fit (whether against those amounts or otherwise) and
no Guarantor shall be entitled to the benefit of the same; and

  22.6.2   hold in an interest-bearing suspense account any moneys received from
any Guarantor or on account of any Guarantor’s liability under this Clause 22
(Guarantee and indemnity).

22.7   Deferral of Guarantors’ rights

  22.7.1   Until all amounts which may be or become payable by the Obligors
under or in connection with the Finance Documents have been irrevocably paid in
full and unless the Agent or the Security Trustee otherwise directs, no
Guarantor will exercise any rights which it may have by reason of performance by
it of its obligations under the Finance Documents:

  (A)   to be indemnified by an Obligor;     (B)   to claim any contribution
from any other guarantor of any Obligor’s obligations under the Finance
Documents;     (C)   to take the benefit (in whole or in part and whether by way
of subrogation or otherwise) of any rights of the Finance Parties under the
Finance Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by any Finance Party; and/or     (D)   to
claim any set off or counterclaim against any other Obligor or any other person
liable or claim or prove in competition with the Finance Parties in the
bankruptcy or liquidation of any other Obligor or any other person liable or

 



--------------------------------------------------------------------------------



 



      have the benefit of, or share in, any payment from or composition with,
any other Obligor or any other person liable or any other security now or
hereafter held by the Finance Parties in respect of the obligations of any
Obligor under the Finance Documents or for the obligations or liabilities of any
other person liable but so that, if so directed by the Agent or the Security
Trustee, it will prove for the whole or any part of its claim in the liquidation
or bankruptcy of any other Obligor on terms that the benefit of such proof and
of all of the money received by it in respect thereof shall be held on trust for
the Finance Parties and applied in or towards discharge of the obligations of
the Obligors under the Finance Documents in such manner as the Agent or the
Security Trustee shall deem appropriate.

  22.7.2   Without prejudice to Clause 22.7.1(D) or Clause 22.8 (Agent’s
authority), if a Guarantor receives any benefit, payment or distribution in
relation to such rights described in Clause 22.7.1, it shall hold that benefit,
payment or distribution to the extent necessary to enable all amounts which may
be or become payable to the Finance Parties by the Obligors under or in
connection with the Finance Documents to be repaid in full on trust for the
Finance Parties and shall promptly pay or transfer the same to the Agent or as
the Agent may direct for application in accordance with Clause 33 (Payment
mechanics).

22.8   Agent’s authority       If any Guarantor fails to claim or prove in the
liquidation or bankruptcy of any other Obligor promptly upon being directed to
do so by the Agent or the Security Trustee as contemplated by Clause 22.7.1(D)
(Deferral of Guarantors’ rights):

  22.8.1   the Agent or the Security Trustee (as the case may be) may, and is
irrevocably authorised on behalf of such Obligor to, file any claims or proofs
in such liquidation or bankruptcy on its behalf; and     22.8.2   the Agent or
the Security Trustee (as the case may be) may direct the trustee in bankruptcy,
liquidator, assignee or other person distributing the assets of any Obligor or
their proceeds to pay distributions on the obligations or liabilities of such
Obligor direct to the Agent or the Security Trustee on behalf of the Finance
Parties until all amounts which may be or become payable by the Obligors under
or in connection with the Finance Documents have been irrevocably paid in full.

22.9   Release of Guarantors’ right of contribution       If any Guarantor (a
“Retiring Guarantor") ceases to be a Guarantor in accordance with the terms of
the Finance Documents for the purpose of any sale or other disposal of that
Retiring Guarantor that is permitted under the terms of the Finance Documents,
then on the date such Retiring Guarantor ceases to be a Guarantor:

  22.9.1   that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and

  22.9.2   each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with,

 



--------------------------------------------------------------------------------



 



      any Finance Document where such rights or security are granted by or in
relation to the assets of the Retiring Guarantor.

22.10   Additional security       This guarantee is in addition to and is not in
any way prejudiced by any other guarantee or security now or subsequently held
by any Finance Party.   22.11   Limitation of guarantee       Notwithstanding
any other provision of any Finance Document, the amount guaranteed by each
Guarantor hereunder shall be limited to the extent, if any, required so that its
obligations under this Clause 22 (Guarantee and indemnity) shall not be subject
to avoidance under Section 548 of Title 11 of the United States Code, or to
being set aside or annulled under any applicable law or regulation relating to
fraud on creditors. In determining the limitations, if any, on the amount of any
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation or contribution
which such Guarantor may have under this Clause 22 (Guarantee and indemnity),
any other agreement or applicable law or regulation shall be taken into account.
  23.   REPRESENTATIONS   23.1   Timing of representations

  23.1.1   Each Obligor makes the representations and warranties set out in this
Clause 23 (Representations) to each Finance Party on the Amendment Effective
Date.     23.1.2   In addition, the Repeating Representations are deemed to be
made by each Obligor by reference to the facts and circumstances then existing
on:

  (A)   the date of each Utilisation Request and the first day of each Interest
Period; and     (B)   in the case of an Additional Obligor, the day on which the
company becomes (or it is proposed that the company becomes) an Additional
Obligor.

23.2   Status

  23.2.1   With the exception of Endeavour Energy North Sea, L.P., it, and each
member of the Group party to a Transaction Document is a limited liability
company, duly incorporated or in the case of Endeavour Energy North Sea LLC,
duly formed and validly existing under the laws of its jurisdiction of
incorporation.

  23.2.2   Endeavour Energy North Sea, L.P. is a limited partnership duly formed
and validly existing under the laws of the state of Delaware.

  23.2.3   It, and each member of the Group party to a Transaction Document has
the power to own its assets and carry on its business as it is being conducted.

23.3   Powers and authority       It, and each member of the Group party to a
Finance Document or material Project Document, has the power to enter into and
perform, and has taken all necessary action to authorise the entry into, and
performance of, the Finance Documents or material Project Documents to which it
is a party and the transactions contemplated by those Finance Documents or
material Project Documents.   23.4   Legal validity       Subject to any general
principles of law limiting its obligations or the obligations of any member of
the Group and specifically referred to in any legal opinion required, and
delivered to the Agent,

 



--------------------------------------------------------------------------------



 



    under this Agreement, each Finance Document and, to the best of its
knowledge (after due enquiry), each material Project Document to which it, or
any member of the Group, is a party:

  23.4.1   is in full force and effect; and

  23.4.2   is its legally binding, valid and enforceable obligation or, as the
case may be, the legally binding, valid and enforceable obligation of that
member of the Group,

    and no person is in default under any Finance Document or material Project
Document.   23.5   Non-conflict       The entry into and performance by it of,
or any Transaction Party of, and the transactions contemplated by, the Finance
Documents, do not conflict with:

  23.5.1   any law or regulation applicable to it or any member of the Group
party to such documents;

  23.5.2   its constitutional documents or the constitutional documents of any
member of the Group party to such documents; or

  23.5.3   any document which is binding upon (i) it or any of its assets or
(ii) any member of the Group or any assets of any member of the Group.

23.6   Pari passu ranking       Its payment obligations, and the payment
obligations of each Transaction Party, under the Finance Documents rank at least
pari passu with all its other present unsecured obligations, except for
obligations mandatorily preferred by law applying to companies generally.   23.7
  Insolvency       As at the Amendment Effective Date and, in the case of any
member of the Borrower Group which does not have an interest in any Borrowing
Base Asset at the Amendment Effective Date, the date on which any Petroleum
Asset owned by such member of the Borrower Group becomes a Borrowing Base Asset,
neither it nor any member of the Group has taken any steps, and (after due
enquiry) it is not aware of any steps having been taken for:

  23.7.1   the winding-up, administration, or dissolution of it or any member of
the Group (or any of their respective assets); or     23.7.2   the appointment
of any Insolvency Officer in relation to it or any member of the Group or their
respective assets,     or any analogous step in any jurisdiction.

23.8   No default

  23.8.1   No Event of Default and, on the Amendment Effective Date, no Default
has occurred and is continuing or will result from the execution of, or the
performance of any transaction contemplated by, any Finance Document and so far
as it is aware no circumstances exist which threaten the foregoing.     23.8.2  
No other event is outstanding which constitutes a default under any document
which is binding on it, or any member of the Group or any of its assets or any
assets of any member of the Group, in each case, to an extent or in a manner
which is reasonably likely to result in a Material Adverse Change.

23.9   Authorisations

  23.9.1   As at the date of a Finance Document and the date on which any
Petroleum Asset becomes a Borrowing Base Asset, except for registration of any
relevant Security

 



--------------------------------------------------------------------------------



 



      Document, all Authorisations required by it, or any Transaction Party in
connection with the entry into, performance, validity and enforceability of, and
the transactions contemplated by, that Finance Document have been obtained or
effected (as appropriate) and are in full force and effect, and to the best of
its knowledge (after due enquiry), no steps have been or are being taken for the
revocation, variation or refusal of any such Authorisation.     23.9.2   As at
the Amendment Effective Date and the date on which any Petroleum Asset becomes a
Borrowing Base Asset, all material Authorisations required by it or any member
of the Group in connection with:

  (A)   the entry into, performance, validity and enforceability of; and     (B)
  the transactions (including the exploitation of the Borrowing Base Assets)
contemplated by,

      each of the material Project Documents to which it or any member of the
Group is a party have been obtained or effected (as appropriate) (or, in
relation to the matters referred to at paragraph (B) above, if not yet required,
there is no reason to believe that they will not be obtained in satisfactory
terms at the time they are required) and are in full force and effect and, to
the best of its knowledge (after due enquiry), no steps have been taken to
revoke or amend such Authorisations.

  23.9.3   As at the Amendment Effective Date and the date on which any
Petroleum Asset becomes a Borrowing Base Asset, all material Authorisations
required by it, or any member of the Group in connection with the exploitation
of the Borrowing Base Assets as contemplated by the Finance Documents and each
Projection, have been obtained or effected (as appropriate) and are in full
force and effect and, to the best of its knowledge (after due enquiry), no steps
have been taken to revoke or amend such Authorisations.

23.10   Financial statements       Its audited financial statements or, in the
case of the Company, its audited consolidated financial statements most recently
delivered to the Agent:

  23.10.1   have been prepared in accordance with GAAP/IFRS, consistently
applied; and

  23.10.2   give a true and fair view of its financial condition as at the date
to which they were drawn up,

    except, in each case, as disclosed to the contrary in those financial
statements.   23.11   No Material Adverse Change       As at the Amendment
Effective Date, there has been no Material Adverse Change.   23.12   Litigation
      No litigation, arbitration or administrative proceedings are current or,
to its knowledge, pending or threatened which, if adversely determined, would be
reasonably likely to result in a Material Adverse Change.   23.13   Information
Package

  23.13.1   The factual information contained in the Information Package was
true and accurate in all material respects as at its date or (if appropriate) as
at the date (if any) at which it is stated to be given.

 



--------------------------------------------------------------------------------



 



  23.13.2   The Information Package contains all information regarding each
Obligor and the Borrowing Base Assets which is material as at its date or (if
appropriate) as at the date (if any) at which it is stated to be given.

  23.13.3   The estimates, forecasts and financial projections contained in the
Information Package have been prepared, in good faith and with due care on the
basis of recent historical information and assumptions believed by the Obligors
to be reasonable as at the date it is stated to be given.

  23.13.4   Each estimate, forecast and expression of opinion or intention
contained in the Information Package was made in good faith, with due care and
after careful consideration and enquiry and is believed by the Obligors to be
reasonable as at the date at which it is stated to be given.

  23.13.5   The Information Package did not, when provided, omit any information
which, if disclosed, would make the Information Package untrue or misleading in
any material respect.

  23.13.6   As at the Amendment Effective Date, nothing has occurred which, if
disclosed, would make the Information Package untrue or misleading in any
material respect.

23.14   Security       Subject to:

  23.14.1   any qualifications as to matters of law set out in any legal opinion
required, and delivered to the Agent, under this Agreement;

  23.14.2   any required registration of any Security Document;

  23.14.3   the delivery of any notices required to be delivered pursuant to the
Security Documents which has not been delivered on the date that this
representation and warranty is, or is deemed to be, given; and

  23.14.4   any rights of forfeiture (or similar rights) of the counterparties
to the Project Documents,

    each Security Document to which it or any Transaction Party is a party:

  (A)   confers the Security of the type it purports to create over the assets
over which a Security is purported to be given by that Security Document;    
(B)   is valid and enforceable against (i) it or, as the case may be, the
relevant Transaction Party which is party thereto, and (ii) its or, as the case
may be, such Transaction Party’s Insolvency Officers and creditors; and     (C)
  is not capable of being avoided or set aside, whether in the winding up,
administration, or dissolution or otherwise of it (or any of its assets) or, as
the case may be, such Transaction Party (or any such Transaction Party’s
assets).

23.15   Environmental matters

  23.15.1   To the best of its knowledge (after due enquiry) it has obtained all
material Environmental Licences required by it in connection with each of the
Borrowing Base Assets in which it has an interest and their exploitation and has
at all times complied in all material respects with all those Environmental
Licences and it and each other member of the Group has complied in all material
respects with all applicable Environmental Laws.

 



--------------------------------------------------------------------------------



 



  23.15.2   To the best of its knowledge (after due enquiry) there is no
material environmental contamination on any site connected with any Borrowing
Base Asset or in which it or any member of the Group has an interest.

  23.15.3   To the best of its knowledge (after due enquiry) there are no
material Environmental Claims current, or to its knowledge, pending or
threatened, connected with it, any member of the Group or any of the Borrowing
Base Assets.

23.16   Borrowing Base Assets

  23.16.1   The Obligors own, or have sufficient access to and the right to use
all assets necessary for the exploitation of each Borrowing Base Asset as
contemplated by the Transaction Documents and the then current Projection.

  23.16.2   Save as disclosed in Section C of the Due Diligence Report, to the
best of its knowledge (after due enquiry), an Obligor is the absolute legal and
beneficial owner of each Borrowing Base Asset and each Key Asset, in each case,
free from any Security or other interest of any kind (other than (i) the
interests of co-venturers under the Project Documents relating to that Borrowing
Base Asset, (ii) the Security under the Security Documents or (iii) the Security
permitted under Clause 25.4 (Negative pledge)) and no member of the Group is
under any obligation to create any Security over any Borrowing Base Asset or Key
Asset (except by virtue of any Security Document or as permitted under Clause
25.4 (Negative pledge)).

  23.16.3   So far as it is aware, no event or circumstance exists which
entitles any person to terminate or suspend any Authorisation of a kind referred
to in Clause 23.9.2 (Authorisations).

23.17   Copies of Project Documents       Save as disclosed in Section A of the
Due Diligence Report, each copy of a Project Document delivered to the Agent by
it is, at the time it is delivered, a correct and complete copy of the relevant
document as in force at that time.

23.18   Laws and regulations       It and each member of the Group, is in
compliance in all material respects with all applicable laws and regulations
including any applicable tax laws and regulations. This implies that Dutch
Financial Supervision Act (Wet op het financieel toezicht) is also applicable.  
23.19   Insurances

  23.19.1   All Insurances which are at any time required to be maintained or
effected by it, or any member of the Group, pursuant to the Finance Documents
are in full force and effect at that time, and to the best of its knowledge
(after due enquiry), no event or circumstance has occurred, nor has there been
any omission to disclose a fact, which would in either case entitle any insurer
under those Insurances to avoid its liability or otherwise reduce its liability.

  23.19.2   The Security Trustee (as security trustee for the Secured Creditors)
will, on and from the first Utilisation Date, be named as co-insured in relation
to all such Insurances.

23.20   No immunity

  23.20.1   It, and each member of the Group party to a Transaction Document is
subject to civil commercial law in respect of its obligations under the
Transaction Documents.

  23.20.2   None of it, any other member of the Group party to a Transaction
Document, any of its assets, or any assets of any other member of the Group
party to a Transaction

 



--------------------------------------------------------------------------------



 



      Document, is entitled to any right of immunity, and the entry into and
performance by it, and each member of the Group party to a Transaction Document,
of the Transaction Documents to which it or, as the case may be, that member of
the Group, is a party constitute private and commercial acts.

23.21   Governing law and enforcement       Subject to any qualifications as to
matters of law set out in any legal opinion required, and delivered to the
Agent, under this Agreement:

  23.21.1   the relevant law chosen as the governing law of each of the Finance
Documents to which it, or any member of the Group, is a party will be recognised
and enforced in its jurisdiction of incorporation or, as the case may be, the
jurisdiction of incorporation of such member of the Group;

  23.21.2   the submission by it, or any member of the Group, to the
jurisdiction of the courts of England under any relevant Finance Document to
which it or, as the case may be, such member of the Group, is a party and any
undertaking given in any Finance Document by it, or any member of the Group, not
to claim any immunity, in each case, is legal, valid and binding under the law
of its jurisdiction of incorporation or, as the case may be, the jurisdiction of
incorporation of such member of the Group; and

  23.21.3   any judgment obtained in England in relation to a Finance Document
to which it, or any member of the Group, is a party will be recognised and
enforced in its jurisdiction of incorporation or, as the case may be, the
jurisdiction of incorporation of such member of the Group.

23.22   Deduction of Tax       As at the Amendment Effective Date it is not
required under the law of its jurisdiction of incorporation to make any
deduction for or on account of Tax from any payment that it may make under any
Finance Document.

23.23   Ownership structure

  23.23.1   As at the Amendment Effective Date, each of the Company’s
Subsidiaries, apart from Endeavour Energy Luxembourg S.a.r.l and Endeavour
Energy New Ventures I Ltd, are Original Guarantors.

  23.23.2   As at the Amendment Effective Date, the ownership structure of the
Group is as set out in Schedule 9 (Corporate Organisation Chart).

23.24   No Security       No Security (or agreement to create the same) exists
over any of its assets or any assets of any member of the Group save, in each
case, as permitted under Clause 25.4 (Negative pledge).

23.25   Share Security       Each member of the Group that has entered into any
Security Document for the purposes of granting Security over its shares in
another member of the Group is the legal and beneficial owner of all of such
shares and other assets (the “charged assets") secured, or purported to be
secured, under such Security Document free from any Security (other than the
relevant Security created pursuant to that Security Document); and the charged
assets are free from any restrictions as to transfer or registration and are not
subject to any calls or other liability to pay money.

 



--------------------------------------------------------------------------------



 



23.26   Dutch Work’s Council Act       None of the Obligors incorporated in The
Netherlands is required to obtain advice from any works council within the
meaning of the Dutch Works Council Act (Wet op de Ondernemingsraden).

23.27   Final Salary Pension Schemes       No member of the Group has at any
time operated a final salary pension scheme.   23.28   Overseas Company      
None of the Obligors (other than Endeavour Energy UK Limited and Endeavour North
Sea) have registered an establishment in the United Kingdom at Companies House
whether under its name of incorporation or under any other name.   24.  
INFORMATION UNDERTAKINGS   24.1   Financial statements

  24.1.1   The Company must supply to the Agent (in sufficient copies for all
the Lenders if the Agent so requests):

  (A)   its audited consolidated financial statements for each of its financial
years; and     (B)   its unaudited consolidated financial statements for each
six month period in each of its financial years.

  24.1.2   In addition, if the Agent so requests, each Obligor (other than the
Company) must supply to the Agent (in sufficient copies for all the Lenders if
the Agent so requests):

  (A)   its financial statements (or, if the same have been audited, audited
financial statements) for each of its financial years; and     (B)   its
unaudited financial statements for each six month period in each of its
financial years.

  24.1.3   All financial statements must be supplied as soon as they are
available and:

  (A)   in the case of audited financial statements or audited consolidated
financial statements of the Company, within 120 days;     (B)   in the case of
audited financial statements or audited consolidated financial statements of
each Obligor (other than the Company), within 180 days or, in the case only of
Endeavour Energy UK Limited or any other Obligor incorporated in England and
Wales, 304 days;     (C)   in the case of unaudited financial statements or
unaudited consolidated financial statements of the Company, within 90 days; and
    (D)   in the case of unaudited financial statements or unaudited
consolidated financial statements of each Obligor (other than the Company),
within 120 days,

    of the end of the relevant financial period.     24.1.4   The Company must
supply to the Agent, with each set of financial statements it supplies in
accordance with Clause 24.1.2 and Clause 24.1.3, a certificate signed by a
director of the Company (in form satisfactory to the Agent) demonstrating the
compliance of the Group with Clause 26 (Financial Covenants) or, if it is not in
compliance, stating this fact together with a brief explanation therefor.



 



--------------------------------------------------------------------------------



 



24.2   Form of financial statements

  24.2.1   Each Obligor must ensure that each set of financial statements
supplied under this Agreement is prepared using GAAP/IFRS and gives (if audited)
a true and fair view of, or (if unaudited) fairly represents, the financial
condition (consolidated or otherwise) of the relevant person as at the date and
for the period in respect of which those financial statements were drawn up.

  24.2.2   Each Obligor must notify the Agent of any change to GAAP/IFRS,
accounting practices or reference periods which affect the basis on which its
audited consolidated financial statements or audited financial statements are
prepared.

  24.2.3   If requested by the Agent, the relevant Obligor must supply to the
Agent:

  (A)   a full description of any change notified under Clause 24.2.2; and    
(B)   sufficient information to enable the Finance Parties to make a proper
comparison between the financial position shown by the set of financial
statements prepared on the changed basis and its most recent audited
consolidated financial statements or, as the case may be, audited financial
statements delivered to the Agent under this Agreement.

  24.2.4   If requested by the Agent, the Company must enter into discussions
for a period of not more than 30 days with a view to agreeing any amendments
required to be made to this Agreement to place the relevant Obligor and the
Finance Parties in the same position as they would have been in if the change
notified under Clause 24.2.2 had not happened. Any agreement between the Company
and the Agent will, with the prior consent of the Majority Lenders, be binding
on all the Parties.

  24.2.5   If no agreement is reached under Clause 24.2.4 on the required
amendments to this Agreement, the Company must ensure that its auditors certify
those amendments required to be made to this agreement to place the relevant
Obligor and the Finance Parties in the same position as they would have been in
if the change notified under Clause 24.2.2 had not happened. The certificate of
the auditors will, in the absence of manifest error, be binding on all the
Parties.

24.3   Information: miscellaneous       Each Obligor must supply, and the
Company must procure that each member of the Group supplies, to the Agent (in
sufficient copies for all the Lenders if the Agent so requests):

  24.3.1   copies of all documents dispatched by it to its creditors generally
or any class of them or required by its constitutional documents or law to be
dispatched to its shareholders (or any class of them) in their capacity as such,
in each case, at the same time as they are dispatched;

  24.3.2   promptly upon becoming aware of them, details of any litigation,
arbitration or administrative proceedings relating to it which are current,
threatened or pending which, if adversely determined, is reasonably likely to
result in a Material Adverse Change;

  24.3.3   promptly upon becoming aware of them, details of any potential or
actual material warranty claim or any other material claim or dispute relating
to it under any Transaction Document;

  24.3.4   promptly upon becoming aware of it, any incident involving any
material physical damage to a Borrowing Base Asset in which it has an interest
and its proposal for reinstatement;

 



--------------------------------------------------------------------------------



 



  24.3.5   promptly upon changing its financial year end, details of the same;

  24.3.6   as soon as reasonably practicable before the same is carried out:

  (A)   details of each proposed Relevant Disposal (together with confirmation,
and details, of the amount of the anticipated Relevant Net Proceeds and the
anticipated Relevant Repayment Proceeds relating to that Relevant Disposal); and
    (B)   details of each proposed Additional Financing (together with
confirmation, and details, of the anticipated proceeds of that Additional
Financing);

  24.3.7   promptly upon the same being completed:

  (A)   details of each Relevant Disposal that has been carried out (together
with confirmation, and details, of the amount of the Relevant Net Proceeds and
the Relevant Repayment Proceeds relating to that Relevant Disposal); and     (B)
  details of each Additional Financing that has been carried out (together with
confirmation, and details, of the proceeds of that Additional Financing); and

  24.3.8   promptly on request, such further information regarding its financial
condition and operations or any Key Asset as any Finance Party through the Agent
may reasonably request.

24.4   Information: Borrowing Base Assets and Key Assets       The Company shall
supply to the Agent (in sufficient copies for all of the Lenders if the Agent so
requests):

  24.4.1   promptly upon receipt by it or any member of the Group, a copy of:

  (A)   any production reports, budgets prepared by any operator, any minutes of
operating committee meetings or any other document as the Agent or Technical
Bank may reasonably request from time to time, in each case, relating to any
Borrowing Base Asset; and     (B)   any other information relating to a
Borrowing Base Asset or a member of the Group that could change any Assumption
in the then current Projection (in a material respect) or impose any additional
material liability on any member of the Group;

  24.4.2   promptly upon request by the Agent:

  (A)   a copy of any Project Document; and     (B)   such information as the
Lenders may reasonably require in respect of a Borrowing Base Asset or any
member of the Group;

  24.4.3   not less than 14 days before any member of the Group enters into any
new material Project Document or any material amendment to any existing Project
Document, details of that Project Document or material amendment;

  24.4.4   promptly upon the same being provided under the First Lien Credit
Agreement, a copy of each Reserves Report provided to the agent, technical bank
or any other lender or finance party under the First Lien Credit Agreement;

  24.4.5   promptly upon receipt by an Obligor, or any member of the Group, a
certified copy of any material Authorisation required under any law or
regulation (including Environmental Laws and Environmental Licences) to enable
that Obligor or member of

 



--------------------------------------------------------------------------------



 



      the Group to perform its obligations under, or for the validity or
enforceability of, any Finance Document; and

  24.4.6   no later than ten Business Days after the end of each quarter, an
update (in such form and containing such information as the Technical Bank may
reasonably require) with respect to the Key Assets and the other Petroleum
Assets (other than any Borrowing Base Asset) in which the member(s) of the Group
has or have an interest.

24.5   Notification of Default

  24.5.1   Unless the Agent has already been so notified, an Obligor shall, as
soon as it becomes aware, promptly notify the Agent of any Default (and the
steps, if any, being taken to remedy it).

  24.5.2   Promptly on request by the Agent and together with the financial
statements specified in Clause 24.1.2(A) (Financial statements), each Obligor
must supply to the Agent a certificate, signed by two of its authorised
signatories on its behalf, certifying that no Default is outstanding or, if a
Default is outstanding, specifying the Default and the steps, if any, being
taken to remedy it.

24.6   Reserves Report

  24.6.1   The Obligors shall procure, without prejudice to Clause 24.4.4, that
a Reserve Report is delivered to the Agent and the Technical Bank on each date
on which the same is due (as at the Amendment Effective Date) to be delivered to
the agent, technical bank, lenders and/or other finance parties under the First
Lien Credit Agreement whether or not the same is actually delivered to such
parties under the First Lien Credit Agreement.

  24.6.2   If:

  (A)   the date as of which the Reserves Report most recently delivered to the
Agent and/or the Technical Bank under Clause 24.4.4 or Clause 24.6.1 (as the
case may be) falls 12 months or more before the next test date and no new
Reserves Report is scheduled to be delivered under Clause 24.4.4 or Clause
24.6.1 (as the case may be) before that test date; and     (B)   the Technical
Bank (by notice given to the Company) so requires, the Company shall (at the
expense of the Obligors) commission a new Reserves Report and ensure that the
same is delivered to the Agent and the Technical Bank within 40 days of the date
on which the Technical Bank issues the relevant notice to the Company (provided
that the Technical Bank shall not issue any notice under this Clause 24.6.2
before 15 February 2010),

      where, for these purposes, “test date” means each 30 June or 31 December
of each year.

24.7   Use of websites

  24.7.1   Except as provided below, an Obligor may deliver any information
under the Finance Documents to a Lender by posting it on to an electronic
website if:

  (A)   the Agent and the relevant Obligor agree;     (B)   the relevant Obligor
and the Agent designate an electronic website for this purpose;     (C)   both
the relevant Obligor and the Agent are aware of the address of and any relevant
password specifications for the website; and

 



--------------------------------------------------------------------------------



 



  (D)   the information posted is in a format agreed between the relevant
Obligor and the Agent.

      The Agent must supply each relevant Lender with the address of and any
relevant password specifications for the website.

  24.7.2   Notwithstanding the above, each relevant Obligor must supply to the
Agent in paper form a copy of any information posted on the website together
with sufficient copies for each Lender:

  (A)   if requested to do so by the Agent; or     (B)   if so required by a
governmental requirement,

      in each case within 10 Business Days of receipt of the request.

  24.7.3   The Agent must promptly upon becoming aware of its occurrence, notify
the relevant Obligor and the Lenders if:

  (A)   the website cannot be accessed;     (B)   the website or any information
on the website is infected by any electronic virus or similar software;     (C)
  the relevant password specification for the website is changed; or     (D)  
any information to be supplied under this Agreement is posted on the website or
amended after being posted.

      In the circumstances in paragraphs (A) or (B) above occur, the relevant
Obligor must supply any information required under this Agreement in paper form.

24.8   “Know your customer” checks

  24.8.1   If:

  (A)   the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the Amendment
Effective Date;     (B)   any change in the status, or the composition of the
shareholders, of an Obligor after the Amendment Effective Date; or     (C)   a
proposed assignment or transfer by a Lender of any of its rights and obligations
under this Agreement to a party that is not a Lender prior to such assignment or
transfer,

    obliges the Agent or any other Finance Party (or, in the case of Clause
24.8.1(C) above, any prospective new Lender) to comply with “know your customer”
or similar identification procedures in circumstances where the necessary
information is not already available to it, each Obligor shall promptly upon the
request of the Agent or any Finance Party supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Agent (for
itself or on behalf of any Finance Party) or any Finance Party (for itself or,
in the case of the event described in Clause 24.8.1(C) above, on behalf of any
prospective new Lender) in order for the Agent, such Finance Party or, in the
case of the event described in Clause 24.8.1(C) above, any prospective new
Lender to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

 



--------------------------------------------------------------------------------



 



  24.8.2   Each Finance Party shall promptly upon the request of the Agent
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Agent (for itself) in order for the Agent to carry
out and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

  24.8.3   The Company shall, by not less than 10 Business Days’ prior written
notice to the Agent, notify the Agent (which shall promptly notify the Finance
Parties) of its intention to request that any Relevant Affiliate becomes an
Additional Obligor pursuant to Clause 29 (Changes to the Obligors).

  24.8.4   If the accession of any person to this Agreement as an Additional
Obligor pursuant to Clause 29 (Changes to the Obligors) obliges the Agent or any
other Finance Party to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Company shall promptly upon the request of the
Agent or any other Finance Party supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Agent (for
itself or on behalf of any Finance Party) or any other Finance Party (for itself
or on behalf of any prospective new Finance Party) in order for the Agent or
such Finance Party or any prospective new Finance Party to carry out and be
satisfied it has complied with the results of all necessary “know your customer”
or other similar checks under all applicable laws and regulations pursuant to
the accession of such person to this Agreement as an Additional Obligor.

24.9   Permitted Transactions       Each Obligor shall consult with the Agent
prior to completing any Permitted Transaction described in paragraph (B) or
(C) of the definition of “Permitted Transaction” set out in Clause 5.1
(Definitions) and promptly notify the Agent upon the completion of the same. The
Obligors shall provide such evidence as the Agent (acting reasonably) may
request for the purposes of ensuring that each such Permitted Transaction has
been or, as the case may be, will be, completed upon the terms described in the
relevant paragraph of the definition of “Permitted Transaction” and that the
interests of the Secured Creditors have not been adversely affected.   25.  
GENERAL UNDERTAKINGS   25.1   Authorisations       Each Obligor shall, and shall
procure that each member of the Group shall, promptly obtain, maintain and
comply with the terms of any material Authorisation required under any law or
regulation (including Environmental Laws and Environmental Licences):

  25.1.1   to enable it to perform its obligations (or exercise its rights)
under, or for the validity or enforceability of, any Finance Document; or    
25.1.2   to enable it to perform its obligations (or exercise its rights) under,
or for the validity or enforceability of, any other Finance Document or material
Project Document to which it is party or for the exploitation and/or operation
of any Borrowing Base Asset in which it has an interest as contemplated by the
Finance Document or material Project Document and the then current Projection.

25.2   Compliance with laws       Each Obligor shall, and shall procure that
each member of the Group shall, comply in all material respects with all laws
and regulations applicable to it or its assets or activities for the time being.

 



--------------------------------------------------------------------------------



 



25.3   Pari passu ranking       Each Obligor shall, and shall procure that each
member of the Group party to a Finance Document, shall ensure that its
obligations under the Finance Documents rank at least pari passu with all its
other present and future unsecured obligations, except for obligations
mandatorily preferred by law applying to companies generally.   25.4   Negative
pledge

  25.4.1   Except as provided in Clause 25.4.2:

  (A)   no Obligor may create or allow to exist any Security on, over, or
affecting, any of its assets; and     (B)   each Obligor shall procure that no
member of the Group creates or allows to exist any Security on, over, or
affecting, any of its assets.

  25.4.2   Clause 25.4.1 does not apply to:

  (A)   any Security constituted by the Security Documents or arising under any
other Finance Document (including any such Security that has been granted by the
obligors under the First Lien Credit Agreement);     (B)   any Security
comprising a netting or set-off arrangement entered into by an Obligor or any
other member of the Group:

  (1)   in the ordinary course of its banking and trading arrangements for the
purpose of netting debit and credit balances;     (2)   under any Permitted
Hedging Agreement; or     (3)   under any other Hedging Agreement to which any
member of the Group that is not an Obligor is a party;

  (C)   any lien arising by operation of law and in the ordinary course of
trading and does not secure any amount more than 30 days overdue;     (D)   any
Security that arises under or pursuant to a Project Document which does not
secure any Financial Indebtedness;     (E)   any Security that are retention of
title or set off arrangements constituted under industry standard conditions for
the supply of goods acquired by any Obligor or any other member of the Group in
the ordinary course of its trading;     (F)   any Security arising pursuant to
the specific terms of any Equivalent Field Document which does not secure any
Financial Indebtedness;     (G)   any Security which the Majority Lenders have
consented to in writing;     (H)   any Security securing Financial Indebtedness,
the outstanding principal amount of which (when aggregated with the outstanding
principal amount of any other Financial Indebtedness which has the benefit of
any Security given by any member of the Group other than permitted under
paragraphs 25.4.2(A) to 25.4.2(G) above) does not exceed $250,000 (or its
equivalent in other currencies).

  25.4.3   No Obligor may, and each Obligor shall procure that no member of the
Group shall:

  (A)   sell, transfer or otherwise dispose of any of its assets on terms where
it is or may be leased to or re-acquired or acquired by that company or any
member of the Group or Non Recourse Subsidiary; or

 



--------------------------------------------------------------------------------



 



  (B)   sell, transfer or otherwise dispose of any of its receivables on
recourse terms,

      in circumstances where the transaction is entered into primarily as a
method of raising Financial Indebtedness or of financing the acquisition of an
asset.     25.4.4   No Obligor may, and each Obligor shall ensure that no member
of the Group shall, agree to an amendment of any document or enter into a
document which may restrict its ability to create a Security envisaged by a
Security Document.

25.5   Disposals

  25.5.1   Except as provided in Clause 25.5.2, no Obligor may, and each Obligor
shall procure that no member of the Group shall, either in a single transaction
or in a series of transactions and whether related or not, dispose of all or any
part of any Borrowing Base Asset or Key Asset or any interests therein or any of
its shareholding in any person holding any interest in any Borrowing Base Asset
or Key Asset.     25.5.2   Clause 25.5.1 does not apply to:

  (A)   sales of Petroleum under any Project Document or otherwise on arms’
length terms for cash-only consideration;     (B)   disposals arising solely by
virtue of a unitisation or redetermination of a Borrowing Base Asset or Key
Asset;     (C)   disposals of surplus materials or of materials that are
forthwith replaced with materials of equivalent utility;     (D)   disposals of
obsolete or surplus assets;     (E)   disposals of materials used in the course
of its operations where such disposals are made in the ordinary course of
business and on arms’ length terms;     (F)   disposals of (i) a Petroleum Asset
which has ceased to be designated as a Borrowing Base Asset pursuant to the
First Lien Credit Agreement, (ii) any Key Asset or (iii) the shares of any
member of the Group that ceases to hold any Borrowing Base Asset by reason of
the same ceasing to be designated as a Borrowing Base Asset pursuant to the
First Lien Credit Agreement (provided, in each case, that (a) such disposal is
made to a person other than a member of the Group or an Affiliate thereof on an
arms length basis and on reasonable commercial terms for cash and (b) the
proceeds of such disposal are applied in accordance with Clause 12.3.2
(Mandatory prepayment));     (G)   any step which is part of a Permitted
Transaction;     (H)   disposals with prior consent of the Majority Lenders;    
(I)   any step which is part of a Permitted Hedging Agreement.

25.6   Financial Indebtedness

  25.6.1   Except as provided in Clause 25.6.2, no Obligor may, and each Obligor
shall procure that no member of the Group shall, at any time incur or have
outstanding any Financial Indebtedness.     25.6.2   Clause 25.6.1 does not
apply to:

  (A)   any Financial Indebtedness incurred under the Finance Documents or;    
(B)   any Financial Indebtedness accruing under the $81,250,000 convertible
senior notes due 2012 of Endeavour International Corporation and any Financial

 



--------------------------------------------------------------------------------



 



      Indebtedness incurred under any arrangement (“refinancing arrangements”)
entered into for the purposes of refinancing and repaying the Financial
Indebtedness incurred under such convertible senior notes (provided that (i) the
aggregate principal amount of the Financial Indebtedness under such refinancing
arrangements and (to the extent that the Financial Indebtedness incurred under
such convertible senior notes is only refinanced in part) any outstanding
Financial Indebtedness under such convertible senior notes, does not exceed
$81,250,000 and (ii) no payments of principal are payable under the refinancing
arrangements before the Final Maturity Date);     (C)   Financial Indebtedness
incurred under any Permitted Hedging Agreement or any guarantee given by a
member of the Group in respect of a Permitted Hedging Agreement;     (D)   any
Financial Indebtedness owed by an Obligor to another Obligor;     (E)   any
Financial Indebtedness which is subordinated to amounts due to the Finance
Parties under the Finance Documents pursuant to a subordination agreement
approved by the Majority Lenders;     (F)   any Financial Indebtedness incurred
under the $40,000,000 11.5% unsecured convertible loan notes due 2014 issued by
Endeavour Energy Luxembourg S.a.r.l (provided that no payments of interest or
principal under such notes are payable before the Final Maturity Date);     (G)
  any Financial Indebtedness incurred under the First Lien Credit Agreement
provided that the aggregate principal amount of the Financial Indebtedness under
the First Lien Credit Agreement does not exceed $225,000,000;     (H)   any
Financial Indebtedness incurred under the subordinated loan note issued by the
Company referred to in the waiver letter dated 16 November 2009 between BNP
Paribas and the Obligors entered into pursuant to the First Lien Credit
Agreement provided that such Financial Indebtedness is incurred and repaid in
accordance with the terms of such waiver letter;     (I)   any Financial
Indebtedness incurred other than under Clauses 25.6.2(A) to 25.6.2(H) which does
not at any time exceed (in aggregate) $10,000,000 (or its equivalent in one or
more other currencies); and     (J)   any other Financial Indebtedness incurred
with the prior consent of the Majority Lenders.

25.7   Credits and guarantees

  25.7.1   Except as provided in Clause 25.7.2, no Obligor may, and each Obligor
shall procure that no member of the Group shall, make any loan or extend any
other form of credit or financial accommodation, or give any guarantee of any
person’s Financial Indebtedness, to any person, or otherwise be a creditor in
respect of any Financial Indebtedness of any person.     25.7.2   Clause 25.7.1
does not apply to:

  (A)   any loan, credit or financial accommodation to the extent required by or
pursuant to any Project Document or any Equivalent Field Document;

 



--------------------------------------------------------------------------------



 



  (B)   trade credit and guarantees on usual commercial terms including
guarantees by a member of the Group of oil and gas trading obligations of any
other member of the Group;     (C)   the guarantee given by the Company to
Paladin Resources Limited under the terms of the Acquisition Agreement;     (D)
  any Financial Indebtedness permitted under Clause 25.6.2;     (E)   any
extension of credit given pursuant to a Permitted Hedging Agreement in relation
to hedge receipts.

25.8   Change of business

  25.8.1   Each Obligor shall procure that no substantial change is made to the
general nature of its business or the business of the Group from that carried on
at the Amendment Effective Date.     25.8.2   No Obligor shall:

  (A)   carry on any business other than the ownership and exploitation of
interests in Petroleum Assets and the exploration for, and production and
disposal of Petroleum from, the areas covered by the petroleum production
licences for such Petroleum Assets and activities associated with those
activities; or     (B)   own any assets or incur any liabilities except for the
purposes of carrying on that business.

25.9   Corporate existence

  25.9.1   Each Obligor shall maintain, and shall ensure that each member of the
Group maintains, its corporate existence under the laws of its jurisdiction of
incorporation and each Obligor shall not, and shall ensure that no member of the
Group will, change its corporate domicile, or attempt to resolve to do so.    
25.9.2   No Obligor may, and each Obligor shall procure that no member of the
Group shall, enter into any amalgamation, demerger, merger or reconstruction
except a solvent amalgamation, demerger, merger or reconstruction within the
Group with the consent of the Majority Lenders (such consent not to be
unreasonably withheld).     25.9.3   The restrictions in Clauses 25.9.1 and
25.9.2 shall not apply to any step or procedure which is part of a Permitted
Transaction.

25.10   Environmental matters

  25.10.1   Each Obligor shall ensure that it, and the Company shall procure
that each member of the Group is, and has been, in compliance in all material
respects with all Environmental Laws and Environmental Licences applicable to
it.     25.10.2   Each Obligor shall, and the Company shall procure that each
member of the Group, shall promptly upon becoming aware of the same notify the
Agent of:

  (A)   any material Environmental Claim current, or to its knowledge, pending
or threatened; or     (B)   any circumstances reasonably likely to result in an
Environmental Claim.

25.11   Insurance

  25.11.1   Each Obligor shall, and the Company shall procure that each member
of the Group shall:

 



--------------------------------------------------------------------------------



 



  (A)   take out and maintain, or caused to be taken out and maintained, with
respect to all of its assets and activities, insurance policies:

  (1)   in such amounts and on such terms and against such risks as are normally
insured against by prudent owners of comparable assets in the region in which
the relevant assets are located or activities are taking place; and     (2)  
against any other risks which the Agent may reasonably require as a result of
any material change(s) in circumstances, risks or the Majority Lenders’
reasonable perception of risk.

  (B)   ensure that each Insurance is maintained:

  (1)   with an insurance company or underwriters acceptable to the Agent
(acting reasonably); and     (2)   otherwise on terms consistent with the good
practice of prudent owners of comparable assets;

  (C)   ensure that moneys received by it under any Insurances relating to third
party liability are applied directly to the person to whom the liability to
which the sum relates was incurred, or to the relevant insured party in
reimbursement of moneys expended in satisfaction of such liability;     (D)  
procure that the Security Trustee (as security trustee for the Secured
Creditors) is, on and from the first Utilisation Date, named as a co-insured
party upon the policy, certificate or cover note relating to each Insurance;    
(E)   not do, or knowingly permit anything to be done, which may make any
Insurance void, voidable, unavailable or unenforceable or render any sum which
may be paid out under such insurance repayable in whole or in part;     (F)  
promptly pay all premiums, calls and contributions and do all other things
necessary to keep each Insurance maintained in full force and effect;     (G)  
produce to the Agent (i) the policy, certificate or cover note relating to any
Insurance, (ii) the receipt for payment of any premium for any Insurance or
(iii) such other details of any Insurance as the Agent may reasonably request;
and     (H)   if the Security Trustee or the Agent so requires:

  (1)   enter into a Security Document (in form and substance satisfactory to
the Security Trustee) for the purposes of granting Security over such Insurances
which relate to the Borrowing Base Assets and the proceeds thereof in favour of
the Security Trustee unless such Security has been granted under an existing
Security Document; and     (2)   deliver to the Security Trustee, or procure the
delivery to the Security Trustee of, any legal opinion or other document that
the Security Trustee or the Agent may reasonably require in connection with the
entry into such Security Document.

  25.11.2   No Finance Party shall have any liability for the payment of
premiums or any other amount owing in respect of any insurance.     25.11.3   If
any Obligor or member of the Group fails to pay any premium relating to any
Insurances, the Agent may, at its sole discretion, pay any premium due and the
Obligors shall immediately pay to the Agent the amount of such premium.

 



--------------------------------------------------------------------------------



 



25.12   Project Documents       Each Obligor shall:

  25.12.1   ensure that none of its rights under or in respect of any Project
Document are at any time cancelled, terminated, suspended or limited if the same
would be reasonably likely to result in a Material Adverse Change;     25.12.2  
not agree to any waiver, amendment, termination or cancellation of any Project
Document if the same would be reasonably likely to result in a Material Adverse
Change;     25.12.3   duly and properly perform, in all material respects, its
obligations under the Project Documents (except to the extent, if any, they are
inconsistent with its obligations under the Finance Documents);     25.12.4  
exercise its rights, and (so far as within its power) ensure that others
exercise their respective rights, under and in respect of the Project Documents
consistently with its obligations under the Finance Documents; and     25.12.5  
not enter into any Project Document the entry into, performance, termination or
breach of which would be reasonably likely to result in a Material Adverse
Change.

25.13   Borrowing Base Assets

  25.13.1   Each Obligor shall:

  (A)   exercise such votes and other rights as it may have under the Project
Documents with a view to ensuring (so far as it is able) that each Borrowing
Base Asset is at all times exploited and operated in a reasonable and prudent
manner and in accordance with good industry practice, all applicable laws and
regulations and the provisions of the Project Documents;     (B)   prior to the
Abandonment Date forecast in the then current Projection, not concur in, and
shall vote against, any proposal or decision to abandon all or any material part
of any of its Borrowing Base Assets unless each of the Agent and the Technical
Bank has received a copy of any confirmation provided by the technical bank
under the First Lien Credit Agreement to the Company confirming that if a new
Projection (reflecting such an abandonment) were to be adopted, the same would
not result in the Borrowers having to reduce the utilisations under the First
Lien Credit Agreement in accordance with the First Lien Credit Agreement
following the adoption of that Projection;     (C)   not exercise its rights on
any operating or similar committee in a manner that would be materially
prejudicial to the interests of any Finance Party under the Finance Documents;
and     (D)   maintain full and proper technical and financial records in
relation to each of its Borrowing Base Assets, and ensure (so far as it is able)
that the Agent (and/or any person nominated by it) is afforded reasonable access
to each of its Borrowing Base Assets and all such records during normal business
hours on reasonable notice.

  25.13.2   The Obligors shall ensure that no request is made under the First
Lien Credit Agreement for any Petroleum Asset to be designated a new Borrowing
Base Asset under the First Lien Credit Agreement without the prior consent of
the Lenders.

 



--------------------------------------------------------------------------------



 



25.14   Taxes       Each Obligor shall, and the Company shall procure that each
member of the Group shall:

  25.14.1   maintain its tax residence in the relevant country of incorporation;
    25.14.2   procure that all Taxes payable by, or assessed upon, it are paid
when due save to the extent that such payment is being contested in good faith
and being lawfully withheld;     25.14.3   to the fullest extent it is able to
do so, apply any and all tax credits, losses, reliefs or allowances taken into
account in any Projection at any time in the manner, at the time and to the
extent that they were so taken into account;     25.14.4   not surrender or
dispose of any tax credit, loss, relief or allowance to any person other than an
Obligor; and     25.14.5   file all tax returns required to be filed by it in
any jurisdiction within the period required by law.

25.15   Securitisation       Each Obligor shall:

  25.15.1   give the Lenders such assistance as they may reasonably request, and
provide such information as such Lender may reasonably request, in connection
with any steps that Lender may wish to take to achieve a successful
securitisation of all or part of its rights under this Agreement whether alone
or in conjunction with any other loan or loans;     25.15.2   make such
amendments of an administrative or a technical nature to the Finance Documents
as may be reasonably requested by the Lenders in connection with any such
securitisation; and     25.15.3   use all reasonable endeavours to take such
steps as a Lender may require to ensure full compliance with the listing rules
of any applicable stock exchange that may become applicable as a result of any
such securitisation.

25.16   Security Documents

  25.16.1   Save as disclosed in Section D of the Due Diligence Report and save,
for any registration of the Security Documents which is to be undertaken by the
Lenders’ legal counsel, each Obligor shall, and shall ensure that each member of
the Group party to any Security Document shall, take all such steps (including
the obtaining and/or carrying out of all relevant approvals, filings,
registrations or recordings) as are available to it and as are reasonably
necessary for the purposes of ensuring that each Security Document:

  (A)   confers the Security of the type it purports to create over the assets
over which a Security is purported to be given by that Security Document;    
(B)   is valid and enforceable against the relevant member of the Group which is
party thereto and such Group member’s Insolvency Officers and creditors; and    
(C)   is not capable of being avoided or set aside, whether in the winding up,
administration or dissolution or otherwise of such member of the Group.

  25.16.2   Without prejudice to Clause 25.16.1 each Obligor shall, and shall
ensure that each member of the Group party to any Security Document shall,
promptly pay all stamp, registration and similar taxes and fees that are payable
in connection with each Security Document to which it is a party.

 



--------------------------------------------------------------------------------



 



25.17   Petroleum won and saved       Each Obligor shall use all reasonable
endeavours to procure that all Petroleum won and saved from any Borrowing Base
Asset and which it is entitled to lift is dealt with in accordance with good
commercial practice and is sold (whether pursuant to a spot or term contract) on
the best terms (as to price and otherwise) as are reasonably available to
companies of comparable standing to the relevant Obligor at the date the
relevant contract is entered into.   25.18   Ownership       The Company must
(subject only to any Security constituted under any Security Document) at all
times beneficially and legally own (whether directly or indirectly) the whole of
the issued share capital of each Obligor (other than itself).   25.19  
Distributions

  25.19.1   Subject to Clause 25.19.3 and Clause 25.19.4, at any time while a
Default has occurred and is continuing, no Obligor shall, and the Company shall
ensure that no member of the Group shall, make or pay, or permit to be made or
paid, any dividend or distribution (whether in cash or in kind) in relation to
its share capital, any redemption or reduction of any share capital, any
payments in respect of any loans made available to it by any Affiliate or any
other distribution to any of its shareholders save for any of the foregoing in
and among or to the Obligors and any dividend or distribution that has been
declared prior to the occurrence of any such Default.     25.19.2   No Obligor
may, and each Obligor shall ensure that no member of the Group will, agree to
any arrangement (other than the Finance Documents or the First Lien Credit
Agreement) which may restrict its ability to declare, make or pay any dividend,
distribution or any payments referred to in Clause 25.19.1.     25.19.3  
Subject to Clause 25.19.4, no Obligor may, and each Obligor shall ensure that no
member of the Group will, make or pay any dividend or distribution in relation
to its share capital in cash save (i) to the extent the same has been approved
by the Agent, at its sole discretion and (ii) in respect of the $125,000,000
preferred series C stock holders.     25.19.4   The aggregate amount of any
dividend, distribution or any other payments referred to in Clause 25.19.1 made
to person(s) other than the Obligors in accordance with this Clause 25.19 at any
time on or after the Amendment Effective Date must not exceed $3,000,000 (or its
equivalent in one or more other currencies).

25.20   Hedging

  25.20.1   Each Obligor shall comply with the requirements of the First Lien
Credit Agreement with respect to the entry into any Hedging Agreements.    
25.20.2   Promptly upon request, the Company shall provide to the Agent a report
(in a form satisfactory to the Agent, acting reasonably) which confirms whether
the Obligors are in compliance with such requirements of the First Lien Credit
Agreement.     25.20.3   No Obligor may enter into any Hedging Agreement unless:

  (A)   such Hedging Agreement has been entered into pursuant to Clause 25.20.1
in connection with the Borrowing Base Assets;     (B)   such Hedging Agreement
has been entered into with a Hedging Bank or such other hedging counterparty
that has a credit rating of at least A3 with Moody’s

 



--------------------------------------------------------------------------------



 



      Investors Service Inc. or A- with Standard and Poor’s Rating Group or such
other lower credit rating as may be acceptable to the Majority Lenders; and    
(C)   in the case of any such Hedging Agreement with a Hedging Bank, that
Hedging Agreement has been entered into in compliance with the Intercreditor
Agreement.

  25.20.4   Each Obligor that enters into a Hedging Agreement on or after
Amendment Effective Date shall:

  (A)   enter into a Security Document in form and substance satisfactory to the
Security Trustee for the purposes of granting Security over that Hedging
Agreement in favour of the Security Trustee unless Security over such Hedging
Agreement has been granted to the Security Trustee under any existing Security
Document;     (B)   without prejudice to Clause 25.16 (Security Documents),
promptly obtain all such Authorisations as may be necessary in order for such
Security to be granted; and     (C)   deliver to the Security Trustee, or
procure the delivery to the Security Trustee of, any legal opinion or other
document that the Security Trustee or the Agent may reasonably require in
connection with the entry into such Security Document.

  25.20.5   Save for:

  (A)   any Security that is permitted to be granted pursuant to Clause 25.4
(Negative pledge) in respect of any such Hedging Agreement; and     (B)   any
guarantee that is permitted pursuant to Clause 25.6 (Financial Indebtedness) and
Clause 25.7 (Credits and guarantees) in respect of any such Hedging Agreement,

      no Obligor may, and each Obligor shall ensure that no member of the Group
shall, enter into any margin call arrangement, post any collateral or credit
support, grant any Security or otherwise give any guarantee or other financial
accommodation in respect of any Hedging Agreement that such Obligor or, as the
case may be, such member of the Group enters into.     25.20.6   The Obligors
shall ensure that no member of the Group (other than an Obligor) enters into any
Hedging Agreement.     25.20.7   No Obligor shall after the Amendment Effective
Date enter into any Hedging Agreement under any Master Agreement, Schedule or
other agreement in effect prior to the date of the First Lien Credit Agreement,
except a Master Agreement in respect of the existing commodity hedges which the
Group has in place with J. Aron and Company (a Goldman Sachs subsidiary).

25.21   Non-Recourse Subsidiaries       Unless the Agent (acting reasonably)
shall otherwise agree in writing, the Company:

  25.21.1   will procure that (i) no investment in any Non-Recourse Subsidiary
is made by any member of the Group (whether represented by amounts subscribed
for shares, debentures or otherwise howsoever) and (ii) no Non-Recourse
Subsidiary will incur or permit to remain outstanding any indebtedness (whether
present, future, actual or contingent) or other liability to any member of the
Group, unless (x) (in every such

 



--------------------------------------------------------------------------------



 



      case) at the time such investment is made or indebtedness or other
liability is incurred, no Default is continuing and immediately prior to the
making of such investment or such indebtedness or other liability being incurred
a director of the Company has certified on behalf of the Company that no Default
is continuing and (y) the Company would, under the terms of this Agreement,
otherwise be free to pay an amount equal to the amount of such investment,
indebtedness or liability to its shareholders by way of dividend;     25.21.2  
without prejudice to the generality of the foregoing, it will procure that no
member of the Group gives any guarantee, undertaking or indemnity or undertakes
to permit to subsist any other liability whatsoever contingent or otherwise in
favour of or in respect of an obligation of any Non-Recourse Subsidiary (whether
in respect of indebtedness or the performance of any obligation or otherwise
howsoever);     25.21.3   without prejudice to the foregoing, it will ensure
that all transactions entered into between any member of the Group and any
Non-Recourse Subsidiary (other than the declaration or payment of any dividend
or other distribution by a Non-Recourse Subsidiary to a member of the Group)
shall be on an arms length basis and on normal commercial terms;     25.21.4  
will ensure that no Non-Recourse Subsidiary acquires any interest in or
entitlement to (or to the revenues from) any asset the revenues from which were
included in a Projection;     25.21.5   will ensure that no Non-Recourse
Subsidiary itself has any Subsidiary other than a Subsidiary which is also a
Non-Recourse Subsidiary;     25.21.6   will procure that, insofar as there is a
significant risk that it might materially affect the ability of any Obligor to
perform any of their obligations under the Transaction Documents or might
otherwise result in a liability being imposed on any Finance Party, each
Non-Recourse Subsidiary:

  (A)   exercises all its powers to obtain and maintain in full force and effect
all material Authorisations applicable to it and will comply in all material
respects with all conditions and obligations to which such material
Authorisations may be subject;     (B)   carries on its business as a whole in a
prudent manner and uses all reasonable endeavours to procure that each Petroleum
interest of it is operated in accordance with good oilfield practice;     (C)  
promptly pays as and when due, unless and to the extent only that such
royalties, Taxes and duties are being contested by it in good faith, all
royalties, Taxes and duties of whatsoever kind and whether payable in the United
Kingdom or elsewhere; and     (D)   complies with all laws and regulations,
applicable to it (including all Environmental Laws and Licences) in all material
respects;

  25.21.7   will procure that each Non-Recourse Subsidiary, (i) promptly upon
becoming aware of the same, gives written notice to the Agent of every notice of
default or adverse claim or demand made by any person against such Non-Recourse
Subsidiary affecting any of its assets of whatsoever nature (disregarding for
this purpose any of the aforesaid of a spurious nature) if such default (if
proved) or claim or demand (if successful) is reasonably likely to result in a
liability being imposed on any member of the Group and (ii) diligently takes all
reasonable steps open to such Non-Recourse Subsidiary to

 



--------------------------------------------------------------------------------



 



      remedy any such default and protect and defend its interest in the
relevant asset against any such adverse claim or demand; and     25.21.8   will
procure that each Non-Recourse Subsidiary, as soon as reasonably practicable
following request by the Agent, provides to the Agent such information as the
Agent may reasonably request for the purpose of monitoring compliance with the
representations, covenants and other obligations hereunder which have
application to Non-Recourse Subsidiaries.

25.22   Key Assets

  25.22.1   Each Obligor shall, and shall procure that each member of the Group
shall, exercise such votes and other rights as it may have with respect to the
Key Assets for the purposes ensuring (so far as it is able) that each Key Asset
is at all times exploited and operated in a reasonable and prudent manner and in
accordance with good industry practice and all applicable laws and regulations.
    25.22.2   Each Obligor shall not, and each Obligor shall ensure that no
member of the Group will:

  (A)   do or cause or (in so far as it is able) permit to be done anything
which may reasonably be expected to depreciate, jeopardise or otherwise
prejudice the value of any Key Asset in a material manner; and     (B)   enter
into any arrangements (other than the Finance Documents, or in the case of
Clause 25.22.2(B)(2), the existing arrangements under clause 23.5 (Disposals) of
the First Lien Credit Agreement as at the Amendment Effective Date) which
restricts its ability to dispose of:

  (1)   any Key Asset; or     (2)   any of its shareholding in any person
holding any interest in any Key Asset.

25.23   Senior facility       No Obligor shall, and each Obligor shall procure
that no member of the Group will agree to or permit to be made, any modification
of any First Lien Documents without the consent of the Majority Lenders if:

  25.23.1   such modification has the effect of increasing the amount that the
borrower(s) under the First Lien Credit Agreement are entitled to draw under the
First Lien Credit Agreement other than as a result of any increase to the
Tranche A Borrowing Base Amount or the Tranche B Borrowing Base Amount (as the
case may be) which takes effect in accordance with the terms of the First Lien
Credit Agreement as at the Amendment Effective Date; or     25.23.2   as a
result of such modification, the Obligors or any member of the Group would be
obliged to repay the outstanding utilisations, or to make any other payments,
under the First Lien Credit Agreement in connection with any Key Asset Disposal
in circumstances or in amounts that are not provided for under the terms of the
First Lien Documents as at the Amendment Effective Date (where, for these
purposes, “Key Asset Disposal” means any disposal by any member of the Group of
any of its interest in any Key Asset or its shares in any member of the Group
that holds any interest in any Key Asset).

 



--------------------------------------------------------------------------------



 



25.24   Condition subsequent       The Obligors shall ensure that within 10
Business Days of the Amendment Effective Date:

  25.24.1   Endeavour Energy UK Limited shall deliver to the Security Trustee or
procure the delivery to the Security Trustee of a blocked control account
control agreement (in form and substance satisfactory to the Agent (acting
reasonably)), in respect of its bank accounts held with JPMorgan Chase or any of
its Affiliates; and     25.24.2   Endeavour Operating Corporation shall deliver
or procure the delivery to the Security Trustee of a blocked control account
agreement (in form and substance satisfactory to the Security Trustee (acting
reasonably)), in respect of its bank accounts held with JPMorgan Chase or any of
its Affiliates.

25.25   No detrimental amendments       Subject always to the Intercreditor
Agreement, no Obligor may, and each Obligor shall ensure that no member of the
Group will, to the extent that this Agreement incorporates the terms (including
definitions) of the First Lien Credit Agreement, agree to modify any such
incorporated or related term without the consent of the Majority Lenders if as a
result of such modification, the rights or interests of the Finance Parties
hereunder would be prejudiced in any material way.   26.   FINANCIAL COVENANTS  
26.1   Definitions       In this Clause 26 (Financial covenants):

  26.1.1   “Consolidated Cash and Cash Equivalents” means, at any time:

  (A)   cash in hand or on deposit with any acceptable bank (including cash
collateral balances for decommissioning costs and debt service cash balances);  
  (B)   certificates of deposit, maturing within one year after the relevant
date of calculation, issued by an acceptable bank;     (C)   any investment in
marketable obligations issued or guaranteed by the government of the United
States of America or the U.K. or by an instrumentality or agency of the
government of the United States of America or the U.K. having an equivalent
credit rating;     (D)   open market commercial paper:

  (1)   for which a recognised trading market exists;     (2)   issued in the
United States of America or the U.K.;     (3)   which matures within one year
after the relevant date of calculation; and     (4)   which has a credit rating
of either A 1 by Standard & Poor’s or Fitch or P 1 by Moody’s, or, if no rating
is available in respect of the commercial paper, the issuer of which has, in
respect of its long term debt obligations, an equivalent rating;

  (E)   Sterling bills of exchange eligible for rediscount at the Bank of
England and accepted by an acceptable bank; or     (F)   any other instrument,
security or investment approved by the Majority Lenders,

 



--------------------------------------------------------------------------------



 



      in each case, to which any member of the Group is beneficially entitled at
that time and which is capable of being applied against Consolidated Total
Borrowings. An “acceptable bank” for this purpose is a commercial bank or trust
company which has a rating of A- or higher by Standard & Poor’s Rating Group or
Fitch or A3 or higher by Moody’s Investors Service Inc. or a comparable rating
from an internationally recognised credit rating agency for its long term debt
obligations or has been approved by the Majority Lenders.

  26.1.2   “Consolidated EBITDA” means the consolidated gross pre taxation
profits of the Group for a Measurement Period:

  (A)   excluding the gross pre taxation profits of a member of the Group for
that part of that Measurement Period when it was not a member of the Group and
the gross pre taxation profits relating to business or assets acquired by a
member of the Group during that Measurement Period for that part of that
Measurement Period when the business or assets were not owned by a member of the
Group; and     (B)   excluding the gross pre taxation profits attributable to
any member of the Group or to any business or assets sold during that
Measurement Period,

      and all as adjusted by:

  (1)   adding back Consolidated Net Interest Payable;     (2)   taking no
account of any exceptional or extraordinary item;     (3)   excluding any amount
attributable to minority interests;     (4)   adding back depreciation,
depletion, amortisation and all exploration and appraisal write-offs;     (5)  
taking no account of any revaluation of an asset or any loss or gain over book
value arising on the disposal of an asset (otherwise than in the ordinary course
of trading) by a member of the Group during that Measurement Period;     (6)  
adding back any non-cash decommissioning charges;     (7)   adding back any
non-cash impairment charges; and     (8)   taking no account of any other
non-cash charges or credits (including any non-cash charges or credits arising
by reason of the operation of IAS 17 or IAS 39).

  26.1.3   “Consolidated Interest Payable” means all interest and other
financing charges (whether, in each case, paid, payable or capitalised) incurred
by the Group during a Measurement Period (excluding any amortisation of any
financing fees which have been paid and any amortisation of any interest related
to decommissioning liabilities).     26.1.4   “Consolidated Interest Receivable”
means all interest and other financing charges received or receivable by the
Group during a Measurement Period.     26.1.5   “Consolidated Net Interest
Payable” means Consolidated Interest Payable less Consolidated Interest
Receivable during the relevant Measurement Period.     26.1.6   “Consolidated
Total Borrowings” means, in respect of the Group, at any time the aggregate of
the following:

  (A)   the outstanding principal amount of any moneys borrowed;

 



--------------------------------------------------------------------------------



 



  (B)   the outstanding principal amount of any acceptance under any acceptance
credit;     (C)   the outstanding principal amount of any bond, note, debenture,
loan stock or other similar instrument;     (D)   the capital element of
indebtedness under a finance or capital lease;     (E)   the outstanding
principal amount of all moneys owing in connection with the sale or discounting
of receivables (otherwise than on a non recourse basis);     (F)   the
outstanding principal amount of any indebtedness arising from any deferred
payment agreements arranged primarily as a method of raising finance or
financing the acquisition of an asset;     (G)   any fixed or minimum premium
payable on the repayment or redemption of any instrument referred to in
paragraph (C) above;     (H)   the outstanding principal amount of any
indebtedness arising in connection with any other transaction (including any
forward sale or purchase agreement) which has the commercial effect of a
borrowing;     (I)   the outstanding amount of any guarantee, indemnity, bond,
letter of credit or any other instrument issued by a bank or financial
institution in respect of which any member of the Group has provided a
counter-indemnity; and     (J)   the outstanding principal amount of any
indebtedness of any person of a type referred to in paragraphs (A) – (I) above
which is the subject of a guarantee, indemnity or similar assurance against
financial loss given by a member of the Group.

  26.1.7   “Consolidated Total Net Borrowings” means at any time Consolidated
Total Borrowings less Consolidated Cash and Cash Equivalents.     26.1.8  
“Current Assets” means, in relation to the Group, the aggregate value of the
current assets which are reasonably expected to be realised, consumed or sold in
the ordinary course of the trading activities of the Group within one year of
the date from which any calculation falls to be made together with cash at bank.
    26.1.9   “Current Liabilities” means, in relation to the Group, the
aggregate value of the current liabilities which are reasonably expected to be
repayable or payable within one year from the date on which any calculation
falls to be made but disregarding any amounts repayable under the First Lien
Credit Agreement which it is anticipated are to be funded by way of a rollover
loan thereunder.     26.1.10   “Current Ratio” means the ratio of Current Assets
to Current Liabilities.     26.1.11   “IAS 17” means standard 17 (relating to
leases) under IFRS.     26.1.12   “IAS 39” means standard 39 (relating to
financial instruments) under IFRS.     26.1.13   “Measurement Period” means each
of the two consecutive six month periods in a financial year of the Company.

26.2   Interpretation

  26.2.1   Except as provided to the contrary in this Agreement, an accounting
term used in this Clause is to be construed in accordance with the principles
applied in the preparation of the financial statements delivered in accordance
with Clause 24.1 (Financial statements).

 



--------------------------------------------------------------------------------



 



  26.2.2   Any amount in a currency other than dollars is to be taken into
account at its dollar equivalent calculated on the basis of:

  (A)   the Agent’s spot rate of exchange for the purchase of the relevant
currency in the London foreign exchange market for dollars at or about 11.00
a.m. on the day the relevant amount falls to be calculated; or     (B)   if the
amount is to be calculated on the last day of a financial period of the Company,
the relevant rates of exchange used by the Company in, or in connection with,
its financial statements for that period.

  26.2.3   No item must be credited or deducted more than once in any
calculation under this Clause 26 (Financial Covenant).

26.3   Current Ratio       The Company must ensure that the Current Ratio on the
last day of each Measurement Period is greater than 1.1:1   26.4   Gearing      
The Company must ensure that the ratio of (1) Consolidated Total Net Borrowings
to (2) Consolidated EBITDA on the last day of each Measurement Period is less
than or equal to 3.0:1.   26.5   Compliance       The financial covenants set
out in Clauses 26.3 (Current Ratio) and 26.4 (Gearing) shall be tested by
reference to each of the financial statements most recently delivered pursuant
to Clause 24.1 (Financial statements).   26.6   Verification       The Agent
may, at any time, at the Company’s expense, require the auditors of the Company
to verify any figure or calculation made in any certificate delivered pursuant
to Clause 24.1.4 (Financial Statements) if it reasonably believes that any such
figure or calculation is incorrect. If the Agent is not satisfied (acting
reasonably) with the verification provided by the auditors, it may, at the
Company’s expense, appoint an independent firm of accountants to investigate and
verify the relevant figures. Such verification shall be conclusive evidence of
whether the Company is in compliance with Clause 26 (Financial Covenant).   26.7
  Reserves Value

  26.7.1   The Company must ensure that the Coverage Ratio on each 30 June and
31 December of each year exceeds 2:1.     26.7.2   For the purposes of this
Agreement, “Coverage Ratio” means, on any date, the ratio of N:D where:

  (A)   “N” is an amount (expressed in dollars) which is the fair market value
(as determined by the Technical Bank acting reasonably and in consultation with
the Company) of the aggregate amount of the Group’s share of the Probable
Reserves that are projected, in the Reserves Report most recently delivered to
the Technical Bank under this Agreement, to be recoverable from the Petroleum
Assets referred to in such Reserves Report;     (B)   “D” is the sum of the
aggregate commitments under the First Lien Credit Agreement on that date and the
Aggregate Commitments on that date;     (C)   in determining “N”, the Technical
Bank shall attribute an approved value (expressed in dollars per boe) to the
Probable Reserves recoverable from each

 



--------------------------------------------------------------------------------



 



      Petroleum Asset referred to in the relevant Reserves Report most recently
delivered to the Technical Bank; and     (D)   the “approved value” means, in
relation to the Probable Reserves recoverable from any Petroleum Asset, $20 per
boe as reduced by the Technical Bank (acting reasonably) to take account of:

  (1)   the capital expenditure anticipated to be incurred in connection with
such Petroleum Asset;     (2)   the extent to which that Petroleum Asset is
required to be developed in order for the same to be producing Petroleum in
commercial quantities; and     (3)   the commerciality or commercial position of
that Petroleum Asset.

27.   EVENTS OF DEFAULT   27.1   General       Each of the events or
circumstances set out in Clause 27.2 (Non-payment and failure to reduce) to
Clause 27.22 (Senior defaults) (inclusive) is an Event of Default.   27.2  
Non-payment and failure to reduce       An Obligor or any Transaction Party does
not pay on the due date any amount payable by it under the Finance Documents in
the manner required under the Finance Documents, unless the non-payment:

  27.2.1   is caused by technical or administrative error or a Disruption Event;
and     27.2.2   is remedied within two Business Days of the due date.

27.3   Breach of other obligations

  27.3.1   The Company does not comply with any term of Clause 26 (Financial
Covenants).     27.3.2   An Obligor or any Transaction Party does not comply
with any other term of the Finance Documents to which it is a party not already
referred to in Clause 27.3.1, unless the non-compliance:

  (A)   in the reasonable opinion of the Majority Lenders, is capable of remedy;
and     (B)   is remedied within 10 Business Days of the earlier of the Agent
giving notice and the relevant Obligor or Transaction Party (as the case may be)
becoming aware of the non-compliance.

27.4   Misrepresentation       A representation made or repeated by any Obligor
or Transaction Party in any Finance Document to which it is a party or in any
document delivered by or on behalf of any Obligor or Transaction Party under any
Finance Document to which it is a party is incorrect in any material respect
when made or deemed to be repeated, unless the circumstances giving rise to the
misrepresentation:

  27.4.1   are capable of remedy; and     27.4.2   are remedied within 10
Business Days of the earlier of the Agent giving notice and the relevant Obligor
or Transaction Party (as the case may be) becoming aware of the
misrepresentation.

27.5   Cross-default       Any of the following occurs in respect of an Obligor
or any other member of the Group:

 



--------------------------------------------------------------------------------



 



  27.5.1   any of its Financial Indebtedness is not paid when due and payable
(after the expiry of any originally applicable grace period);     27.5.2   any
of its Financial Indebtedness:

  (A)   becomes prematurely due and payable;     (B)   is placed on demand; or  
  (C)   is capable of being declared by a creditor to be prematurely due and
payable or being placed on demand,

      in each case, as a result of an event of default (howsoever described); or
    27.5.3   any commitment for its Financial Indebtedness is cancelled or
suspended as a result of an event of default (howsoever described),        
unless the aggregate amount of Financial Indebtedness falling within Clause
27.5.1, Clause 27.5.2 or Clause 27.5.2(C) (as the case may be) is less than
$10,000,000 (or its equivalent in one or more other currencies).

27.6   Insolvency       Any of the following occurs in respect of an Obligor or
any other member of the Group:

  27.6.1   it is, or is deemed for the purposes of any law to be, unable to pay
its debts as they fall due or insolvent;     27.6.2   it admits its inability to
pay its debts as they fall due;     27.6.3   it suspends making payments on any
of its debts or announces an intention to do so;     27.6.4   by reason of
actual or anticipated financial difficulties, it begins negotiations with any
creditor for the rescheduling of any of its indebtedness; or     27.6.5   a
moratorium is declared in respect of any of its indebtedness.

27.7   Insolvency proceedings

  27.7.1   Except as provided in Clause 27.7.2, any of the following occurs in
respect of an Obligor or any other member of the Group:

  (A)   any step is taken with a view to a faillissement, surséance van
betaling, composition, assignment or similar arrangement with any of its
creditors;     (B)   a meeting of it is convened for the purpose of considering
any resolution for (or to petition for) its winding-up, administration, or
dissolution or any such resolution is passed;     (C)   any person presents a
petition, files an application or takes any other analogous steps for its
winding-up, administration, or dissolution;     (D)   an order for its
winding-up, administration, or dissolution is made;     (E)   any Insolvency
Officer is appointed in respect of it or any of its assets;     (F)   its
directors or other officers request the appointment of an Insolvency Officer;  
  (G)   a notice under section 36 of the Tax Collection Act of the Netherlands
(Invorderingswet 1990) or section 60 of the Social Insurance Financing Act of
the Netherlands (Wet Financiering Sociale Verzekeringen) in conjunction with
section 36 of the Tax Collection Act of the Netherlands (Invorderingswet 1990)
is filed upon a member of the Group that is incorporated or established in the
Netherlands; or

 



--------------------------------------------------------------------------------



 



  (H)   any other analogous step or procedure is taken in any jurisdiction.

  27.7.2   Clause 27.7.1 does not apply to:

  (A)   any step or procedure which is part of a Permitted Transaction; or    
(B)   a petition for winding-up presented by a creditor which is being contested
in good faith and with due diligence and is discharged or struck out within
14 days; or     (C)   any petition, action, proceeding or step which is
demonstrated by the Company to the reasonable satisfaction of the Agent to be
frivolous, vexatious or otherwise an abuse of process of court.

27.8   Enforcement of security       Any steps are taken to enforce any Security
securing Financial Indebtedness in excess of $5,000,000 (or its equivalent in
one or more other currencies), in aggregate, over any part of the assets of an
Obligor or any other member of the Group.   27.9   Creditors’ process       Any
prejudgment attachment (conservatoir Beslag), expropriation attachment,
sequestration, distress, execution, diligence or analogous event affects any
asset(s) of any Obligor or any other member of the Group having an aggregate
value in excess of $5,000,000 (or its equivalent in one or more other
currencies) and is not discharged within 14 days unless it is any petition,
action, proceeding or step which is demonstrated by the Company to the
reasonable satisfaction of the Agent to be frivolous, vexatious or otherwise an
abuse of process of court.   27.10   Analogous proceedings       There occurs,
in relation to any Obligor or any other member of the Group, any event anywhere
which, in the reasonable opinion of the Majority Lenders, corresponds with any
of those mentioned in Clauses 27.6 (Insolvency) to 27.9 (Creditors’ process)
(inclusive).   27.11   Cessation of business       Any Obligor threatens to
cease to carry on business except as part of a Permitted Transaction.   27.12  
Unlawfulness       It is or becomes unlawful for any Obligor to perform any of
its material obligations under any Project Document.   27.13   Effectiveness of
Finance Documents

  27.13.1   It is or becomes unlawful for any Obligor or Transaction Party to
perform any of its payment obligations or other material obligations under the
Finance Documents.     27.13.2   Any Finance Document, the guarantee of any
Guarantor or any Security purported to be created or evidenced by any Security
Document is not effective or is unenforceable or is alleged by any Obligor or
any Transaction Party to be ineffective or unenforceable for any reason.    
27.13.3   An Obligor or Transaction Party repudiates a Finance Document or
evidences an intention to repudiate a Finance Document.

27.14   Ownership       Any member of the Group that holds any interests in any
Borrowing Base Assets or Obligor is not or ceases to be a wholly-owned (directly
or indirectly) by the Company.

 



--------------------------------------------------------------------------------



 



27.15   Project Documents

  27.15.1   All or any part of any Project Document is not, or ceases to be, a
legal, valid and binding obligation of any person expressed to be party to it in
circumstances which are reasonably likely to result in a Material Adverse
Change.     27.15.2   Any party to any Project Document defaults under that
Project Document in circumstances which are reasonably likely to result in a
Material Adverse Change.     27.15.3   All or any part of any Project Document
is suspended, terminated or revoked in circumstances which are reasonably likely
to result in a Material Adverse Change.

27.16   Borrowing Base Assets

  27.16.1   A decision is taken to abandon a Borrowing Base Asset unless such a
decision was taken in compliance with Clause 25.13.2 (Borrowing Base Assets).  
  27.16.2   All or any part of the interest of any member of the Group in any
Borrowing Base Asset or Key Asset (or, in each case, any Petroleum or revenues
or other moneys arising in respect of it) is nationalised, expropriated,
compulsorily acquired or seized by any government or any governmental or public
sector agency, or any such government or agency takes, or officially announces
that it will take, any step with a view to any of the foregoing and the same is
reasonably likely to result in a Material Adverse Change.

27.17   Litigation       Any judgment is made or award is issued against any
Obligor in relation to any litigation, arbitration or administrative proceedings
in an amount equal to or exceeding $10,000,000 (or its equivalent in one or more
other currencies) or any litigation, arbitration or administrative proceeding is
instituted or current in respect of any Obligor or any member of the Group which
would be reasonably likely, if adversely determined, to result in a Material
Adverse Change.   27.18   Authorisations       Any Authorisation necessary for
the ownership of any interest in, the development or the operation of, any
Borrowing Base Asset is revoked, cancelled, surrendered, terminated or varied
and the same would be reasonably likely to result in a Material Adverse Change.
  27.19   Material Adverse Change       An event occurs which is reasonably
likely to result in a Material Adverse Change as compared to the position as at
Amendment Effective Date.   27.20   Qualification of accounts       Any audited
financial statements delivered to the Agent under this Agreement is qualified in
any material way.   27.21   Evidential inadmissibility       At any time any
act, condition or thing required to be done, fulfilled or performed (other than
by the Finance Parties) in order to make each Finance Document to which any
Obligor or Transaction Party is a party admissible in evidence in the country in
which such party is incorporated is not done, fulfilled or performed to the
extent or in a respect such that the effect thereof is materially to impair the
legality, validity or enforceability of the obligations of any Obligor or any
Transaction Party under the Finance Documents.

 



--------------------------------------------------------------------------------



 



27.22   Senior defaults       An Event of Default (as defined in the First Lien
Credit Agreement) has occurred and is continuing.   27.23   Acceleration      
On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Company:

  27.23.1   cancel the Aggregate Commitments whereupon they shall immediately be
cancelled; and/or     27.23.2   declare that all or part of the Loans, together
with accrued interest, and all other amounts accrued or outstanding under the
Finance Documents be immediately due and payable, whereupon they shall become
immediately due and payable; and/or     27.23.3   declare that all or part of
the Loans payable on demand, whereupon they shall immediately become payable on
demand by the Agent on the instructions of the Majority Lenders.

CHANGES TO PARTIES

28.   CHANGES TO THE LENDERS   28.1   Assignments and transfers by the Lenders  
    Subject to this Clause 28 (Changes to the Lenders), a Lender (the “Existing
Lender”) may:

  28.1.1   assign any of its rights; or     28.1.2   transfer by novation any of
its rights and obligations,

    to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the “New
Lender”).   28.2   Conditions of assignment or transfer

  28.2.1   The consent of the Company is required for an assignment or transfer
by an Existing Lender, unless subject to Clause 28.2.4(B) (a) the assignment or
transfer is to another Lender or an Affiliate of a Lender or (b) an Event of
Default has occurred and is continuing.     28.2.2   The consent of the Company
to an assignment or transfer must not be unreasonably withheld or delayed. The
Company will be deemed to have given its consent five Business Days after the
Existing Lender has requested it unless consent is expressly refused by the
Company within that time.     28.2.3   The consent of the Company to an
assignment or transfer must not be withheld solely because the assignment or
transfer may result in an increase to the Mandatory Cost.     28.2.4   An
assignment will only be effective on:

  (A)   receipt by the Agent (whether in the Assignment Agreement or otherwise)
of written confirmation from the New Lender (in form and substance satisfactory
to the Agent) that the New Lender will assume the same obligations to the other
Finance Parties as it would have been under if it was an Original Lender; and  
  (B)   performance by the Agent of all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to such

 



--------------------------------------------------------------------------------



 



      assignment to a New Lender, the completion of which the Agent shall
promptly notify to the Existing Lender and the New Lender.

  28.2.5   In order to comply with the Dutch Financial Supervision Act (Wet op
het financieel toezicht), any assignment or transfer by an Existing Lender
pursuant to this Clause 24 shall in any event be in an amount of at least
€50,000 (or its equivalent in any other currency) or such other amount as may be
required form time to time by the Dutch Financial Supervision Act or, if less,
the New Lender shall confirm in writing to the Company that it is a professional
market party (professionele marktpartij) within the meaning of the Dutch
Financial supervision Act (Wet op het financieel toezicht).     28.2.6   A
transfer will only be effective if the procedure set out in Clause 28.5
(Procedure for transfer) is complied with.     28.2.7   If:

  (A)   a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and     (B)   as a result of
circumstances existing at the date the assignment, transfer or change occurs, an
Obligor would be obliged to make a payment to the New Lender or Lender acting
through its new Facility Office under Clause 17 (Tax gross-up and indemnities)
or Clause 18 (Increased Costs),

      then the New Lender or Lender acting through its new Facility Office is
only entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.     28.2.8   Each
New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the transfer or assignment becomes effective in
accordance with this Agreement and that it is bound by that decision to the same
extent as the Existing Lender would have been had it remained a Lender

28.3   Assignment or transfer fee       The New Lender shall, on the date upon
which an assignment or transfer takes effect pay to the Agent (for its own
account) a fee of $2,000.   28.4   Limitation of responsibility of Existing
Lenders

  28.4.1   Unless expressly agreed to the contrary, an Existing Lender and each
existing Finance Party makes no representation or warranty and assumes no
responsibility to a New Lender for:

  (A)   the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;     (B)   the financial condition of
any Obligor or any other member of the Group;     (C)   the performance and
observance by any Obligor or any other member of the Group of its obligations
under the Finance Documents or any other documents; or     (D)   the accuracy of
any statements (whether written or oral) made in or in connection with any
Finance Document or any other document,

 



--------------------------------------------------------------------------------



 



      and any representations or warranties implied by law are excluded.    
28.4.2   Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:

  (A)   has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any existing Finance Party in connection with any Finance Document; and    
(B)   will continue to make its own independent appraisal of the
creditworthiness of each Obligor and its related entities whilst any amount is
or may be outstanding under the Finance Documents or any Commitment is in force.

  28.4.3   Nothing in any Finance Document obliges an Existing Lender or any
existing Finance Party to:

  (A)   accept a re-transfer or re-assignment from a New Lender of any of the
rights and obligations assigned or transferred under this Clause 28 (Changes to
the Lenders); or     (B)   support any losses directly or indirectly incurred by
the New Lender by reason of the non-performance by any Obligor or Transaction
Party of its obligations under the Finance Documents or otherwise.

28.5   Procedure for transfer

  28.5.1   Subject to the conditions set out in Clause 28.2 (Conditions of
assignment or transfer) a transfer is effected in accordance with Clause 28.5.3
when the Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender. The Agent shall,
subject to Clause 28.5.2 below, as soon as reasonably practicable after receipt
by it of a duly completed Transfer Certificate appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Transfer Certificate.     28.5.2   The Agent shall
only be obliged to execute a Transfer Certificate delivered to it by the
Existing Lender and the New Lender once it is satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations in relation to the transfer to such New Lender.     28.5.3  
Subject to Clause 28.9 (Pro-rata interest settlement), on the Transfer Date:

  (A)   to the extent that in the Transfer Certificate the Existing Lender seeks
to transfer by novation its rights and obligations under the Finance Documents
each of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the “Discharged Rights and Obligations”);     (B)   each of the Obligors and the
New Lender shall assume obligations towards one another and/or acquire rights
against one another which differ from the Discharged Rights and Obligations only
insofar as that Obligor and the New Lender have assumed and/or acquired the same
in place of that Obligor and the Existing Lender;     (C)   the existing Finance
Parties and the New Lender shall acquire the same rights and assume the same
obligations between themselves as they would have

 



--------------------------------------------------------------------------------



 



      acquired and assumed had the New Lender been an Original Lender with the
rights and/or obligations acquired or assumed by it as a result of the transfer
and to that extent the existing Finance Parties and the Existing Lender shall
each be released from further obligations to each other under the Finance
Documents; and     (D)   the New Lender shall become a Party as a “Lender”.

28.6   Procedure for assignment

  28.6.1   Subject to the conditions set out in Clause 28.2 (Conditions of
assignment or transfer) an assignment may be effected in accordance with Clause
28.6.3 below when the Agent executes an otherwise duly completed Assignment
Agreement delivered to it by the Existing Lender and the New Lender. The Agent
shall, subject to Clause 28.6.2 below, as soon as reasonably practicable after
receipt by it of a duly completed Assignment Agreement appearing on its face to
comply with the terms of this Agreement and delivered in accordance with the
terms of this Agreement, execute that Assignment Agreement.     28.6.2   The
Agent shall only be obliged to execute an Assignment Agreement delivered to it
by the Existing Lender and the New Lender once it is satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations in relation to the assignment to such New
Lender.     28.6.3   Subject to Clause 28.9 (Pro rata interest settlement), on
the Transfer Date:

  (A)   the Existing Lender will assign absolutely to the New Lender the rights
under the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement;     (B)   the Existing Lender will be released by each
Obligor and the other Finance Parties from the obligations owed by it (the
“Relevant Obligations”) and expressed to be the subject of the release in the
Assignment Agreement; and     (C)   the New Lender shall become a Party as a
“Lender” and will be bound by obligations equivalent to the Relevant
Obligations.

  28.6.4   Lenders may utilise procedures other than those set out in this
Clause 28.6 (Procedure for assignment) to assign their rights under the Finance
Documents (but not, without the consent of the relevant Obligor or unless in
accordance with Clause 28.5 (Procedure for transfer), to obtain a release by
that Obligor from the obligations owed to that Obligor by the Lenders nor the
assumption of equivalent obligations by a New Lender) provided that they comply
with the conditions set out in Clause 28.2 (Conditions of assignment or
transfer).

28.7   Copy of Transfer Certificate or Assignment Agreement to Company       The
Agent shall, as soon as reasonably practicable after it has executed a Transfer
Certificate or an Assignment Agreement, send to the Company a copy of that
Transfer Certificate or Assignment Agreement.   28.8   Security over Lenders’
rights       In addition to the other rights provided to Lenders under this
Clause 28.8, each Lender may without consulting with or obtaining consent from
any Obligor, at any time charge, assign or otherwise create Security in or over
(whether by way of collateral or otherwise) all or any of its

 



--------------------------------------------------------------------------------



 



    rights under any Finance Document to secure obligations of that Lender
including, without limitation:

  28.8.1   any charge, assignment or other Security to secure obligations to a
federal reserve or central bank; and     28.8.2   in the case of any Lender
which is a fund, any charge, assignment or other Security granted to any holders
(or trustee or representatives of holders) of obligations owed, or securities
issued, by that Lender as security for those obligations or securities,

    except that no such charge, assignment or Security shall:

  (A)   release a Lender from any of its obligations under the Finance Documents
or substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or     (B)   require any
payments to be made by an Obligor other than or in excess of, or grant to any
person any more extensive rights than, those required to be made or granted to
the relevant Lender under the Finance Documents.

28.9   Pro rata interest settlement       If the Agent has notified the Lenders
that it is able to distribute interest payments on a “pro rata basis” to
Existing Lenders and New Lenders then (in respect of any transfer pursuant to
Clause 28.5 (Procedure for transfer) or any assignment pursuant to Clause 28.6
(Procedure for assignment) the Transfer Date of which, in each case, is after
the date of such notification and is not on the last day of an Interest Period):

  28.9.1   any interest or fees in respect of the relevant participation which
are expressed to accrue by reference to the lapse of time shall continue to
accrue in favour of the Existing Lender up to but excluding the Transfer Date
(“Accrued Amounts”) and shall become due and payable to the Existing Lender
(without further interest accruing on them) on the last day of the current
Interest Period (or, if the Interest Period is longer than six Months, on the
next of the dates which falls at six Monthly intervals after the first day of
that Interest Period); and     28.9.2   the rights assigned or transferred by
the Existing Lender will not include the right to the Accrued Amounts, so that,
for the avoidance of doubt:

  (A)   when the Accrued Amounts become payable, those Accrued Amounts will be
payable to the Existing Lender; and     (B)   the amount payable to the New
Lender on that date will be the amount which would, but for the application of
this Clause 28.9, have been payable to it on that date, but after deduction of
the Accrued Amounts.

29.   CHANGES TO THE OBLIGORS   29.1   Assignments and transfer by Obligors    
  No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.   29.2   Additional Borrowers

  29.2.1   Subject to compliance with Clauses 24.8.3 and 24.8.4 (“Know your
customer” checks) the Company may request that any Relevant Affiliate becomes an
Additional Borrower. That Relevant Affiliate shall become an Additional Borrower
if:

 



--------------------------------------------------------------------------------



 



  (A)   all Lenders approve the addition of that Relevant Affiliate,     (B)  
that Relevant Affiliate (a) delivers to the Agent a duly completed and executed
Accession Letter and (b) executes and enters into all other documents and takes
all such other steps as the Agent may reasonably require for the purposes of
ensuring that it accedes and becomes a party to, all relevant Finance Documents
as an Additional Borrower;     (C)   the Company confirms that no Default is
continuing or would occur as a result of that Relevant Affiliate becoming an
Additional Borrower; and     (D)   the Agent has received all of the documents
and other evidence listed in Part II (Conditions precedent required to be
delivered by an Additional Obligor) of Schedule 3 (Conditions precedent) in
relation to that Additional Borrower, each in form and substance satisfactory to
the Agent.

  29.2.2   The Agent shall, in relation to each proposed Additional Borrower,
notify the Company and the Lenders promptly upon being satisfied that it has
received (in form and substance satisfactory to it) all the documents and other
evidence listed in Part II (Conditions precedent required to be delivered by an
Additional Obligor) of Schedule 3 (Conditions precedent).

29.3   Additional Guarantors

  29.3.1   Subject to compliance with Clauses 24.8.3 and 24.8.4 (“Know your
customer” checks) the Company may request that any Relevant Affiliate becomes an
Additional Guarantor. That Relevant Affiliate shall become an Additional
Guarantor if:

  (A)   that Relevant Affiliate (a) delivers to the Agent a duly completed and
executed Accession Letter and (b) executes and enters into all other documents
and takes all such other steps as the Agent may reasonably require for the
purposes of ensuring that it accedes and becomes a party to, all relevant
Finance Documents as an Additional Guarantor; and     (B)   the Agent has
received all of the documents and other evidence listed in Part II (Conditions
precedent required to be delivered by an Additional Obligor) of Schedule 3
(Conditions precedent) in relation to that Additional Guarantor, each in form
and substance satisfactory to the Agent.

  29.3.2   The Company shall procure that (i) promptly upon any member of the
Group becoming a Material Subsidiary and (ii) prior to any member of the
Borrower Group acquiring a Borrowing Base Asset (if it is not already an
Obligor) it shall become an Additional Guarantor (unless prohibited under the
laws of their jurisdiction of incorporation, despite the Company and such member
of the Group or Borrower Group having used all reasonable endeavours to overcome
such prohibition) and shall ensure that:

  (A)   such member of the group (a) delivers to the Agent a duly completed and
executed Accession Letter and (b) executes and enters into all other documents
and takes all such other steps as the Agent may reasonably require for the
purposes of ensuring that it accedes and becomes a party to, all relevant
Finance Documents as an Additional Guarantor; and     (B)   the Agent receives
all of the documents and other evidence listed in Part II (Conditions precedent
required to be delivered by an Additional Obligor) of Schedule 3 (Conditions
precedent) in relation to that Additional Guarantor, each in form and substance
satisfactory to the Agent.

 



--------------------------------------------------------------------------------



 



  29.3.3   The Agent shall, in relation to each proposed Additional Guarantor,
notify the Company and the Lenders promptly upon being satisfied that it has
received (in form and substance satisfactory to it) all the documents and other
evidence listed in Part II (Conditions precedent required to be delivered by an
Additional Obligor) of Schedule 3 (Conditions precedent).

29.4   Repetition of Representations       Delivery of an Accession Letter
constitutes confirmation by the relevant intended Obligor that the Repeating
Representations are true and correct in relation to it as at the date of
delivery as if made by reference to the facts and circumstances then existing.  
29.5   Release of non-asset holding Obligors

  29.5.1   For the purposes of this Clause 29.5 (Release of non-asset holding
Obligors), a “Relevant Obligor” means any Obligor (other than the Company) that
(a) does not have an interest in any Borrowing Base Asset or any shares or other
interest in any person holding an interest in any Borrowing Base Asset (whether
by reason of any Borrowing Base Asset ceasing to be so designated in accordance
with this Agreement or otherwise) and (b) is not a Material Subsidiary.    
29.5.2   The Company may submit a request to the Agent at any time for any
Relevant Obligor to cease to be an Obligor.     29.5.3   Subject to Clause
29.5.4, as soon as reasonably practicable after the submission of any such
request, the Finance Parties shall (at the cost and expense of the Obligors)
take all such steps as the Company may reasonably require for the purposes of
ensuring:

  (A)   that the Relevant Obligor ceases to be an Obligor for the purposes of
the Finance Documents; and     (B)   the release of any Security under the
Finance Documents granted to the Finance Parties (a) by the Relevant Obligor
over its assets or (b) by any other person over the shares in the Relevant
Obligor.

  29.5.4   A Relevant Obligor may only cease to be an Obligor pursuant to this
Clause 29.5 (Release of non-asset holding Obligors) if:

  (A)   no Default is continuing or would result from it ceasing to be an
Obligor (and the Company confirms that this is the case); and     (B)   (other
than in the case of Endeavour North Sea) the Majority Lenders consent to such
Relevant Obligor ceasing to be an Obligor; and     (C)   in the case only of
Endeavour North Sea:

  (1)   the Permitted Transaction described in paragraph (B) of the definition
of “Permitted Transaction” has been completed upon the terms described therein;
    (2)   Endeavour North Sea is under no actual or contingent obligation as a
Borrower; and     (3)   Endeavour North Sea has no assets whatsoever,

      and, in each case, the Company confirms the same to the Agent.

 



--------------------------------------------------------------------------------



 



THE FINANCE PARTIES

30.   ROLE OF THE ADMINISTRATIVE FINANCE PARTIES   30.1   General       For the
purposes only of this Clause 30 (Role of the Administrative Finance Parties),
references to the Administrative Finance Parties shall be construed as excluding
the Security Trustee.   30.2   Appointment of the Agent

  30.2.1   Each other Finance Party appoints the Agent to act as its agent under
and in connection with the Finance Documents.     30.2.2   Each other Finance
Party authorises the Agent to exercise the rights, powers, authorities and
discretions specifically given to the Agent under or in connection with the
Finance Documents together with any other incidental rights, powers, authorities
and discretions.

30.3   Duties of the Agent

  30.3.1   Subject to Clause 30.3.3, the Agent shall promptly forward to a Party
the original or a copy of any document which is delivered to the Agent for that
Party by any other Party.     30.3.2   Without prejudice to Clause 28.7 (Copy of
Transfer Certificate or Assignment Agreement to Company), Clause 30.3.1 above
shall not apply to any Transfer Certificate or to any Assignment Agreement.    
30.3.3   Except where a Finance Document specifically provides otherwise, the
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.     30.3.4   If the Agent receives
notice from a Party referring to this Agreement, describing a Default and
stating that the circumstance described is a Default, it shall promptly notify
the other Finance Parties.     30.3.5   If the Agent is aware of the non-payment
of any principal, interest, commitment fee or other fee payable to a Finance
Party (other than an Administrative Finance Party or the Security Trustee) under
this Agreement it shall promptly notify the other Finance Parties.     30.3.6  
The Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature.

30.4   Role of the Mandated Lead Arranger       Except as specifically provided
in the Finance Documents, the Mandated Lead Arranger have no obligations of any
kind to any other Party under or in connection with any Finance Document.   30.5
  No fiduciary duties

  30.5.1   Nothing in this Agreement constitutes any Administrative Finance
Party as a trustee or fiduciary of any other person.     30.5.2   No
Administrative Finance Party shall be bound to account to any Finance Party for
any sum or the profit element of any sum received by it for its own account.

 



--------------------------------------------------------------------------------



 



30.6   Business with the Group       Each Administrative Finance Party may
accept deposits from, lend money to and generally engage in any kind of banking
or other business with any Obligor or any other member of the Group.   30.7  
Rights and discretions of the Administrative Finance Parties

  30.7.1   Each Administrative Finance Party may rely on:

  (A)   any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and     (B)   any statement made by a
director, authorised signatory or employee of any person regarding any matters
which may reasonably be assumed to be within his knowledge or within his power
to verify.

  30.7.2   Each Administrative Finance Party may assume (unless it has received
notice to the contrary in its capacity as an Administrative Finance Party) that:

  (A)   no Default has occurred (unless it has actual knowledge of a Default
arising under Clause 27.2 (Non-payment and failure to reduce));     (B)   any
right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised; and     (C)   any notice or request made by the
Company (other than a Utilisation Request or Selection Notice) is made on behalf
of and with the consent and knowledge of all the Obligors.

  30.7.3   Each Administrative Finance Party may engage, pay for and rely on the
advice or services of any lawyers, accountants, surveyors or other experts.    
30.7.4   Each Administrative Finance Party may act in relation to the Finance
Documents through its personnel and agents.     30.7.5   Each Administrative
Finance Party may disclose to any other Party any information it reasonably
believes it has received in its capacity as such under this Agreement.    
30.7.6   Notwithstanding any other provision of any Finance Document to the
contrary, no Administrative Finance Party is obliged to do or omit to do
anything if it would or might in its reasonable opinion constitute a breach of
any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

30.8   Majority Lenders’ instructions

  30.8.1   Unless a contrary indication appears in a Finance Document, the Agent
shall (a) exercise any right, power, authority or discretion vested in it in
such capacity in accordance with any instructions given to it by the Majority
Lenders (or, if so instructed by the Majority Lenders), refrain from exercising
any right, power, authority or discretion vested in it and (b) not be liable for
any act (or omission) if it acts (or refrains from taking any action) in
accordance with an instruction of the Majority Lenders.     30.8.2   Unless a
contrary indication appears in a Finance Document, any instructions given by the
Majority Lenders will be binding on all the Finance Parties.     30.8.3   The
Agent may refrain from acting in accordance with the instructions of the
Majority Lenders (or, if appropriate, the Lenders) until it has received such
security as it may require for any cost, loss or liability (together with any
associated VAT) which it may incur in complying with the instructions.

 



--------------------------------------------------------------------------------



 



  30.8.4   In the absence of instructions from the Majority Lenders, (or, if
appropriate, the Lenders) the Agent may act (or refrain from taking action) as
it considers to be in the best interest of the Finance Parties.     30.8.5   The
Agent is not authorised to act on behalf of a Finance Party (without first
obtaining that Finance Party’s consent) in any legal or arbitration proceedings
relating to any Finance Document.

30.9   Responsibility for documentation       No Administrative Finance Party is
liable or responsible for:

  30.9.1   the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by it, an Obligor or any other person given
in or in connection with any Finance Document; or     30.9.2   the legality,
validity, effectiveness, adequacy or enforceability of any Finance Document or
any other agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document.

30.10   Exclusion of liability

  30.10.1   Without limiting Clause 30.10.2, and without prejudice to the
provisions of paragraph (e) of Clause 33.10 (Disruption to Payment Systems etc.)
no Administrative Finance Party will be liable (including, for negligence or any
other category of liability whatsoever) for any action taken by it under or in
connection with any Finance Document, unless directly caused by its gross
negligence or wilful misconduct.     30.10.2   No Party (other than an
Administrative Finance Party) may take any proceedings against any officer,
employee or agent of that Administrative Finance Party in respect of any claim
it might have against that Administrative Finance Party or in respect of any act
or omission of any kind by that officer, employee or agent in relation to any
Finance Document and any officer, employee or agent of that Administrative
Finance Party may rely on this Clause 30.10.2 subject to Clause 5.3 (Third party
rights) and the provisions of the Third Parties Act.     30.10.3   No
Administrative Finance Party will be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by that Administrative Finance Party if it has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
it for that purpose.     30.10.4   Nothing in this Agreement shall oblige any
Administrative Finance Party to carry out any “know your customer” or other
checks in relation to any person on behalf of any Finance Party and each Finance
Party confirms to the Administrative Finance Parties that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by any Administrative
Finance Party.

30.11   Lenders’ indemnity

  30.11.1   Each Lender shall (in proportion to its share of the Aggregate
Commitments or, if the Aggregate Commitments are then zero, to its share of the
Aggregate Commitments immediately prior to their reduction to zero) within three
Business Days of demand, indemnify:

 



--------------------------------------------------------------------------------



 



  (A)   each Administrative Finance Party, against any cost, loss or liability
(including, for negligence or any other category of liability whatsoever)
incurred by that Administrative Finance Party (otherwise than by reason of its
gross negligence or wilful misconduct) in acting in its capacity as such an
Administrative Finance Party under or in connection with the Finance Documents;
and     (B)   the Agent against any cost, loss or liability, in the case of any
cost, loss or liability (notwithstanding the Agent’s negligence, gross
negligence or any other category of liability whatsoever) pursuant to Clause
33.10 (Disruption to Payment Systems etc.) (but excluding any claim based on the
fraud of the Agent in acting in such capacity),

      unless, in the case of Clause 30.11.1(A) and 30.11.1(B), that
Administrative Finance Party has been reimbursed for the same by an Obligor
pursuant to a Finance Document.     30.11.2   The Obligors shall forthwith on
demand reimburse each Finance Party for any payments made by it under this
Clause 30.11 (Lenders’ indemnity).

30.12   Resignation

  30.12.1   Each Administrative Finance Party (other than the Mandated Lead
Arranger) may resign at any time and appoint one of its Affiliates acting
through an office in the United Kingdom as successor by giving notice to the
other Finance Parties and the Company.     30.12.2   Alternatively such
Administrative Finance Party may resign by giving notice to the other Finance
Parties and the Company, in which case the Majority Lenders (after consultation
with the Company) may appoint a successor Administrative Finance Party.    
30.12.3   If the Majority Lenders have not appointed a successor Administrative
Finance Party in accordance with Clause 30.12.2 within 30 days after notice of
resignation was given, the incumbent Administrative Finance Party (after
consultation with the Company and the Majority Lenders) may appoint a successor
Administrative Finance Party (acting through an office in the United Kingdom or
Paris).     30.12.4   The retiring Administrative Finance Party shall, at its
own cost, make available to the successor Administrative Finance Party such
documents and records and provide such assistance as the successor
Administrative Finance Party may reasonably request for the purposes of
performing its functions as Administrative Finance Party under the Finance
Documents.     30.12.5   The Administrative Finance Party’s resignation notice
shall only take effect upon the successor Administrative Finance Party
(a) notifying all the Parties that it accepts its appointment and (b) completing
all such steps as may reasonably be required by the Majority Lenders in order to
(1) ensure that it accedes, and becomes a party, to all relevant Finance
Documents in its capacity as Administrative Finance Party and (2) facilitate the
change in identity of the Administrative Finance Party.     30.12.6   Upon the
appointment of a successor, the retiring Administrative Finance Party shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 30 (Role of the
Administrative Finance Parties). Its successor and each of the other Parties
shall have the same rights and obligations amongst themselves as they would have
had if such successor had been an original Party.     30.12.7   After
consultation with the Company, the Majority Lenders may, by notice to any
Administrative Finance Party (other than the Mandated Lead Arranger), require it
to

 



--------------------------------------------------------------------------------



 



      resign in accordance with Clause 30.12.2. In this event, the relevant
Administrative Finance Party shall resign in accordance with Clause 30.12.2.

30.13   Confidentiality

  30.13.1   In acting under the Finance Documents, the relevant division through
which each Administrative Finance Party acts shall be treated as a separate
entity from any other of its divisions or departments.     30.13.2   If
information is received by another division or department of an Administrative
Finance Party, it may be treated as confidential to that relevant division or
department and that Administrative Finance Party shall not be deemed to have
notice of it.

30.14   Relationship with the Lenders

  30.14.1   Subject to Clause 28.9 (Pro rata Interest Settlement), the Agent may
treat the person shown in its records as Lender at the opening of business (in
the place of the Agent’s principal office as notified to the Finance Parties
from time to time) as the Lender acting through its Facility Office:

  (A)   entitled to or liable for any payment due under any Finance Document on
that day; and     (B)   entitled to receive and act upon any notice, request,
document or communication or make any decision or determination under any
Finance Document made or delivered on that day,

      unless it has received not less than five Business Days prior notice from
that Lender to the contrary in accordance with the terms of this Agreement.    
30.14.2   Each Lender shall supply the Agent with any information required by
the Agent in order to calculate the Mandatory Cost in accordance with Schedule 5
(Mandatory Cost formulae).     30.14.3   Any Finance Party may by notice to the
Agent appoint a person to receive on its behalf all notices, communications,
information and documents to be made or despatched to that Finance Party under
the Finance Documents. Such notice shall contain the address, fax number and
(where communication by electronic mail or other electronic means is permitted
under Clause 35.5 (Electronic communication)) electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means (and, in each case, the department or officer, if any, for whose
attention communication is to be made) and be treated as a notification of a
substitute address, fax number, electronic mail address, department and officer
by that Finance Party for the purposes of Clause 35.2 (Contact details) and
Clause 35.5 (Electronic communication) and the Agent shall be entitled to treat
such person as the person entitled to receive all such notices, communications,
information and documents as though that person were that Finance Party.

30.15   Credit appraisal by the Finance Parties       Without affecting the
responsibility of any Obligor for information supplied by it or on its behalf in
connection with any Finance Document, each Finance Party confirms to each
Administrative Finance Party that it has been, and will continue to be, solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with any Finance Document including:

 



--------------------------------------------------------------------------------



 



  30.15.1   the financial condition, status and nature of each Obligor and each
other member of the Group;     30.15.2   the legality, validity, effectiveness,
adequacy or enforceability of any Finance Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document;     30.15.3   whether that Finance
Party has recourse, and the nature and extent of that recourse, against any
Party or any of its respective assets under or in connection with any Finance
Document, the transactions contemplated by the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and    
30.15.4   the adequacy, accuracy and/or completeness of any information provided
by that Administrative Finance Party, any other Party or by any other person
under or in connection with any Finance Document, the transactions contemplated
by the Finance Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document.

30.16   Reference Banks       If a Reference Bank (or, if a Reference Bank is
not a Lender, the Lender of which it is an Affiliate) ceases to be a Lender, the
Agent shall (in consultation with the Company) appoint another Lender or an
Affiliate of a Lender to replace that Reference Bank.   30.17   Management time
      Any amount payable to an Administrative Finance Party under Clause 19.3
(Indemnity to the Agent), Clause 21 (Costs and expenses) and Clause 30.11
(Lenders’ indemnity) shall include the reasonable cost of utilising that
Administrative Finance Party’s management time or other resources and will be
calculated on the basis of such reasonable daily or hourly rates as that
Administrative Finance Party may notify to the Company and the Lenders, and is
in addition to any fee paid or payable to that Administrative Finance Party
pursuant to Clause 16 (Fees).   30.18   Deduction       If any Party owes an
amount to the Agent under the Finance Documents the Agent may, after giving
notice to that Party, deduct an amount not exceeding that amount from any
payment to that Party which the Agent would otherwise be obliged to make under
the Finance Documents and apply the amount deducted in or towards satisfaction
of the amount owed. For the purposes of the Finance Documents, that Party shall
be regarded as having received any amount so deducted.   30.19   Parallel Debt
(Covenant to pay the Security Trustee)

  30.19.1   Notwithstanding any other provisions of this Agreement, each Obligor
hereby irrevocably and unconditionally undertakes (such undertaking and the
obligations and liabilities which are a result thereof, hereinafter being
referred to as its “Parallel Debt”) to pay to the Security Trustee an amount
equal to and in the currency of the aggregate amount payable by it to any
Secured Creditor under any Finance Document (the “Principal Obligations”) in
accordance with the terms and conditions of such Principal Obligations. The
Parallel Debt of each Obligor shall become due and payable as and when its
Principal Obligations become due and payable.

 



--------------------------------------------------------------------------------



 



  30.19.2   The Parties acknowledge that:

  (A)   the Parallel Debt of each Obligor:

  (1)   constitutes an undertaking, obligation and liability of such Obligor to
the Security Trustee (in its personal capacity and not in its capacity as agent)
which is separate and independent from, and without prejudice to, its Principal
Obligations; and     (2)   represents the Security Trustee’s own claim to
receive payment of such Parallel Debt from such Obligor; and

  (B)   the Security created under the Finance Documents to secure the Parallel
Debt is granted to the Security Trustee in its capacity as sole creditor of the
Parallel Debt.

  30.19.3   The Parties agree that:

  (A)   the Parallel Debt of each Obligor shall be decreased if and to the
extent that its Principal Obligations have been paid or in the case of guarantee
obligations discharged;     (B)   the Principal Obligations of each Obligor
shall be decreased if and to the extent that its Parallel Debt has been paid or
in the case of guarantee obligations discharged; and     (C)   the amount
payable under the Parallel Debt of each Obligor shall at no time exceed the
amount payable under its Principal Obligations.

  30.19.4   Any amount received or recovered by the Security Trustee in respect
of a Parallel Debt (including, but not limited to, enforcement proceeds) shall
be applied in accordance with the terms of this Agreement subject to limitations
(if any) expressly provided for in any Security Document.     30.19.5   The
rights of the Secured Creditors (other than the Security Trustee) to receive
payment of the Principal Obligations of each Obligor are several and separate
and independent from, and without prejudice to, the rights of the Security
Trustee to receive payment under the Parallel Debt.     30.19.6   The Parties
agrees that the claim of the Security Trustee in respect of the Parallel Debt of
each Obligor and the claims of any one or more of the Secured Creditors under
the Principal Obligations do not constitute common property (gemeenschap) within
the meaning of section 3:166 of the Netherlands Civil Code and that the
provisions relating to common property shall not apply. Should a court determine
that the claim of the Security Trustee and the claims of any one or more of the
Secured Creditors under the Principal Obligations do constitute common property
and the provisions of common property do apply, the Secured Creditors agree that
this Agreement together with the Intercreditor Agreement shall constitute the
administration agreement (beheersregeling) within the meaning of section 3:168
of the Netherlands Civil Code.     30.19.7   For the purposes of this Clause
30.19 (Parallel Debt (Covenant to pay the Security Trustee), “Finance Documents”
has the meaning given to that term in the Intercreditor Agreement.

31.   CONDUCT OF BUSINESS BY THE FINANCE PARTIES       No provision of this
Agreement will:

 



--------------------------------------------------------------------------------



 



  31.1.1   interfere with the right of any Finance Party to arrange its affairs
(tax or otherwise) in whatever manner it thinks fit;     31.1.2   oblige any
Finance Party to investigate or claim any credit, relief, remission or repayment
available to it or the extent, order and manner of any claim; or     31.1.3  
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

32.   SHARING AMONG THE FINANCE PARTIES   32.1   Payments to Finance Parties    
  If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 33 (Payment
mechanics) (a “Recovered Amount”) and applies that amount to a payment due under
the Finance Documents then:

  32.1.1   the Recovering Finance Party shall, within three Business Days,
notify details of the receipt or recovery, to the Agent;     32.1.2   the Agent
shall determine whether the receipt or recovery is in excess of the amount the
Recovering Finance Party would have been paid had the receipt or recovery been
received or made by the Agent and distributed in accordance with Clause 33
(Payment mechanics), without taking account of any Tax which would be imposed on
the Agent in relation to the receipt, recovery or distribution; and     32.1.3  
the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 33.5 (Partial payments).

32.2   Redistribution of payments       The Agent shall treat the Sharing
Payment as if it had been paid by the relevant Obligor and distribute it between
the Finance Parties (other than the Recovering Finance Party) (the “Sharing
Finance Parties”) in accordance with Clause 33.5 (Partial payments) towards the
obligations of that Obligor to the Sharing Finance Parties.   32.3   Recovering
Finance Party’s rights       On a distribution by the Agent under Clause 32.2
(Redistribution of payments), of a payment received by a Recovering Finance
Party from an Obligor, as between the relevant Obligor and the Recovering
Finance party, an amount of the Recovered Amount equal to the Sharing Payment to
be treated as not having been paid by that Obligor.   32.4   Reversal of
redistribution       If any part of the Sharing Payment received or recovered by
a Recovering Finance Party becomes repayable and is repaid by that Recovering
Finance Party, then:

  32.4.1   each Sharing Finance Party shall, upon request of the Agent, pay to
the Agent for the account of that Recovering Finance Party an amount equal to
the appropriate part of its share of the Sharing Payment (together with an
amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay) (the “Redistributed Amount”); and

 



--------------------------------------------------------------------------------



 



  32.4.2   as between the relevant Obligor and each relevant Sharing Finance
Party, an amount equal to the relevant Redistributed Amount will be treated as
not having been paid by that Obligor.

32.5   Exceptions

  32.5.1   This Clause 32 (Sharing among the Finance Parties) shall not apply to
the extent that the Recovering Finance Party would not, after making any payment
pursuant to this Clause, have a valid and enforceable claim against the relevant
Obligor.     32.5.2   A Recovering Finance Party is not obliged to share with
any other Finance Party any amount which the Recovering Finance Party has
received or recovered as a result of taking legal or arbitration proceedings,
if:

  (A)   it notified that other Finance Party of the legal or arbitration
proceedings; and     (B)   that other Finance Party had an opportunity to
participate in those legal or arbitration proceedings but did not do so as soon
as reasonably practicable having received notice and did not take separate legal
or arbitration proceedings.

 



--------------------------------------------------------------------------------



 



ADMINISTRATION

33.   PAYMENT MECHANICS   33.1   Payments to the Agent

  33.1.1   On each date on which an Obligor or a Finance Party is required to
make a payment under a Finance Document, that Obligor or Finance Party shall
make the same available to the Agent (unless a contrary indication appears in a
Finance Document) for value on the due date at the time and in such funds
specified by the Agent as being customary at the time for settlement of
transactions in the relevant currency in the place of payment.     33.1.2  
Payment shall be made to such account in the principal financial centre of the
country of that currency with such bank as the Agent specifies.

33.2   Distributions by the Agent       Each payment received by the Agent under
the Finance Documents for another Party shall, subject to Clause 33.3
(Distributions to an Obligor) and Clause 33.4 (Clawback) be made available by
the Agent as soon as practicable after receipt to the Party entitled to receive
payment in accordance with this Agreement (in the case of a Lender, for the
account of its Facility Office), to such account as that Party may notify to the
Agent by not less than five Business Days’ notice with a bank in the principal
financial centre of the country of that currency).   33.3   Distributions to an
Obligor       The Agent may (with the consent of the Obligor or in accordance
with Clause 34 (Set-off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.   33.4   Clawback

  33.4.1   Where a sum is to be paid to the Agent under the Finance Documents
for another Party, the Agent is not obliged to pay that sum to that other Party
(or to enter into or perform any related exchange contract) until it has been
able to establish to its satisfaction that it has actually received that sum.  
  33.4.2   If the Agent pays an amount to another Party and it proves to be the
case that the Agent had not actually received that amount, then the Party to
whom that amount (or the proceeds of any related exchange contract) was paid by
the Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.

33.5   Partial payments

  33.5.1   If the Agent receives a payment that is insufficient to discharge all
the amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

  (A)   first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Administrative Finance Parties under the Finance Documents;    
(B)   secondly, in or towards payment pro rata of any accrued interest,
commitment fees or commission due but unpaid under the Finance Documents;

 



--------------------------------------------------------------------------------



 



  (C)   thirdly, in or towards payment pro rata of any principal due but unpaid
under the Finance Documents; and     (D)   fourthly, in or towards payment pro
rata of any other sum due but unpaid under the Finance Documents.

  33.5.2   The Agent shall, if so directed by the Majority Lenders, vary the
order set out in Clauses 33.5.1(B) to 33.5.1(D) above.     33.5.3   Clauses
33.5.1 and 33.5.2 above will override any appropriation made by an Obligor.

33.6   No set-off by Obligors       All payments to be made by an Obligor under
the Finance Documents shall be calculated and be made without (and free and
clear of any deduction for) set-off or counterclaim.   33.7   Business Days

  33.7.1   Any payment which is due to be made on a day that is not a Business
Day shall be made on the next Business Day in the same calendar month (if there
is one) or the preceding Business Day (if there is not).     33.7.2   During any
extension of the due date for payment of any principal or Unpaid Sum under this
Agreement interest is payable on the principal or Unpaid Sum at the rate payable
on the original due date.

33.8   Currency of account

  33.8.1   Subject to Clauses 33.8.2 and to 33.8.5, dollars is the currency of
account and payment for any sum due from an Obligor under any Finance Document.
    33.8.2   A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid
Sum shall be made in the currency in which that Loan or Unpaid Sum is
denominated on its due date.     33.8.3   Each payment of interest shall be made
in the currency in which the sum in respect of which that interest is payable
was denominated when that interest accrued.     33.8.4   Each payment in respect
of costs, expenses or Taxes shall be made in the currency in which the costs,
expenses or Taxes are incurred.     33.8.5   Any amount expressed to be payable
in a currency other than dollars shall be paid in that other currency.

33.9   Change of currency

  33.9.1   Unless otherwise prohibited by law, if more than one currency or
currency unit are at the same time recognised by the central bank of any country
as the lawful currency of that country, then:

  (A)   any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Agent (after consultation with the Company); and     (B)   any translation
from one currency or currency unit to another shall be at the official rate of
exchange recognised by the central bank for the conversion of that currency or
currency unit into the other, rounded up or down by the Agent (acting
reasonably).

  33.9.2   If a change in any currency of a country occurs, this Agreement will,
to the extent the Agent (acting reasonably and after consultation with the
Company) specifies to be

 



--------------------------------------------------------------------------------



 



      necessary, be amended to comply with any generally accepted conventions
and market practice in the London interbank market and otherwise to reflect the
change in currency.

33.10   Disruption to Payment Systems etc.       If either the Agent determines
(in its discretion) that a Disruption Event has occurred or the Agent is
notified by the Company that a Disruption Event has occurred:

  33.10.1   the Agent may, and shall if requested to do so by the Company,
consult with the Company with a view to agreeing with the Company such changes
to the operation or administration of the Facility as the Agent may deem
necessary in the circumstances;     33.10.2   the Agent shall not be obliged to
consult with the Company in relation to any changes mentioned in Clause 33.10.1
if, in its opinion, it is not practicable to do so in the circumstances and, in
any event, shall have no obligation to agree to such changes;     33.10.3   the
Agent may consult with the Finance Parties in relation to any changes mentioned
in Clause 33.10.1 but shall not be obliged to do so if, in its opinion, it is
not practicable to do so in the circumstances;     33.10.4   any such changes
agreed upon by the Agent and the Company shall (whether or not it is finally
determined that a Disruption Event has occurred) be binding upon the Parties as
an amendment to (or, as the case may be, waiver of) the terms of the Finance
Documents notwithstanding the provisions of Clause 39 (Amendments and waivers);
    33.10.5   the Agent shall not be liable for any damages, costs or losses
whatsoever (including, for negligence, gross negligence or any other category of
liability whatsoever but not including any claim based on the fraud of the
Agent) arising as a result of its taking, or failing to take, any actions
pursuant to or in connection with this Clause 33.10 (Disruption to Payment
Systems etc.); and     33.10.6   the Agent shall notify the Finance Parties of
all changes agreed pursuant to Clause 33.10.4 above.

34.   SET-OFF       A Finance Party may set off any matured obligation due from
an Obligor under the Finance Documents (to the extent beneficially owned by that
Finance Party) against any matured obligation owed by that Finance Party to that
Obligor, regardless of the place of payment, booking branch or currency of
either obligation. If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off.   35.   NOTICES   35.1  
Communication in writing       Any communication in connection with a Finance
Document must be in writing and, unless otherwise stated, may be given in
person, by fax or letter.   35.2   Contact details

  35.2.1   Except as provided in this Clause 35.2 (Contact details), the contact
details of each Party for all communications in connection with the Finance
Documents are those notified by that Party for this purpose to the Agent on or
before the date it becomes a Party.

 



--------------------------------------------------------------------------------



 



  35.2.2   Any Party may change its contact details by giving five Business
Days’ notice to the Facility Agent or (in the case of the Facility Agent) to the
other Parties.     35.2.3   Where a Party nominates a particular department or
officer to receive a communication, a communication will not be effective if it
fails to specify that department or officer.

35.3   Effectiveness

  35.3.1   Except as provided in Clause 35.3.2 and Clause 35.3.3, any
communication in connection with a Finance Document will be deemed to be given
as follows:

  (A)   if delivered in person, at the time of delivery; and     (B)   if by fax
, when received in legible form.

  35.3.2   A communication given under Clause 35.4.1 but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.     35.3.3   A
communication to any Administrative Finance Party will only be effective on
actual receipt by it.

35.4   Obligors

  35.4.1   All communications under the Finance Documents:

  (A)   to or from any other Administrative Finance Party (in its capacity as
such) may be made directly to, or as the case may be, come directly from, that
Administrative Finance Party (provided that the relevant communication is also
copied to the Agent); and     (B)   to or from any other Finance Party must be
sent through the Agent.

  35.4.2   All communications under the Finance Documents to or from an Obligor
may be sent through the Company.     35.4.3   Each Obligor (other than the
Company) irrevocably appoints the Company to act as its agent:

  (A)   to give and receive all communications under the Finance Documents;    
(B)   to supply all information concerning itself to any Finance Party; and    
(C)   to sign all documents under or in connection with the Finance Documents.

  35.4.4   Any communication given to the Company in connection with a Finance
Document will be deemed to have been given also to the other Obligors.    
35.4.5   The Finance Parties may assume that any communication made by the
Company is made with the consent of each other Obligor.

35.5   Electronic Communication

  35.5.1   Any communication to be made between the Agent and a Lender under or
in connection with the Finance Documents may be made by electronic mail or other
electronic means, if the Agent and the relevant Lender:

  (A)   agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;     (B)   notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and

 



--------------------------------------------------------------------------------



 



  (C)   notify each other of any change to their address or any other such
information supplied by them.

  35.5.2   Any electronic communication made between the Agent and a Lender will
be effective only when actually received in readable form and in the case of any
electronic communication made by a Lender to the Agent only if it is addressed
in such a manner as the Agent shall specify for this purpose.

35.6   English language

  35.6.1   Any notice given in connection with a Finance Document must be in
English.     35.6.2   Any other document provided in connection with a Finance
Document must be:

  (A)   in English; or     (B)   (unless the Agent otherwise agrees) accompanied
by a certified English translation. In this case, the English translation
prevails unless the document is a statutory or other official document.

36.   CALCULATIONS AND CERTIFICATES   36.1   Accounts       In any litigation or
arbitration proceedings arising out of or in connection with a Finance Document,
the entries made in the accounts maintained by a Finance Party are prima facie
evidence of the matters to which they relate.   36.2   Certificates and
Determinations       Any certification or determination by a Finance Party of a
rate or amount under any Finance Document is, in the absence of manifest error,
conclusive evidence of the matters to which it relates.   36.3   Day count
convention       Any interest, commission or fee accruing under a Finance
Document will accrue from day to day and is calculated on the basis of the
actual number of days elapsed and a year of (in the case of dollars) 360 days,
(in the case of sterling) 365 days or, in any case where the practice in the
London interbank market differs, in accordance with that market practice.   37.
  PARTIAL INVALIDITY       If, at any time, any provision of the Finance
Documents is or becomes illegal, invalid or unenforceable in any respect under
any law of any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions nor the legality, validity or enforceability of such
provision under the law of any other jurisdiction will in any way be affected or
impaired.   38.   REMEDIES AND WAIVERS       No failure to exercise, nor any
delay in exercising, on the part of any Finance Party, any right or remedy under
the Finance Documents shall operate as a waiver, nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise or the
exercise of any other right or remedy. The rights and remedies provided in this
Agreement are cumulative and not exclusive of any rights or remedies provided by
law.

 



--------------------------------------------------------------------------------



 



39.   AMENDMENTS AND WAIVERS   39.1   Required consents

  39.1.1   Subject to Clause 39.2 (Exceptions) any term of the Finance Documents
(other than the Intercreditor Agreement) may be amended or waived only with the
consent of the Majority Lenders and the Obligors and any such amendment or
waiver will be binding on all Parties.     39.1.2   Any term of the
Intercreditor Agreement may be amended or waived in accordance with its terms.  
  39.1.3   The Agent may effect, on behalf of any Finance Party, any amendment
or waiver permitted by this Clause.     39.1.4   In addition, each Obligor
hereby authorises the Company to effect, on its behalf, any amendment or waiver
permitted by this Clause 39 (Amendments and waivers). In any event, each Party
shall take such action as the Agent and/or the Security Trustee may reasonably
request in order to ensure that such amendment or waiver that is permitted by
this Clause 39 (Amendments and waivers) is promptly effected.

39.2   Exceptions

  39.2.1   Any amendment or waiver that has the effect of changing or which
relates to:

  (A)   the definition of “Majority Lenders” in Clause 5.1 (Definitions);    
(B)   an extension to the date of payment of any amount under the Finance
Documents;     (C)   a reduction in the Margin or a reduction in the amount of
any payment of principal, interest, fees or commission payable;     (D)   an
increase in or an extension of any Commitment;     (E)   a change to the
Borrowers or Guarantors other than in accordance with Clause 29 (Changes to the
Obligors);     (F)   any provision which expressly requires the consent of all
the Lenders;     (G)   Clause 6.2 (Finance Parties’ rights and obligations),
Clause 28 (Changes to the Lenders) or this Clause 39 (Amendments and waivers);
or     (H)   the release of any Security granted under any Security Document
save where such release is required pursuant to the terms of any Finance
Document or the release of any Borrower, Guarantor or Transaction Party (in its
capacity as such) that holds any assets that are the subject of any Security
granted under any Security Document;

      shall not be made without the prior consent of all the Lenders.

  39.2.2   Any amendment or waiver which relates to the rights or obligations of
any Administrative Finance Party may not be effected without the consent of that
Finance Party.     39.2.3   Any term of any Fee Letter relating to the payment
of fees to any Administrative Finance Party for its own account may be amended
or waived by the relevant Administrative Finance Party without the prior consent
of the Majority Lenders.

 



--------------------------------------------------------------------------------



 



40.   CONFIDENTIALITY   40.1   Confidential Information       Each Finance Party
agrees to keep all Confidential Information confidential and not to disclose it
to anyone, save to the extent permitted by Clause 40.2 (Disclosure of
Confidential Information) and Clause 40.3 (Disclosure to numbering service
providers), and to ensure that all Confidential Information is protected with
security measures and a degree of care that would apply to its own confidential
information.   40.2   Disclosure of Confidential Information       Any Finance
Party may disclose:

  40.2.1   to any of its Affiliates and Related Funds and any of its or their
officers, directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this Clause 40.2.1 is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;     40.2.2   to any
person:

  (A)   to (or through) whom it assigns or transfers (or may potentially assign
or transfer) all or any of its rights and/or obligations under one or more
Finance Documents and to any of that person’s Affiliates, Related Funds,
Representatives and professional advisers;     (B)   with (or through) whom it
enters into (or may potentially enter into), whether directly or indirectly, any
sub-participation in relation to, or any other transaction under which payments
are to be made or may be made by reference to, one or more Finance Documents
and/or one or more Obligors and to any of that person’s Affiliates, Related
Funds, Representatives and professional advisers;     (C)   appointed by any
Finance Party or by a person to whom paragraph (A) or paragraph (B) above
applies to receive communications, notices, information or documents delivered
pursuant to the Finance Documents on its behalf (including, without limitation,
any person appointed under Clause 30.14 (Relationship with the Lenders));    
(D)   who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
paragraph (A) or paragraph (B) above;     (E)   to whom information is required
or requested to be disclosed by any court of competent jurisdiction or any
governmental, banking, taxation or other regulatory authority or similar body,
the rules of any relevant stock exchange or pursuant to any applicable law or
regulation;     (F)   to whom or for whose benefit that Finance Party charges,
assigns or otherwise creates Security (or may do so) pursuant to Clause 28.8
(Security over Lenders’ rights);

 



--------------------------------------------------------------------------------



 



  (G)   to whom information is required to be disclosed in connection with, and
for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;     (H)   who is a Party; or     (I)  
with the consent of the Company;

      in each case, such Confidential Information as that Finance Party shall
consider appropriate if:

  (1)   in relation to paragraphs (A), (B) and (C) above, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;     (2)   in relation to paragraph (D) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking or is otherwise bound by requirements of confidentiality in relation
to the Confidential Information they receive and is informed that some or all of
such Confidential Information may be price-sensitive information;     (3)   in
relation to paragraphs (E), (F) and (G) above, the person to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information except that there shall be no requirement to so inform if, in the
opinion of that Finance Party, it is not practicable so to do in the
circumstances;

  40.2.3   to any person appointed by that Finance Party or by a person to whom
Clauses 40.2.2(A) or 40.2.2(B) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this Clause 40.2.3 if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the “LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers” or such
other form of confidentiality undertaking agreed between the Company and the
relevant Finance Party;     40.2.4   to any rating agency (including its
professional advisers) such Confidential Information as may be required to be
disclosed to enable such rating agency to carry out its normal rating activities
in relation to the Finance Documents and/or the Obligors if the rating agency to
whom the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information.

40.3   Disclosure to numbering service providers

  40.3.1   Any Finance Party may disclose to any national or international
numbering service provider appointed by that Finance Party to provide
identification numbering services in

 



--------------------------------------------------------------------------------



 



      respect of this Agreement, the Facility and/or one or more Obligors the
following information:

  (A)   names of Obligors;     (B)   country of domicile of Obligors;     (C)  
place of incorporation of Obligors;     (D)   date of this Agreement;     (E)  
the names of the Agent and the Mandated Lead Arranger;     (F)   date of each
amendment and restatement of this Agreement;     (G)   amount of Aggregate
Commitments;     (H)   currencies of the Facility;     (I)   type of Facility;  
  (J)   ranking of Facility;     (K)   Termination Date for Facility;     (L)  
changes to any of the information previously supplied pursuant to paragraphs
(A) to (K) above; and     (M)   such other information agreed between such
Finance Party and the Company,

      to enable such numbering service provider to provide its usual syndicated
loan numbering identification services.     40.3.2   The Parties acknowledge and
agree that each identification number assigned to this Agreement, the Facility
and/or one or more Obligors by a numbering service provider and the information
associated with each such number may be disclosed to users of its services in
accordance with the standard terms and conditions of that numbering service
provider.     40.3.3   Each Obligor represents that none of the information set
out in Clauses 40.3.1(A) to 40.3.1(M) above is, nor will at any time be,
unpublished price-sensitive information.     40.3.4   The Agent shall notify the
Company and the other Finance Parties of:

  (A)   the name of any numbering service provider appointed by the Agent in
respect of this Agreement, the Facility and/or one or more Obligors; and     (B)
  the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or one or more Obligors by such numbering service provider.

40.4   Entire agreement       This Clause 40 (Confidentiality) constitutes the
entire agreement between the Parties in relation to the obligations of the
Finance Parties under the Finance Documents regarding Confidential Information
and supersedes any previous agreement, whether express or implied, regarding
Confidential Information.   40.5   Inside information       Each of the Finance
Parties acknowledges that some or all of the Confidential Information is or may
be price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and each of the Finance Parties
undertakes not to use any Confidential Information for any unlawful purpose.

 



--------------------------------------------------------------------------------



 



40.6   Notification of disclosure       Each of the Finance Parties agrees (to
the extent permitted by law and regulation) to inform the Company:

  40.6.1   of the circumstances of any disclosure of Confidential Information
made pursuant to Clause 40.2.2(E) (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and     40.6.2   upon becoming aware that Confidential Information has been
disclosed in breach of this Clause 40 (Confidentiality).

40.7   Continuing obligations       The obligations in this Clause 40
(Confidentiality) are continuing and, in particular, shall survive and remain
binding on each Finance Party for a period of twelve months from the earlier of:

  40.7.1   the date on which all amounts payable by the Obligors under or in
connection with this Agreement have been paid in full and all Commitments have
been cancelled or otherwise cease to be available; and     40.7.2   the date on
which such Finance Party otherwise ceases to be a Finance Party.

41.   COUNTERPARTS       Each Finance Document may be executed (if such
execution shall be valid under the laws of the jurisdiction by which such
Finance Document is expressed to be governed) in any number of counterparts, and
this has the same effect as if the signatures on the counterparts were on a
single copy of the Finance Document.

 



--------------------------------------------------------------------------------



 



GOVERNING LAW AND ENFORCEMENT

42.   GOVERNING LAW       This Agreement and any non-contractual obligations
arising out of or in connection with it) are governed by English law.   43.  
ENFORCEMENT   43.1   Jurisdiction

  43.1.1   The courts of England have exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
(a “Dispute").     43.1.2   The Parties agree that the courts of England are the
most appropriate and convenient courts to settle Disputes and accordingly no
Party will argue to the contrary.     43.1.3   This Clause 43.1 (Jurisdiction)
is for the benefit of the Finance Parties only. As a result, no Finance Party
shall be prevented from taking proceedings relating to a Dispute in any other
courts with jurisdiction. To the extent allowed by law, the Finance Parties may
take concurrent proceedings in any number of jurisdictions.

43.2   Service of process

  43.2.1   Without prejudice to any other mode of service allowed under any
relevant law, each Obligor (other than an Obligor incorporated in England and
Wales):

  (A)   irrevocably appoints Endeavour Energy UK Limited as its agent for
service of process in relation to any proceedings before the English courts in
connection with any Finance Document; and     (B)   agrees that failure by a
process agent to notify the relevant Obligor of the process will not invalidate
the proceedings concerned.

  43.2.2   Each of the Obligors expressly agrees and consents to the provisions
of this Clause 43 (Enforcement) and Endeavour Energy UK Limited hereby confirm
its acceptance of such appointment.

43.3   Waiver of immunity       Each Obligor irrevocably and unconditionally:

  43.3.1   agrees not to claim any immunity from proceedings brought by a
Finance Party against that Obligor in relation to a Finance Document and to
ensure that no such claim is made on its behalf;     43.3.2   consents generally
to the giving of any relief or the issue of any process in connection with those
proceedings; and     43.3.3   waives all rights of immunity in respect of it or
its assets.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
THE ORIGINAL OBLIGORS
Part I
THE ORIGINAL BORROWERS

                      (A) Name of Original Borrowers   (B)   Registration number
  (C)   Jurisdiction of             (or equivalent, if any)       incorporation
 
                   
(D)
  Endeavour International Holding B.V.   (E)   34229293    (F)   Netherlands
 
                   
(G)
  Endeavour Operating Corporation   (H)   3737839    (I)   Delaware, U.S.A
 
                   
(J)
  Endeavour Energy UK Limited   (K)   5030838    (L)   England and Wales
 
                   
(M)
  Endeavour North Sea Limited   (N)   03518803    (O)   England and Wales

Part II
THE ORIGINAL GUARANTORS

                      (P)   Name of Original Guarantors   (Q)   Registration
number   (R)   Jurisdiction of             (or equivalent, if any)      
incorporation
 
                   
(S)
  Endeavour International
Corporation   (T)   C897-2000    (U)   Nevada, U.S.A
 
                   
(V)
  Endeavour Operating
Corporation   (W)   3737839    (X)   Delaware, U.S.A
 
                   
(Y)
  Endeavour Energy New Ventures Inc. (formerly, END Operating Management
Company)   (Z)   3900636    (AA)   Delaware, U.S.A
 
                   
(BB)
  END Management Company   (CC)   3900274    (DD)   Delaware, U.S.A
 
                   
(EE)
  Endeavour International Holding B.V.   (FF)   34229293    (GG)   Netherlands
 
                   
(HH)
  Endeavour Energy UK Limited   (II)   5030838    (JJ)   England and Wales
 
                   
(KK)
  Endeavour North Sea Limited   (LL)   03518803    (MM)   England and Wales

 



--------------------------------------------------------------------------------



 



                      (P)   Name of Original Guarantors   (Q)   Registration
number   (R)   Jurisdiction of             (or equivalent, if any)      
incorporation
 
                   
(NN)
  Endeavour Energy North Sea, L.P.   (OO)   4591023    (PP)   Delaware, U.S.A
 
                   
(QQ)
  Endeavour Energy North Sea
LLC   (RR)   4621624    (SS)   Delaware, U.S.A
 
                   
(TT)
  Endeavour Energy Netherlands B.V.   (UU)   34229296    (VV)   Netherlands

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
THE ORIGINAL LENDER

             
(WW)
  Original Lender   (XX)   Commitment
(YY)
  Bank of Scotland Plc   (ZZ)   $25,000,000 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
CONDITIONS PRECEDENT
Part I
CPs to first Loan

1.   OBLIGORS AND TRANSACTION PARTIES   1.1   A copy of the constitutional
documents of each Obligor.   1.2   A copy of a resolution of the respective
board of directors of each Obligor (or a committee of its board of directors)
and of the respective general meeting of shareholders of each Dutch Obligor:

  1.2.1   approving the terms of, and the transactions contemplated by, such of
the Finance Documents that it is or will become party to;     1.2.2  
authorising a specified person or persons to execute each such document on its
behalf; and     1.2.3   authorising a specified person or persons, on its
behalf, to sign and/or dispatch all other documents and notices to be signed
and/or dispatched by it under or in connection with any such document.

1.3   If applicable, a copy of a resolution of the board of directors of each
relevant Obligor establishing the committee referred to in paragraph 1.2 above.
  1.4   For each Obligor, a specimen of the signature of each person authorised
by the resolutions referred to in paragraph 1.2 above.   2.   CERTIFICATES   2.1
  A certificate of an authorised signatory of each Obligor certifying on behalf
of that Obligor that:

  2.1.1   the borrowing or, as the case may be, the guaranteeing of the
Aggregate Commitments in full would not cause any borrowing, guaranteeing or
similar limit binding on it to be exceeded; and     2.1.2   each copy document
specified in Paragraph 1 of Part I of Schedule 3 relating to it is correct,
complete and in full force and effect as at a date no earlier than the Amendment
Effective Date.

2.2   A certificate of a person who is both a director and an authorised
signatory of each Obligor confirming that no Default has occurred and is
continuing.   3.   FINANCE AND OTHER DOCUMENTS   3.1   Originals of the
following documents duly executed by all parties to them and in full force and
effect:

  3.1.1   the Fee Letters;     3.1.2   an amendment and restatement agreement
relating to the Intercreditor Agreement;     3.1.3   any other side letter or
ancillary document the form of which has been agreed between the Company and the
Mandated Lead Arranger on or before the date of this Agreement.

 



--------------------------------------------------------------------------------



 



3.2   Originals of the following Security Documents duly executed by all parties
to them and in full force and effect:       English law

  3.2.1   a debenture between Endeavour Energy UK Limited and the Security
Trustee;     3.2.2   a debenture between Endeavour North Sea Limited and the
Security Trustee;     3.2.3   a debenture (creating security over accounts and
Hedging Agreements) between Endeavour International Holding B.V. and the
Security Trustee;     3.2.4   a charge over shares between Endeavour Energy
North Sea, L.P. and the Security Trustee over the shares held in Endeavour
Energy UK Limited;     3.2.5   a charge over shares between Endeavour Energy UK
Limited and the Security Trustee over the shares held in Endeavour North Sea
Limited;

    Dutch law

  3.2.6   an agreement and deed of pledge of shares between Endeavour Operating
Company and the Security Trustee over the shares held in Endeavour International
Holding B.V.;     3.2.7   an agreement and deed of pledge of shares between
Endeavour International Holding B.V. and the Security Trustee over the shares
held in Endeavour Energy Netherlands B.V.;

    New York law

  3.2.8   a security agreement between the Original Guarantors and the Security
Trustee;

    Texas law

  3.2.9   a mortgage, deed of trust, assignment of products, security agreement,
fixture filing and financing statement between Endeavour Operating Corporation
and the Security Trustee.

4.   OTHER EVIDENCE AND DOCUMENTS   4.1   The Original Financial Statements for
the Company and each other Obligor.   4.2   Evidence that all fees (including
legal fees and fees due and payable under the Fee Letters) due and payable have
been or will be paid on the first Utilisation Date.   4.3   Confirmation from
the Finance Parties that they have completed all “know your customer”
requirements to their satisfaction.   4.4   Evidence that all consents required
under the First Lien Credit Agreement (and any related finance documents) in
order for this Agreement to be entered into, and for the transactions
contemplated hereunder to be completed, have been so obtained.   4.5  
Confirmation from the Technical Bank that the Coverage Ratio on the Amendment
Effective Date exceeds 2:1.   5.   LEGAL OPINIONS   5.1   A legal opinion of
Herbert Smith LLP.   5.2   A legal opinion of Stibbe N.V.   5.3   A legal
opinion of Bracewell & Giuliani LLP.   5.4   A legal opinion of Rice, Silbey,
Reuther & Sullivan.

 



--------------------------------------------------------------------------------



 



6.   AUTHORISATIONS   6.1   Confirmation from the Obligors that all relevant
authorisations necessary in connection with the Transaction Documents have been
obtained and are in full force and effect or will be in full force and effect
when required.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
CONDITIONS PRECEDENT
Part II
Conditions precedent required to be delivered by an Additional Obligor

1.   An Accession Letter, duly executed by the Additional Obligor and the
Company and duly executed originals of any other documents (in form and
substance satisfactory to the Agent) as may be necessary to ensure that the
Additional Obligors accedes, and becomes a party, to each relevant Finance
Document (“accession documents”).   2.   A copy of the constitutional documents
of the Additional Obligor and any other person (an “Additional Transaction
Party”) entering into any Security Documents referred to in paragraph 12 below.
  3.   A copy of a resolution of the respective board of directors (or
equivalent) of (a) the Additional Obligor and (b) any Additional Transaction
Party, in each case:

  3.1   approving the terms of, and the transactions contemplated by, each of
the documents it is or will become party to (the “Relevant Documents”);     3.2
  authorising a specified person or persons to execute each such Relevant
Document on its behalf; and     3.3   authorising a specified person or persons,
on its behalf, to sign and/or despatch all other documents and notices
(including, in relation to an Additional Borrower, any Utilisation Request or a
Selection Notice) to be signed and/or despatched by it under or in connection
with any such Relevant Document.

4.   A specimen of the signature of each person authorised by the resolution
referred to in paragraph 3 above.   5.   In the case of an Additional Guarantor,
a copy of a resolution signed by all the holders of the issued shares of the
Additional Guarantor, approving the terms of, and the transactions contemplated
by, the Finance Documents to which the Additional Guarantor is, or will become,
a party.   6.   A certificate of the Additional Obligor (signed by a director
or, if appropriate, an officer) confirming that borrowing or guaranteeing, as
appropriate, the Aggregate Commitments would not cause any borrowing,
guaranteeing or similar limit binding on it to be exceeded.   7.   A certificate
of an authorised signatory of:

  7.1   the Additional Obligor; and     7.2   each Additional Transaction Party
(if any)

    (in each case) certifying that each copy document listed in this Part II of
Schedule 3 relating to it is correct, complete and in full force and effect as
at a date no earlier than the date of the Relevant Document(s) to which it is a
party.   8.   A copy of any other Authorisation or other document, opinion or
assurance which the Agent considers to be necessary or desirable in connection
with the entry into and performance of the transactions contemplated by each
Relevant Document or for the validity and enforceability of any Relevant
Document.   9.   If available, the latest audited financial statements of the
Additional Obligor.

 



--------------------------------------------------------------------------------



 



10.   Such legal opinions in relation to the Additional Obligor, any Additional
Transaction Party and/or the Relevant Documents as the Agent may reasonably
require (together with any documents that may be required for the delivery of
such legal opinions).   11.   If the proposed Additional Obligor is incorporated
in a jurisdiction other than England and Wales, evidence that the process agent
specified in Clause 43.2 (Service of process), if not an Obligor, has accepted
its appointment in relation to the proposed Additional Obligor.   12.   Security
Document(s) creating Security over (a) the entire issued share capital of the
Additional Obligor, (b) if required by the Majority Lenders, all of the assets
of the Additional Obligor, in the case of (a) and (b) duly executed by the
relevant parties in form and substance satisfactory to the Security Trustee
together with:

  12.1   (to the extent applicable) evidence that all approvals, filings,
registrations, recordings and other things necessary or desirable (including the
carrying out of the procedures specified in ss.155-8 of the Companies Act 1985
(if appropriate)) to ensure the validity, effectiveness, priority and
enforceability of each such Security Document have been carried out;     12.2  
copies of each of the notices required to be given under each such Security
Document together with other copies of acknowledgements from each person to whom
notice was given, in the form required by such document; and     12.3   (if
required by the Agent) evidence that the Security Trustee or its nominee has
been entered in the register of members (or equivalent) of such proposed
Additional Obligor as sole shareholder of all its issued share capital.

14.   Evidence that all “know your customer” or similar identification
procedures relating to the proposed Additional Obligor or any Additional
Transaction Party have been carried out and completed.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
REQUESTS
Part I
Utilisation Request

From:   [Borrower]

To:   [Agent]

Dated:
Dear Sirs
Junior Facility Agreement dated 22 January 2008 between, among others, Endeavour
International
Corporation and Bank of Scotland plc (as amended and restated from time to time)
(the
“Agreement”)

1.   We refer to the Agreement. This is a Utilisation Request. Terms defined in
the Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.   2.   We wish to borrow a Loan
on the following terms:

         
 
  Proposed Utilisation Date:   [     ] (or, if that is not a Business Day, the
next Business Day)
 
       
 
  Amount:   [     ]
 
       
 
  Currency:   [dollars/sterling]
 
       
 
  Interest Period:   [     ]

3.   The purpose of the Loan is [     ].   4.   We confirm that each condition
specified in Clause 8 (Conditions of Utilisation) of the Agreement are or will
be satisfied on the first Utilisation Date.   5.   [We confirm that the proceeds
of the Loan will only be utilised for expenditure in relation to the operations
of the Obligors in the United States of America or in the United Kingdom, a
jurisdiction in which we operate.]1   6.   The proceeds of this Loan should be
credited to [      ].   7.   This Utilisation Request is irrevocable.

         
 
  Yours faithfully    
 
       
 
 
 
   
 
       
 
  authorised signatory for    
 
       
 
  [name of relevant Borrower]    

SCHEDULE 4
REQUESTS
 

(i)1   Consent of all Lenders needed if this confirmation is omitted.

 



--------------------------------------------------------------------------------



 



Part II
Selection Notice

From:   [Borrower]

To:   [Agent]

Dated:
Dear Sirs
Junior Facility Agreement dated 22 January 2008 between, among others, Endeavour
International
Corporation and Bank of Scotland plc (as amended and restated from time to time)
(the
“Agreement”)

1.   We refer to the Agreement. This is a Selection Notice. Terms defined in the
Agreement have the same meaning in this Selection Notice unless given a
different meaning in this Selection Notice.   2.   We refer to the following
Loan[s] in [identify currency] with an Interest Period ending on [          ]*.
  3.   [We request that the above Loan[s] be divided into [          ] Loans
with the following Amounts and Interest Periods:]**       or       [We request
that the next Interest Period for the above Loan[s] is [          ]].***   4.  
We request that the above Loan[s] [is]/[are] [denominated in the same currency
for the next Interest Period]/[denominated in the following currency:
[dollar][sterling]. As this results in a change of currency, we confirm that
each condition specified in Clause 4.2 (Further conditions precedent) is
satisfied on the date of this Selection Notice. The proceeds of any change in
currency shall be credited to [account].]   5.   This Selection Notice is
irrevocable.

         
 
  Yours faithfully    
 
 
 
   
 
  authorised signatory for    
 
  [name of relevant Borrower]    

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
MANDATORY COST FORMULAE

1.   The Mandatory Cost is an addition to the interest rate to compensate
lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.   2.   On the first day of each Interest Period (or
as soon as possible thereafter) the Agent shall calculate, as a percentage rate,
a rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.   3.   The Additional Cost Rate for
any Lender lending from a Facility Office in a Participating Member State will
be the percentage notified by that Lender to the Agent. This percentage will be
certified by that Lender in its notice to the Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.   4.   The Additional Cost Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Agent as follows:   4.1   in relation to a sterling Loan:

         
AB + C (B-D) + E x 0.01
  per cent. per annum        
100-(A+C)
   

4.2   in relation to a Loan in any currency other than sterling:

         
E x 0.01
  per cent. per annum            
300
     

  Where:  

  A   is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     B   is the percentage rate of interest
(excluding the Margin and the Mandatory Cost and, if the Loan is an Unpaid Sum,
the additional rate of interest specified in Clause 13.3.1 (Default interest))
payable for the relevant Interest Period on the Loan.     C   is the percentage
(if any) of Eligible Liabilities which that Lender is required from time to time
to maintain as interest bearing Special Deposits with the Bank of England.     D
  is the percentage rate per annum payable by the Bank of England to the Agent
on interest bearing Special Deposits.     E   is designed to compensate Lenders
for amounts payable under the Fees Rules and is calculated by the Agent as being
the average of the most recent rates of charge supplied by the Reference Banks
to the Agent pursuant to paragraph 7 below and expressed in pounds per
£1,000,000.

5.   For the purposes of this Schedule:

 



--------------------------------------------------------------------------------



 



5.1   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;   5.2   “Fees Rules” means the rules
on periodic fees contained in the Financial Services Authority Fees Manual or
such other law or regulation as may be in force from time to time in respect of
the payment of fees for the acceptance of deposits;   5.3   “Fee Tariffs” means
the fee tariffs specified in the Fees Rules under the activity group A.1 Deposit
acceptors (ignoring any minimum fee or zero rated fee required pursuant to the
Fees Rules but taking into account any applicable discount rate); and   5.4  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.   6.   In application of the above formulae, A,
B, C and D will be included in the formulae as percentages (i.e. 5 per cent.
will be included in the formula as 5 and not as 0.05). A negative result
obtained by subtracting D from B shall be taken as zero. The resulting figures
shall be rounded to four decimal places.   7.   If requested by the Agent, each
Reference Bank shall, as soon as practicable after publication by the Financial
Services Authority, supply to the Agent, the rate of charge payable by that
Reference Bank to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by that Reference Bank as being the average of the
Fee Tariffs applicable to that Reference Bank for that financial year) and
expressed in pounds per £1,000,000 of the Tariff Base of that Reference Bank.  
8.   Each Lender shall supply any information required by the Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:   8.1   the jurisdiction of its Facility
Office; and   8.2   any other information that the Agent may reasonably require
for such purpose.   9.   Each Lender shall promptly notify the Agent of any
change to the information provided by it pursuant to this paragraph.   10.   The
percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Agent based upon the information supplied to it pursuant to paragraphs 7 and
8 above and on the assumption that, unless a Lender notifies the Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Facility Office in the same jurisdiction as its Facility
Office.   11.   The Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.   12.   The Agent shall distribute the additional
amounts received as a result of the Mandatory Cost to the Lenders on the basis
of the Additional Cost Rate for each Lender based on the information provided by
each Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.  
13.   Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
Parties.

 



--------------------------------------------------------------------------------



 



14.   The Agent may from time to time, after consultation with the Company and
the Lenders, determine and notify to all Parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
FORM OF TRANSFER CERTIFICATE2

To:   [     ] as Agent

From:   [The Existing Lender] (the “Existing Lender”) and [The New Lender] (the
“New Lender”)

Dated:
Junior Facility Agreement dated 22 January 2009 between, among others, Endeavour
International Corporation and Bank of Scotland (as amended and restated from
time to time) (the “Agreement”)

1.   We refer to the Agreement. This is a Transfer Certificate. Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.   2.   We refer to Clause 28.5
(Procedure for transfer):

  2.1   The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation all or part of the Existing Lender’s
Commitment, rights and obligations referred to in the Schedule in accordance
with Clause 28.5 (Procedure for transfer).     2.2   The proposed Transfer Date
is [     ].     2.3   The Facility Office and address, fax number and attention
details for notices of the New Lender for the purposes of Clause 31.2 (Contact
details) are set out in the Schedule.

3.   The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in Clause 28.4 (Limitation of responsibility of
Existing Lenders).   4.   The New Lender confirms, for the benefit of the Agent
and without liability to any Obligor, that it is:

  4.1   [a Qualifying Lender falling within paragraph (A)(1) [or paragraph (B)]
of the definition of Qualifying Lender;]     4.2   [a Treaty Lender;]     4.3  
[not a Qualifying Lender].3

5.   [The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

  5.1   a company resident in the United Kingdom for United Kingdom tax
purposes;     5.2   a partnership each member of which is:

  (A)   a company so resident in the United Kingdom; or     (B)   a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or

 

(ii)2   Please seek advice from Dutch counsel for transfer below Euro €50,000.  
(iii)3   Delete as applicable — each New Lender is required to confirm which of
these three categories it falls within.

 



--------------------------------------------------------------------------------



 



  4.3   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.]4

     
[4/5].
  This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.
 
   
[5/6].
  This Transfer Certificate [and any non-contractual obligations arising out of
or in connection with it] [is/are] governed by English law.
 
   
[6/7].
  This Transfer Certificate has been entered into on the date stated at the
beginning of this Transfer Certificate.

 

(iv)4   Include if New Lender comes within Clause 5.1 (Definitions) of the
definition of Qualifying Lender.

 



--------------------------------------------------------------------------------



 



THE SCHEDULE
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments,]

         
 
  (A) [Existing Lender]   (B) [New Lender]
 
       
 
  (C) By:   (D) By:

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [     ].
[Agent]
By:

 



--------------------------------------------------------------------------------



 



SCHEDULE 7
FORM OF ASSIGNMENT AGREEMENT

To:   [     ] as Agent and [     ] as Company, for and on behalf of each Obligor

From:   [the Existing Lender] (the “Existing Lender") and [the New Lender] (the
“New Lender")

Dated:
Junior Facility Agreement dated 22 January 2008 between, among others, Endeavour
International Corporation and Bank of Scotland (as amended and restated from
time to time) (the “Agreement”)

1.   We refer to the Agreement. This is an Assignment Agreement. Terms defined
in the Agreement have the same meaning in this Assignment Agreement unless given
a different meaning in this Assignment Agreement.   2.   We refer to Clause 28.6
(Procedure for assignment):

  2.1   The Existing Lender assigns absolutely to the New Lender all the rights
of the Existing Lender under the Agreement and the other Finance Documents which
relate to that portion of the Existing Lender’s Commitments and participations
in Loans under the Agreement as specified in the Schedule.     2.2   The
Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender’s Commitments and
participations in Loans under the Agreement specified in the Schedule.     2.3  
The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
2.2 above.5

3.   The proposed Transfer Date is [     ].   4.   On the Transfer Date the New
Lender becomes Party to the Finance Documents as a Lender.   5.   The Facility
Office and address, fax number and attention details for notices of the New
Lender for the purposes of Clause 31.2 (Contact details) are set out in the
Schedule.   6.   The New Lender expressly acknowledges the limitations on the
Existing Lender’s obligations set out in Clause 28.4 (Limitation of
responsibility of Existing Lenders).   7.   The New Lender confirms, for the
benefit of the Agent and without liability to any Obligor, that it is:

  7.1   [a Qualifying Lender falling within paragraph (A)(1) [or paragraph (B)]
of the definition of Qualifying Lender;]     7.2   [a Treaty Lender;]     7.3  
[not a Qualifying Lender].6

8.   [The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 

(v)   5 If the Assignment Agreement is used in place of a Transfer Certificate
in order to avoid a novation of rights/obligations for reasons relevant to a
civil jurisdiction, local law advice should be sought to check the suitability
of the Assignment Agreement due to the assumption of obligations contained in
paragraph 2.3. This issue should be addressed at primary documentation stage.  
(vi)   6 Delete as applicable — each New Lender is required to confirm which of
these three categories it falls within.

 



--------------------------------------------------------------------------------



 



  8.1   a company resident in the United Kingdom for United Kingdom tax
purposes; or     8.2   a partnership each member of which is:

  8.2.1   a company so resident in the United Kingdom; or     8.2.2   a company
not so resident in the United Kingdom which carries on a trade in the United
Kingdom through a permanent establishment and which brings into account in
computing its chargeable profits (within the meaning of section 19 of the CTA)
the whole of any share of interest payable in respect of that advance that falls
to it by reason of Part 17 of the CTA; or

  8.3   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.]7

     
[8/9].
  This Assignment Agreement acts as notice to the Agent (on behalf of each
Finance Party) and, upon delivery in accordance with Clause 28.7 (Copy of
Transfer Certificate or Assignment Agreement to Company), to the Company (on
behalf of each Obligor) of the assignment referred to in this Assignment
Agreement.
 
   
[9/10].
  This Assignment Agreement may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Assignment Agreement.
 
   
[10/11].
  This Assignment Agreement [and any non-contractual obligations arising out of
or in connection with it] [is/are] governed by English law.
 
   
[11/12].
  This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.

 

(vii)   7 Include only if New Lender is a UK Non-Bank Lender — i.e. falls within
Clause 17.1.1(A)(2) (Definitions) of the definition of Qualifying Lender.

 



--------------------------------------------------------------------------------



 



THE SCHEDULE
Rights to be assigned and obligations to be released and undertaken
[insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for payments]

         
 
  (E) [Existing Lender]   (F) [New Lender]
 
       
 
  (G) By:   (H) By:

This Assignment Agreement is accepted by the Agent and the Transfer Date is
confirmed as [   ].
Signature of this Assignment Agreement by the Agent constitutes confirmation by
the Agent of receipt of notice of the assignment referred to herein, which
notice the Agent receives on behalf of each Finance Party.
[Agent]
By:

 



--------------------------------------------------------------------------------



 



SCHEDULE 8
FORM OF ACCESSION LETTER

To:   [Agent] and [Security Trustee]

From:   [Subsidiary] and [Company]

Dated:
Dear Sirs
Junior Facility Agreement dated 22 January 2008 between, among others, Endeavour
International Corporation and Bank of Scotland plc (as amended and restated from
time to time) (the “Agreement”)

1.   We refer to the Agreement. This is an Accession Letter. Terms defined in
the Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.   2.   [Subsidiary] agrees to become
an Additional [Borrower]/[Guarantor] and to be bound by (i) the terms of the
Agreement and the Intercreditor Agreement as an Obligor and (ii) the terms of
the other Finance Documents as an Additional [Borrower]/[Guarantor] pursuant to
[Clause 29.2 (Additional Borrowers)] [Clause 29.3 (Additional Guarantors)] of
the Agreement. [Subsidiary] is a company duly incorporated under the laws of
[name of relevant jurisdiction].   4.   [Subsidiary’s] administrative details
are as follows:       Address:       Fax No:       Attention:   5.   This
Accession Letter and any non-contractual obligation arising out of or in
connection with it are governed by English law.

 



--------------------------------------------------------------------------------



 



[This Accession Letter has been executed and delivered as a deed on the date
stated at the beginning of this Accession Letter.]8

         
 
  Yours faithfully,    
 
       
 
 
 
   
authorised signatory for
  authorised signatory for    
 
       
[name of relevant Subsidiary]
  [Company]    

This Accession Letter is accepted by the Agent and the Security Trustee.
[Agent]
By:
[Security Trustee]
By:
 

(viii)8   If to be entered by way of deed, execution blocks must be amended
appropriately.

 



--------------------------------------------------------------------------------



 



SCHEDULE 9
CORPORATE ORGANISATION CHART
(FLOW CHART) [h70183h7018301.gif]

0.1% GP 99.9% LP Endeavour International Corporation (Nevada Corporation)
Endeavour Operating Corporation (Delaware Corporation) END Management Company
(Delaware Corporation) Endeavour International Holding B.V. (Netherlands
Corporation) Endeavour Energy New Ventures I, Ltd. (Bermuda Corporation)
Endeavour Energy New Ventures Inc. (Delaware Corporation) Endeavour Energy
Netherlands B.V. (Netherlands Corporation) Endeavour Energy Luxembourg S.a.r.l.
(Luxembourg Corporation) Endeavour Energy North Sea LLC (Delaware LLC) Endeavour
Energy UK Limited (England and Wales Corporation) Endeavour North Sea Limited
(England and Wales Corporation) Endeavour Energy North Sea L.P. (DE)

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORM OF RESTATED INTERCREDITOR AGREEMENT
SCHEDULE 3
FORM OF RESTATED INTERCREDITOR AGREEMENT
31 OCTOBER 2006
ENDEAVOUR INTERNATIONAL CORPORATION
(as the Company)
THE OBLIGORS
(as defined herein)
THE FIRST LIEN LENDERS
(as defined herein)
THE SECOND LIEN LENDERS
(as defined herein)
THE HEDGING BANKS
(as defined herein)
BANK OF SCOTLAND PLC
(as Second Lien Agent)
and
BNP PARIBAS
(as First Lien Agent and Security Trustee)
 
INTERCREDITOR AGREEMENT
 
Herbert Smith LLP

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. DEFINITIONS, CONSTRUCTION AND THIRD PARTY RIGHTS
    1  
2. RANKING
    8  
3. UNDERTAKINGS
    8  
4. PERMITTED PAYMENTS
    9  
5. EQUALISATION
    10  
6. ENFORCEMENT
    12  
7. CASCADE
    14  
8. MODIFICATIONS
    16  
9. HEDGING UNDERTAKINGS
    18  
10. INFORMATION SHARING
    19  
11. SUBROGATION
    20  
12. PROTECTION OF SUBORDINATION
    21  
13. CHANGES TO THE PARTIES
    22  
14. GENERAL
    24  
15. SECOND LIEN BUY-OUT
    24  
16. SECOND LIEN BUY-OUT OF HEDGES
    26  
17. FIRST LIEN BUY-OUT
    27  
18. THE SECURITY TRUSTEE
    28  
19. NOTICES
    37  
20. GOVERNING LAW
    39  
21. ENFORCEMENT
    39  
SCHEDULE 1 — PARTIES
    40  
SCHEDULE 2 — FORM OF ACCESSION INSTRUMENT
    42  

THIS AGREEMENT is made as a deed, dated 31 October 2006 and made between:

(4)   ENDEAVOUR INTERNATIONAL CORPORATION (the “Company”);   (5)   THE
AFFILIATES OF THE COMPANY listed in Part I (Obligors) of Schedule 1 (Parties)
(as initial Obligors);   (6)   THE BANKS AND FINANCIAL INSTITUTIONS listed in
Part II (First Lien Lenders) of Schedule 1 (Parties) (as initial First Lien
Lenders);   (7)   THE BANKS AND FINANCIAL INSTITUTIONS listed in Part III
(Second Lien Lenders) of Schedule 1 (Parties) (as initial Second Lien Lenders);
  (8)   THE BANKS AND FINANCIAL INSTITUTIONS listed in Part IV (Hedging Banks)
of Schedule 1 (Parties) (as initial Hedging Banks);   (6)   BANK OF SCOTLAND PLC
(as Second Lien Agent); and

 



--------------------------------------------------------------------------------



 



(7)   BNP PARIBAS (as First Lien Agent and Security Trustee)

IT IS AGREED as follows:

44.   DEFINITIONS, CONSTRUCTION AND THIRD PARTY RIGHTS   44.1   Definitions    
  In this Agreement:       “Accession Instrument” means:

  (a)   in relation to any person acceding, and becoming a party, to this
Agreement as an “Obligor”:

  (i)   at any time before the First Lien Discharge Date, an Accession Letter
(as defined in the First Lien Credit Agreement); and     (ii)   at any time
before the Second Lien Discharge Date, an Accession Letter (as defined in the
Second Lien Credit Agreement);

  (b)   in relation to any person acceding, and becoming a party, to this
Agreement as a “First Lien Lender”, a Transfer Certificate (as defined in the
First Lien Credit Agreement);     (c)   in relation to any person acceding, and
becoming a party, to this Agreement as a “Second Lien Lender”, a Transfer
Certificate (as defined in the Second Lien Credit Agreement); and     (d)   in
relation to any other person, a deed of accession in the form set out in
Schedule 2 (Form of Accession Instrument) (as the same may be amended with the
approval of the Security Trustee).

    “Amendment Agreement” means the amendment and restatement agreement dated
February 2010 between, among others, the Company, Bank of Scotland plc and the
BNP Paribas pursuant to which the Second Lien Credit Agreement has been amended
and restated.       “Debt” means any present or future sum, liability and
obligation whatsoever (actual or contingent) payable, owing due or incurred by
any Obligor to any Secured Creditor, together with:

  (a)   any refinancing, novation, refunding, deferral or extension of that sum,
liability or obligation;     (b)   any further advance which may be made under
any agreement supplemental to the relevant documents relating to that sum,
liability or obligation (together with all related interest, fees and costs);  
  (c)   any claim for damages or restitution in the event of rescission of that
sum, liability or obligation or otherwise;     (d)   any claim flowing from any
recovery by a payment or discharge in respect of that sum, liability or
obligation on the grounds of preference or otherwise; and

 



--------------------------------------------------------------------------------



 



  (e)   any sum, liability or obligation (such as post-insolvency interest)
which would be included in any of the above but for any discharge,
non-provability, unenforceability or non-allowability of the same in any
insolvency or other proceedings.

    “Enforcement Trigger Date” means the earlier of the First Lien Enforcement
Date and the Second Lien Enforcement Date.       “Finance Documents” means:

  (a)   the First Lien Documents;     (b)   the Secured Hedging Agreements;    
(c)   the Second Lien Documents;     (d)   this Agreement;     (e)   any
Accession Instrument; and     (f)   any other document that is designated as
such by the Security Trustee and the Company.

“First Lien Agent” means the Agent (as defined in the First Lien Credit
Agreement) and any other person that replaces it in such capacity in accordance
with the First Lien Credit Agreement and this Agreement.
“First Lien Credit Agreement” means the $225,000,000 secured revolving loan and
letter of credit facility agreement dated 30 October 2006 between, among others,
the Company and BNP Paribas and the Bank of Scotland plc (formerly, Governor and
Company of the Bank of Scotland) (as amended from time to time).
“First Lien Debt” means all Debt payable, owing due or incurred by any Obligor
to a First Lien Lender under or in connection with the First Lien Documents.
“First Lien Discharge Date” means the date, as determined by the First Lien
Agent, on which all First Lien Debt and all Hedging Debt has been
unconditionally and irrevocably paid and discharged in full (as a result of
enforcement or otherwise) and no amount is capable of being outstanding under
the First Lien Documents.
“First Lien Documents” means the First Lien Credit Agreement and the other
Finance Documents (as defined in the First Lien Credit Agreement) other than
(a) any Secured Hedging Agreement and (b) to the extent that the same relates to
the accession by any party to the Finance Documents as a Hedging Bank, any
Accession Instrument.
“First Lien Enforcement Date” means the date on which the First Lien Agent has
issued a notice under clause 25.23 (Acceleration) of the First Lien Credit
Agreement and provided a copy of the same to the Second Lien Agent.
“First Lien Lender” means each of the Finance Parties (as defined in the First
Lien Credit Agreement but excluding, for these purposes, the Security Trustee
and the Hedging Banks) being:

 



--------------------------------------------------------------------------------



 



(a)   (as at the date of the Amendment Agreement) the banks and financial
institutions named in Part II (First Lien Lenders) of Schedule 1 (Parties); and
  (b)   each other person that accedes, and becomes a party, to this Agreement
as a “First Lien Lender” in accordance with this Agreement,

which, in each case, has not ceased to be a party to the First Lien Credit
Agreement in accordance with the terms of that agreement (where a person shall
not cease to be a party to the First Lien Credit Agreement solely by reason of
the prepayment or repayment of the Facility (as defined in the First Lien Credit
Agreement)).
“Fronting Bank” has the meaning given to it in the First Lien Credit Agreement.
“Hedging Agreement” means any interest, currency or commodity swap, option, cap,
collar, floor or similar arrangement or other hedging arrangement.
“Hedging Bank” means:

(a)   any First Lien Lender; and   (b)   any Affiliate of any First Lien Lender
that executes or accedes to , and becomes a party to, this Agreement as a
“Hedging Bank” in accordance with Clause 56.5 (Accession of Hedging Banks)
(provided that such Affiliate shall cease to be a “Hedging Bank” when that First
Lien Lender ceases to be a First Lien Lender or, if earlier, when the relevant
Affiliate ceases to be an Affiliate of the relevant First Lien Lender).

“Hedging Costs” means any amount falling due from an Obligor under a Permitted
Hedging Agreement except for any Hedging Termination Payment.
“Hedging Debt” means all Debt payable, owing due or incurred by any Obligor to a
Hedging Bank under or in connection with the Secured Hedging Agreements.
“Hedging Receipts” means any amount falling due to an Obligor under a Permitted
Hedging Agreement except for any Hedging Termination Payment.
“Hedging Termination Payment” means any amount falling due from or, as the case
may be, to any Obligor under a Permitted Hedging Agreement as a direct or
indirect result of the termination of that Permitted Hedging Agreement, other
than interest accruing on any amount not paid when due.
“Instructing Group” means:

(a)   the Majority First Lien Lenders; or   (b)   on and from the First Lien
Discharge Date, the Majority Second Lien Lenders; or   (c)   if the Second Lien
Enforcement Date has occurred before the First Lien Discharge Date and either:

  (i)   the Majority First Lien Lenders have specifically instructed the
Security Trustee not to (1) enforce the Security constituted by the Security
Documents or (2) take

 



--------------------------------------------------------------------------------



 



      any action (including any such action described in Clause 49.1 (No
independent action)) in connection with the recovery of the Debt; or

  (ii)   (1) the Second Lien Lenders are entitled under Clause 49.4 (Action by
Second Lien Lenders) to take any of the actions that are otherwise prohibited by
Clause 49.3 (Further restrictions — Second Lien Debt), (2) the Second Lien Agent
has issued a Junior Pre-enforcement Notice to the First Lien Agent no earlier
than ten Business Days before the expiry of the Relevant Standstill Period and
(3) the Majority First Lien Lenders have not given any instructions to the
Security Trustee on or before the tenth Business Days after the date of issue of
that Junior Pre-enforcement Notice,

the Majority Second Lien Lenders.
“ISDA (1992)” means the 1992 ISDA Master Agreement (Multicurrency — Cross
Border) (as published by the International Swaps and Derivatives Association).
“Junior Pre-enforcement Notice” means a notice issued by the Second Lien Agent
which specifies that it is a “Junior Pre-enforcement Notice” and confirms that
it is being issued under this Agreement for the purposes of the definition of
“Instructing Group” set out above.
“Letter of Credit” has the meaning given to it in the First Lien Credit
Agreement.
“Majority Second Lien Lenders” means the Majority Lenders as defined in the
Second Lien Credit Agreement.
“Majority First Lien Lenders” means:

(a)   at any time when there are no Hedging Termination Payments outstanding,
the Majority Lenders as defined in the First Lien Credit Agreement; and

(b)   at any time when there are Hedging Termination Payments outstanding:

  (i)   until the Aggregate Commitments have been reduced to zero, a Lender or
Lenders whose Commitments and the Hedge Termination Payments due to it or them
or their Affiliates aggregate more than 66.67% of the sum of the Aggregate
Commitments and such outstanding Hedge Termination Payments (or, if the
Aggregate Commitments have been reduced to zero and there are no Utilisations
then outstanding, aggregated more than 66.67% of the Aggregate Commitments
immediately prior to the reduction); or     (ii)   at any other time, a Lender
or Lenders the sum of whose participations in the Utilisations then outstanding
and whose Hedge Termination Payments (or those of their Affiliates) receivable
aggregate more than 66.67% of all the Utilisations and such Hedge Termination
Payments then outstanding,

    where, for the purpose of this paragraph (b) each of the terms “Lender”,
“Commitments”, “Aggregate Commitments” and “Utilisations” has the meaning given
in the First Lien Credit Agreement.

 



--------------------------------------------------------------------------------



 



“Master Agreement” means:

(a)   the ISDA (1992) and related schedule and confirmations; or   (b)   any
other agreement which is in form and substance satisfactory to the First Lien
Agent.

“Obligor” means (a) the Company; (b) each person that is listed in Part I
(Obligors) of Schedule 1 (Parties) and (c) each other person that accedes, and
becomes a party, to this Agreement as an “Obligor” in accordance with this
Agreement.
“Party” means a party to this Agreement.
“Prepayment” means any prepayment of any loan under the Second Lien Credit
Agreement (other than as a result of an Event of Default (as defined in the
Second Lien Credit Agreement)) before the earlier of (a) the First Lien
Discharge Date and (b) the Final Maturity Date (as defined in the Second Lien
Credit Agreement).
“Relevant Group” means:

(a)   at all times before the First Lien Discharge Date and the Second Lien
Discharge Date, the Majority First Lien Lenders and the Majority Second Lien
Lenders (acting together);   (b)   if the First Lien Discharge Date has
occurred, the Majority Second Lien Lenders; or   (c)   if the Second Lien
Discharge Date has occurred, the Majority First Lien Lenders.

“Relevant Standstill Period” has the meaning given to it in Clause 49.4.2
(Action by Second Lien Lenders).
“Report” means any report or opinion which has been prepared by an independent
expert or adviser for the benefit of the Secured Creditors and which has been
delivered to any of the Secured Creditors pursuant to the Finance Documents
(including any legal opinions or reserves reports prepared by the Independent
Engineer).
“Secured Creditor” means each of:

(a)   the Security Trustee;   (b)   the First Lien Lenders;   (c)   the Hedging
Banks; and   (d)   the Second Lien Lenders.

“Secured Hedging Agreement” means any Hedging Agreement entered into between any
Obligor and any Hedging Bank in compliance with the Finance Documents on or
after the date on which that Hedging Bank becomes a Party hereto in its capacity
as Hedging Bank.
“Security Document” means:

(a)   each document entered into pursuant to which Security over the share
capital of any Obligor is granted to the Secured Creditors or, as the case may
be, the Security Trustee (in its capacity as such);   (b)   each document
entered into pursuant to which Security is granted by any Obligor over that
Obligor’s assets to the Secured Creditors or, as the case may be, the Security
Trustee (in its capacity as such);

 



--------------------------------------------------------------------------------



 



(c)   each other document evidencing or creating any Security in favour of the
Secured Creditors (or, as the case may be, the Security Trustee (in its capacity
as such)) for, or in respect of, the liabilities and obligations of any Debt;
and   (d)   each other document designated as such by the Security Trustee and
the Company.

“Security Trustee” means BNP Paribas in its capacity as security trustee or any
other person that replaces it in such capacity in accordance with this
Agreement.
“Second Lien Agent” means the Agent (as defined in the Second Lien Credit
Agreement) and any other person that replaces it in such capacity in accordance
with the Second Lien Credit Agreement and this Agreement.
“Second Lien Credit Agreement” means the $25,000,000 junior facility agreement
dated January 2008 between, among others, the Company, BNP Paribas and Bank of
Scotland plc.
“Second Lien Debt” means all Debt payable, owing due or incurred by any Obligor
to a Second Lien Lender under or in connection with the Second Lien Documents.
“Second Lien Discharge Date” means the date, as determined by the Second Lien
Agent, on which all Second Lien Debt has been unconditionally and irrevocably
paid and discharged in full (as a result of enforcement or otherwise).
“Second Lien Documents” means the Second Lien Credit Agreement and the other
Finance Documents (as defined in the Second Lien Credit Agreement).
“Second Lien Enforcement Date” means the date on which the Second Lien Agent
issues a notice under clause 23.23 (Acceleration) of the Second Lien Credit
Agreement and provides a copy of the same to the First Lien Agent.
“Second Lien Lender” means each of the Finance Parties (as defined in the Second
Lien Credit Agreement but excluding, for these purposes, the Security Trustee)
being:

(a)   (as at the date of the Amendment Agreement) each of the banks and
financial institutions named in Part III (Second Lien Lenders) of Schedule 1
(Parties); and   (b)   each other person that accedes, and becomes a party, to
this Agreement as a “Second Lien Lender” in accordance with this Agreement,

which, in each case, has not ceased to be a party to the Second Lien Credit
Agreement in accordance with the terms of that agreement (where a person shall
not cease to be a party to the Second Lien Credit Agreement solely by reason of
the prepayment or repayment of the Facility (as defined in the Second Lien
Credit Agreement)).

44.2   Construction

  44.2.1   Unless otherwise defined herein or unless the contrary is expressly
specified herein:

  (A)   before the First Lien Discharge Date, terms defined in the First Lien
Credit Agreement have the same meaning when used in this Agreement; and

 



--------------------------------------------------------------------------------



 



  (B)   on or after the First Lien Discharge Date, terms defined in the Second
Lien Credit Agreement have the same meaning when used in this Agreement.

  44.2.2   Unless a contrary indication appears, any reference in this Agreement
to:

  (A)   any Secured Creditor or any Obligor shall be construed so as to include
its successors in title, permitted assigns and permitted transferees;     (B)  
“assets” includes present and future properties, revenues and rights of every
description;     (C)   a “Finance Document” or any other agreement or instrument
is a reference to that Finance Document or other agreement or instrument as
modified (however fundamental and whether or not more onerously) and includes
any change in the purpose of, any extension of or increase in any facility or
addition of any new facility under that Finance Document or other agreement or
instrument and only if the modification has not been made in contravention of
this Agreement;     (D)   “indebtedness” includes any obligation (whether
incurred as principal or as surety) for the payment or repayment of money,
whether present or future, actual or contingent;     (E)   a “person” includes
any individual, firm, company, corporation, government, state or agency of a
state or any association, trust, joint venture, consortium or partnership
(whether or not having separate legal personality) or two or more of the
foregoing;     (F)   a “regulation” includes any regulation, rule, official
directive, request or guideline (whether or not having the force of law but, if
not having the force of law, being of a kind that is normally complied with by
those to whom it is addressed) of any governmental, intergovernmental or
supranational body, agency, department or regulatory, self-regulatory or other
authority or organisation;     (G)   a “modification” includes an amendment,
supplement, novation, re-enactment, restatement, variation, modification or
waiver or the giving of any waiver, release or consent having the same
commercial effect of any of the forgoing (and “modify” shall be construed
accordingly);     (H)   a provision of law is a reference to that provision as
amended or re-enacted;     (I)   a time of day is a reference to London time;  
  (J)   any matter “including” specific instances or examples of such matter
shall be construed without limitation to the generality of that matter (and
references to “include” shall be construed accordingly);     (K)   the
“winding-up", “dissolutions” or “administration” of a person shall be construed
so as to include any equivalent or analogous proceedings under the law of the
jurisdiction in which such person is incorporated or established, or any
jurisdiction in which such person carries on business including the seeking of
liquidation, winding-up, reorganisation, dissolution, administration,
arrangement, adjustment, protection or relief of debtors.

  44.2.3   Clause and Schedule headings are for ease of reference only.

 



--------------------------------------------------------------------------------



 



44.3   Third party rights

  44.3.1   Unless expressly provided to the contrary in a Finance Document, a
person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or to enjoy the benefit of any term of this
Agreement.     44.3.2   Notwithstanding any term of any Finance Document, the
consent of any person who is not a Party is not required to rescind or vary this
Agreement at any time.

44.4   Incorporation       Without prejudice to the application of any other
provisions of the First Lien Credit Agreement to this Agreement (by reason of
this Agreement being a Finance Document for the purposes of the First Lien
Credit Agreement), clauses 16.1 (Currency indemnity), 18 (Costs and expenses),
33 (Calculations and certificates), 34 (Partial invalidity), 35 (Remedies and
waivers), and 37 (Counterparts) of the First Lien Credit Agreement shall apply
to this Agreement, mutatis mutandis, as if the same had been set out in full
herein with references in each clauses to any “Finance Party” being construed as
references to any “Secured Creditor” for the purposes of this Agreement.   45.  
RANKING   45.1   Priority of Security       Subject to the terms of this
Agreement, the Security granted pursuant to the Security Documents shall secure:

  45.1.1   all the First Lien Debt and Hedging Debt in priority to the Second
Lien Debt; and     45.1.2   all the Second Lien Debt.

45.2   Application of ranking       The ranking in Clause 45.1 (Priority of
Security) shall apply regardless of:

  45.2.1   the order of registration, delivery of, notice or execution of any
document (including any Security Document);     45.2.2   the date upon which a
Debt arises;     45.2.3   whether a Secured Creditor is obliged to advance
moneys included in any Debt; or     45.2.4   any fluctuations in the outstanding
amount of, or any intermediate discharge of, any Debt in whole or in part.

46.   UNDERTAKINGS   46.1   Obligors       Each of the Obligors undertakes to
the Secured Creditors that it will not without the prior consent of the
Instructing Group:

  46.1.1   pay, repay, reduce, redeem, purchase, acquire or otherwise discharge,
any of the Debt in cash or kind except as permitted by Clause 47 (Permitted
payments);     46.1.2   discharge any of the Debt by set-off, any right of
combination of accounts or otherwise except as permitted by Clause 47 (Permitted
payments);     46.1.3   create, or permit to subsist, any Security over any of
its assets for any of the Debt except under the Security Documents;

 



--------------------------------------------------------------------------------



 



  46.1.4   give, or permit any person to give, any guarantee, indemnity or other
assurance against financial loss in respect of any of the Debt save for any
Security or guarantee constituted by any Security Document and the guarantees
given under the First Lien Credit Agreement and the Second Lien Credit
Agreement;     46.1.5   permit any Debt to be evidenced by any negotiable
instrument unless a memorandum of this Agreement is endorsed on such instrument;
or     46.1.6   take or omit to take any action whereby the priority
contemplated by this Agreement may be impaired.

46.2   Secured Creditors       Each Secured Creditor undertakes to the other
Secured Creditors that it will not without the prior consent of the Instructing
Group:

  46.2.1   demand or receive any payment, repayment, reduction or redemption of,
or otherwise permit the discharge of, any of the Debt in cash or in kind from an
Obligor or any other source except in each case:

  (A)   to the extent permitted or required under this Agreement; and     (B)  
for any proceeds received and applied in the order permitted by Clause 7
(Cascade);

  46.2.2   discharge any Debt by set-off, any right of combination of accounts
or otherwise except as permitted by Clause 47 (Permitted payments);     46.2.3  
permit to subsist, or receive the benefit of, any Security for any of the Debt
except under the Security Documents;     46.2.4   permit to subsist, or receive
the benefit of, any guarantee, indemnity or other assurance against financial
loss in respect of any of the Debt save for any Security or guarantee
constituted by any Security Document and the guarantees given under the First
Lien Credit Agreement and the Second Lien Credit Agreement;     46.2.5   permit
any Debt to be evidenced by any negotiable instrument unless a memorandum of
this Agreement is endorsed on such instrument; or     46.2.6   take or omit to
take any action whereby the priority contemplated by this Agreement may be
impaired.

46.3   Prepayment under the Second Lien Credit Agreement       Without prejudice
to the rights of all or any of the Second Lien Lenders to accelerate, in
accordance with this Agreement, the facility provided for under the Second Lien
Credit Agreement following the occurrence of any Event of Default (as defined in
the Second Lien Credit Agreement), each of the Obligors and each of the Second
Lien Lenders agree that unless the First Lien Agent otherwise consents, no
Prepayments may be made under the Second Lien Credit Agreement other than under
clause 8.1 (Illegality) or clause 8.3 (Mandatory prepayment) of the Second Lien
Credit Agreement.   47.   PERMITTED PAYMENTS   47.1   First Lien Debt      
Prior to the Enforcement Trigger Date:

 



--------------------------------------------------------------------------------



 



  47.1.1   each Obligor may make, and each First Lien Lender may receive and
retain, any payments or prepayments of any First Lien Debt (including any
payments of cash cover with respect to any Letter of Credit) in accordance with
the First Lien Documents; and     47.1.2   each First Lien Lender may only
discharge any First Lien Debt by set-off in accordance with the First Lien
Documents and only to the extent that such First Lien Debt is permitted to be
paid under Clause 47.1.1.

47.2   Hedging Debt       Prior to the Enforcement Trigger Date:

  47.2.1   each Obligor may make, and each Hedging Bank may receive and retain,
any scheduled payments arising under the terms of the relevant Secured Hedging
Agreement in accordance with the terms of the relevant Secured Hedging
Agreement;     47.2.2   each Hedging Bank may only discharge any Hedging Debt
under any netting arrangements in accordance with the terms of the relevant
Secured Hedging Agreement to the extent that such Hedging Debt is permitted to
be paid under Clause 47.2.1; and     47.2.3   each Hedging Bank may only
discharge any Hedging Debt by set-off in accordance with the First Lien Credit
Agreement and only to the extent that such Hedging Debt is permitted to be paid
under Clause 47.2.1.

47.3   Second Lien Debt       Prior to the Enforcement Trigger Date:

  47.3.1   each Obligor may make, and each Second Lien Lender may receive and
retain, any payments or prepayments of any Second Lien Debt in accordance with
the Second Lien Documents; and     47.3.2   each Second Lien Lender may only
discharge any Second Lien Debt by set-off in accordance with the Second Lien
Documents and only to the extent that such Second Lien Debt is permitted to be
paid under Clause 47.3.1.

47.4   Suspension of permitted payments       Unless the Instructing Group
otherwise consents, on and from the Enforcement Trigger Date:

  47.4.1   no Obligor may make, and none of the Secured Creditors may receive
and retain, any payments or prepayments of any Debt; or     47.4.2   no Secured
Creditor may discharge any Debt by set-off,

    which, in each case, would otherwise be permitted pursuant to the preceding
provisions of this Clause 47 (Permitted payments); and on and from such
Enforcement Trigger Date, the repayment of all Debt must be made pursuant to
Clause 50 (Cascade).   48.   EQUALISATION   48.1   Recoveries

  48.1.1   If:

  (A)   a Secured Creditor receives or recovers a payment or distribution in
cash or in kind (including by way of set-off or combination of accounts) in
respect of any Debt, in each case, other than as permitted under Clause 4
(Permitted payments) or other than pursuant to Clause 7 (Cascade); or

 



--------------------------------------------------------------------------------



 



  (B)   before the First Lien Discharge Date, any Second Lien Lender receives or
recovers a payment or distribution in cash or in kind (including by way of
set-off or combination of accounts) from or on behalf of any member of the Group
on the account of the purchase or acquisition of any Second Lien Debt,

      then that Secured Creditor (a “Recovering Secured Creditor”) shall, within
three Business Days, notify details of the receipt or recovery, to the Security
Trustee.     48.1.2   The Security Trustee shall determine whether the receipt
or recovery is in excess of the amount the Recovering Secured Creditor would
have been paid had the receipt or recovery been received or made by the Security
Trustee and distributed in accordance with Clause 7 (Cascade) without taking
account of any Tax which would be imposed on the Security Trustee in relation to
the receipt, recovery or distribution.     48.1.3   The Recovering Secured
Creditor shall, within three Business Days of demand by the Security Trustee,
pay to the Security Trustee an amount (the “Sharing Payment”) equal to such
receipt or recovery less any amount which the Security Trustee determines may be
retained by the Recovering Secured Creditor as its share of any payment to be
made in accordance with Clause 7 (Cascade).

48.2   Redistribution of payments       The Security Trustee shall treat the
Sharing Payment as if it had been paid by the relevant Obligor and distribute it
between the Secured Creditors (other than the Recovering Secured Creditor) in
accordance with Clause 7 (Cascade).   48.3   Recovering Secured Creditor’s
rights

  48.3.1   On a distribution by the Security Trustee under Clause 48.2
(Redistribution of payments), the Recovering Secured Creditor will be subrogated
to the rights of the Secured Creditors which have shared in the redistribution.
    48.3.2   If and to the extent that the Recovering Secured Creditor is not
able to rely on its rights under Clause 48.3.1, the Obligors shall be liable to
the Recovering Secured Creditor for a debt equal to the Sharing Payment which is
immediately due and payable.

48.4   Reversal of redistribution       If any part of the Sharing Payment
received or recovered by a Recovering Secured Creditor becomes repayable and is
repaid by that Recovering Secured Creditor, then:

  48.4.1   each Secured Creditor which has received a share of the relevant
Sharing Payment pursuant to Clause 48.2 (Redistribution of payments) shall, upon
request of the Security Trustee, pay to the Security Trustee for account of that
Recovering Secured Creditor an amount equal to the appropriate part of its share
of the Sharing Payment (together with an amount as is necessary to reimburse
that Recovering Secured Creditor for its proportion of any interest on the
Sharing Payment which that Recovering Secured Creditor is required to pay); and
    48.4.2   that Recovering Secured Creditor’s rights of subrogation, or the
debt due pursuant to Clause 48.3.2 (as the case may be), in respect of any
reimbursement shall be cancelled and the Obligors will be liable to the
reimbursing Secured Creditor for the amount so reimbursed.

48.5   Exceptions

  48.5.1   This Clause 48 (Equalisation) shall not apply to the extent that the
Recovering Secured Creditor would not, after making any payment pursuant to this
Clause, have a valid and

 



--------------------------------------------------------------------------------



 



      enforceable claim against the relevant Obligor from whom the relevant
receipt or recovery is made.     48.5.2   Without prejudice to Clause 49
(Enforcement), a Recovering Secured Creditor is not obliged to share with any
other Secured Creditor any amount which the Recovering Secured Creditor has
received or recovered as a result of taking legal or arbitration proceedings,
if:

  (A)   it notified that other Secured Creditor of the legal or arbitration
proceedings; and     (B)   that other Secured Creditor had an opportunity to
participate in those legal or arbitration proceedings but did not do so as soon
as reasonably practicable having received notice and did not take separate legal
or arbitration proceedings.

49.   ENFORCEMENT   49.1   No independent action

  49.1.1   Without prejudice to the rights of the Secured Creditors to instruct
the Security Trustee pursuant to Clause 61.7 (Instructions) to take any such
action, none of the Secured Creditors (other than the Security Trustee) may
(without the consent of the Security Trustee):

  (A)   enforce or exercise any other equivalent right with respect to any
Security constituted by any Security Document;     (B)   in respect of any asset
or right subject to any Security Document, sue for or institute any creditor’s
process (including a Mareva injunction, garnishment, execution or levy, whether
before or after judgment) in respect of any obligation (whether or not for the
payment of money) owing to it under or in respect of any Finance Document or
otherwise enforce any Debt by attachment, execution or otherwise;     (C)   take
any step (including petition, application, notice of meeting or proposal to
creditors) for the liquidation, winding-up, administration, dissolution or
bankruptcy (or analogous proceeding in any jurisdiction) of an Obligor, or take
any step for a voluntary arrangement or scheme of arrangement or analogous
proceeding in relation to any Obligor.

  49.1.2   Subject thereto, each Secured Creditor may exercise any rights it may
have as an unsecured creditor of the Company or of any Obligor as it thinks fit,
provided that it shall not exercise such rights in a manner inconsistent with
the provisions of this Agreement or which may affect recovery under the Security
Documents.

49.2   Further restrictions — Hedging Debt       Subject to Clause 49.1 (No
independent action), a Hedging Bank may exercise its rights under any Secured
Hedging Agreement to terminate, or close out of, any hedging transaction and to
demand the repayment of sums outstanding thereunder provided that (unless the
Security Trustee otherwise consents) it shall only exercise such rights if:

  49.2.1   an Illegality (as defined in the ISDA (1992)) has occurred;    
49.2.2   a Tax Event (as defined in the ISDA (1992)) has occurred;

 



--------------------------------------------------------------------------------



 



  49.2.3   the relevant Obligor that is party to such Secured Hedging Agreement
has not paid an amount due under that Secured Hedging Agreement on its stated
due date and such payment has not been made within 21 days of the date on which
the relevant Hedging Bank notifies the Security Trustee of such failure to pay
(and of such Hedging Bank’s intention to terminate or close out);     49.2.4  
the relevant Obligor that is party to any such Secured Hedging Agreement, in
respect of which the confirmations were entered into on or before 15
October 2006 has failed to comply with any other covenant or undertaking
thereunder, or any event of default under or incorporated into such Secured
Hedging Agreement has occurred, and such failure or default has not been cured
within 21 days of the date on which the relevant Hedging Bank notifies the
Security Trustee of such failure or default (and of such Hedging Bank’s
intention to terminate or close out);     49.2.5   any formal proceedings have
been commenced for the liquidation, winding-up, administration, dissolution or
bankruptcy (or analogous proceeding in any jurisdiction) of the relevant Obligor
that is party to such Secured Hedging Agreement and such proceedings have not
been discharged within one month from the date of commencement;     49.2.6   the
Enforcement Trigger Date has occurred and all or any amounts accrued or
outstanding under the First Lien Documents or the Second Lien Documents have
become immediately due and payable;     49.2.7   the Security Trustee has
confirmed to that Hedging Bank that no amount under the First Lien Documents is
outstanding or is capable of being outstanding; or     49.2.8   so required
pursuant to Clause 52.1.3 (Two way payments).

49.3   Further restrictions — Second Lien Debt       Save as permitted under
Clause 49.4 (Action by Second Lien Lenders), the Second Lien Lenders shall not
give the Security Trustee any instructions to take any of the actions referred
to in Clause 49.1 (No independent action), unless (a) the First Lien Enforcement
Date has occurred and all or any amounts accrued or outstanding under the First
Lien Documents have become immediately due and payable, (b) the First Lien
Discharge Date has occurred, (c) the Majority First Lien Lenders otherwise
consent or (d) the Majority Second Lien Lenders constitute the Instructing Group
in accordance with the definition of “Instructing Group” set out in Clause 1.1
(Definitions).   49.4   Action by Second Lien Lenders

  49.4.1   The Second Lien Lenders may take any of the actions prohibited by
Clause 49.3 (Further restrictions — Second Lien Debt) if each of the
circumstances in (A), (B) and (C) below has occurred:

  (A)   an Event of Default (as defined in the Second Lien Credit Agreement) has
occurred and is continuing;     (B)   the Second Lien Agent has given notice to
the First Lien Agent and the Security Trustee of such Event of Default; and    
(C)   the Relevant Standstill Period or more days have elapsed since the date of
issue of such notice; such Event of Default is still continuing; and:

  (1)   the First Lien Lenders have not exercised their rights under Clause 60
(First Lien buy-out);

 



--------------------------------------------------------------------------------



 



  (2)   the First Lien Agent and the Second Lien Agent have not otherwise
reached agreement on any alternative arrangements satisfactory to the Majority
Second Lien Lenders for the purposes of curing or addressing such Event of
Default; and     (3)   the Second Lien Agent has issued a Junior Pre-Enforcement
Notice no earlier than 10 Business Days before the expiry of the Relevant
Standstill Period.

  49.4.2   In this Agreement, “Relevant Standstill Period” means 180 days.

49.5   Manner of enforcement

  49.5.1   The Instructing Group may give or refrain from giving any
instructions to the Security Trustee to:

  (A)   enforce (or refrain from enforcing) any Security constituted by the
Security Documents; or     (B)   take (or refrain from taking) any other action
in connection with the recovery of the Debt,

      in each case, as it sees fit without prior consultation with the other
Secured Creditors.     49.5.2   In:

  (A)   enforcing (or refrain from enforcing) any Security constituted by the
Security Documents or giving any instructions to the Security Trustee relating
thereto; or     (B)   taking (or refrain from taking) any other action
(including any such action described in Clause 49.1 (No independent action)) in
connection with the recovery of the Debt or giving any instructions to the
Security Trustee relating thereto,

      no Secured Creditor shall be responsible to any other Secured Creditor or
any Obligor for maximizing the proceeds of such enforcement or such other
action.

49.6   Permitted action — general       If the operation of any provision of
this Agreement prevents a Secured Creditor from exercising its rights to sue or
bring or support proceedings against any member of the Group or any provider of
any Report in a manner that would result in such Secured Creditor being
prevented permanently from suing or bringing or supporting those proceedings by
reason of the expiry of any statutory limitation period, that Secured Creditor
may exercise its rights to sue or bring or support those proceedings against
that member of the Group or that provider of that Report but only to the extent
necessary to prevent the loss of the right to sue or bring or support those
proceedings.   50.   CASCADE   50.1   Order of application

  50.1.1   Subject to the rights of any creditor with prior Security or any
preferential claim, all amounts paid to, or otherwise recovered by, the Security
Trustee pursuant to the Finance Documents, shall be applied in the following
order:

  (A)   first, in or towards payment pro rata of any unpaid fees, costs and
expenses incurred by or on behalf of the Security Trustee and any receiver,
attorney, agent or similar officer appointed under the Security Documents and
any other

 



--------------------------------------------------------------------------------



 



      sum due to the Security Trustee (in its capacity as such) but unpaid under
the Finance Documents;     (B)   second, in or towards payment pro rata (a) to
the First Lien Agent for application by the First Lien Agent under the First
Lien Credit Agreement towards the balance of the First Lien Debt comprised by
any unpaid fees, costs and expenses of the Administrative Finance Parties under
the First Lien Documents and (b) of any unpaid fees, costs and expenses of the
Account Bank;     (C)   third, in or towards payment pro rata (a) of Hedging
Costs due but unpaid under the Secured Hedging Agreements and (b) to the First
Lien Agent for application by the First Lien Agent under the First Lien Credit
Agreement towards the balance of the First Lien Debt comprised by any accrued
interest, commitment fees, commission due but unpaid under the First Lien
Documents;     (D)   fourth, in or towards payment pro rata (a) of Hedging
Termination Payments due to the Hedging Banks but unpaid under the Secured
Hedging Agreements and (b) to the First Lien Agent for application by the First
Lien Agent under the First Lien Credit Agreement towards the balance of the
First Lien Debt comprised by any principal (including amounts payable under
clause 6.8 (Claims under a Letter of Credit) or clause 6.10 (Indemnities) of the
First Lien Credit Agreement) or any cash cover due but unpaid under the First
Lien Documents;     (E)   fifth, in or towards payment pro rata (a) of any other
sum due to the Hedging Banks but unpaid under the Secured Hedging Agreements and
(b) to the First Lien Agent for application by the First Lien Agent under the
First Lien Credit Agreement towards the balance of the First Lien Debt comprised
by any other sum due but unpaid under the First Lien Documents;     (F)   sixth,
in or towards payment to the Second Lien Agent for application by the Second
Lien Agent under the Second Lien Credit Agreement towards the balance of the
Second Lien Debt; and     (G)   seventh, in or towards payment of the surplus
(if any) to the relevant Obligor or other person entitled to it.

  50.1.2   Subject to Clause 51.3.4, the Security Trustee shall, if so directed
by the Relevant Group, vary the order set out in Clauses 50.1.1(A) to 50.1.1(G).
    50.1.3   Clauses 50.1.1 and 50.1.2 above will override any appropriation
made by an Obligor.

50.2   Redistribution of cash cover

  50.2.1   If any cash cover has been provided in respect of any Letter(s) of
Credit (other than pursuant to clause 6.11 (Ratings criteria) of the First Lien
Credit Agreement), then:

  (A)   subject to Clause 50.2.1(B), any such cash cover shall not be applied
pursuant to Clause 50.1 (Order of Application) but shall instead be retained by
the relevant First Lien Lender(s) entitled to hold the same and be applied by
such First Lien Lender(s) in the discharge of the Contingent Indebtedness in
respect of which such cash cover has been provided as such Contingent
Indebtedness matures; and     (B)   each of the First Lien Lenders that holds
any such cash cover on the First Lien Discharge Date shall (provided that the
First Lien Agent is satisfied that no First Lien Lender or Obligor is capable of
incurring any further liability (actual or

 



--------------------------------------------------------------------------------



 



      contingent) with respect to the Letter(s) of Credit in respect of which
such cash cover has been provided) pay the balance of such cash cover to the
Security Trustee for application in accordance Clause 50.1 (Order of
application).

  50.2.2   The Obligors shall take all such steps as the Security Trustee may
require in order to ensure that the First Lien Lenders are able to comply with
Clause 50.2.1.     50.2.3   For the purposes of this Clause 50.2, “Contingent
Indebtedness” means the liabilities of the Fronting Bank, the Lenders (as
defined in the First Lien Credit Agreement) or, as the case may be, the Obligors
(as defined in the First Lien Credit Agreement), with respect to any outstanding
Letter(s) of Credit which have not matured and remain contingent by reason of
such Letter(s) of Credit being outstanding.

50.3   Good discharge       An acknowledgement of receipt signed by the relevant
person to whom payments are to be made under this Clause 50 (Cascade) shall
discharge the Security Trustee.   51.   MODIFICATIONS   51.1   First Lien
Documents

  51.1.1   Prior to the Second Lien Discharge Date, no Obligor or First Lien
Lender will modify, or permit any modification to be made to, any provision of
any of the First Lien Documents unless (a) Clause 51.1.2 has been complied with
and (b) such modification is made in accordance with the First Lien Credit
Agreement and the relevant First Lien Document to be modified.     51.1.2  
Where any amendment, supplement or modification to the First Lien Document would
have any of the following effects:

  (A)   to increase the aggregate principal amount of the Advances under the
First Lien Credit Agreement plus the face amount of any Letter of Credit issued
under the First Lien Credit Facility Agreement plus any Available Commitments
thereunder to an amount in excess of T (where:

T (in US$) = A + F + C + $25 million;

  A =   the Advances under the First Lien Facility Agreement;     F =   the face
amount of all Letters of Credit issued under the First Lien Credit Agreement;
and     C =   the Available Commitments under the First Lien Credit Agreement);

  (B)   to increase the Margin or the utilisation fees applicable under the
First Lien Credit Agreement by an amount of more than 3.0 per cent. per annum;
or     (C)   extend the Final Maturity Date under the First Lien Credit
Agreement to a date falling on or after 20 October 2011,

      then such amendment, supplement or modification shall not be made without
the prior consent of the Majority Second Lien Lenders.

51.2   Second Lien Documents

  51.2.1   Subject to Clause 51.2.2, prior to the First Lien Discharge Date, no
Obligor or Second Lien Lender will modify, or permit any modification to be made
to, any provision of any of the Second Lien Documents unless:

 



--------------------------------------------------------------------------------



 



  (A)   such modification is made in accordance with the Second Lien Credit
Agreement and the relevant Second Lien Document to be modified; and     (B)  
where Clause 51.2.2 applies, the Majority First Lien Lenders have consented to
such modification.

  51.2.2   Where any amendment, supplement or modification to the Second Lien
Documents applicable under the Second Lien Credit Agreement would have any of
the following effects:

  (A)   to advance any date for repayment of principal or payment of interest or
the making of any mandatory prepayment under the Second Lien Credit Agreement;  
  (B)   to increase the Margin or the utilisation fees applicable under the
Second Lien Credit Agreement;     (C)   to change any Event of Default under the
Second Lien Credit Agreement in a manner which the First Lien Facility Agent
reasonably determines is adverse to the interest of any Obligor;     (D)   to
grant any additional Security to the Second Lien Agent; or     (E)   to modify
clause 8.1 (Illegality) or clause 8.3 (Mandatory prepayment) in a manner which
permits or requires Prepayments to be made in circumstances that are not
provided for under such clause as at the date of the Amendment Agreement;    
(F)   to otherwise make any amendment to the Second Lien Credit Agreement which,
in the reasonable opinion of the First Lien Facility Agent would have an adverse
affect upon the rights of the First Lien Lenders against the Obligors under this
Agreement or otherwise in connection with the transactions contemplated by this
Agreement and the First Lien Finance Documents,

      then such amendment, supplement or modification shall not be made without
the prior consent of the Majority First Lien Lenders.

51.3   Intercreditor Agreement

  51.3.1   Subject to Clauses 51.3.2 to 51.3.5, any term of this Agreement may
be modified only with the consent of the Relevant Group and any such
modification will be binding on all Parties. The Security Trustee may effect, on
behalf of any Secured Creditor, any modification permitted by this Clause 51.3
(Intercreditor Agreement).     51.3.2   Any modification that has the effect of
changing or which relates to:

  (A)   the definition of “Majority First Lien Lenders” or “Majority Second Lien
Lenders” in Clause 44.1 (Definitions);     (B)   this Clause 51.3 (Intercreditor
Agreement); or     (C)   the release of any Security granted under any Security
Document save where such release is required pursuant to the terms of any
Finance Document,

      shall not be made without the prior consent of the All Lender Group.    
51.3.3   A modification that has the effect of changing or which relates to any
provision which expressly requires the consent of any Secured Creditor or group
of Secured Creditors (such as the Instructing Group or the Relevant Group) may
not be effected without the consent of that Secured Creditor or group of Secured
Creditors. If the modification in

 



--------------------------------------------------------------------------------



 



      question is the giving of the relevant consent expressly provided for,
then such modification may be effected by that Secured Creditor or group of
Secured Creditors giving the requisite consent.     51.3.4   A modification that
has the effect of changing or which relates to the rights or obligations of any
of the Account Bank, the First Lien Agent, the Second Lien Agent, the Security
Trustee, any other Administrative Finance Party (whether under the First Lien
Credit Agreement or the Second Lien Credit Agreement) or any Hedging Bank may
not be effected without the consent of that Secured Creditor.     51.3.5   A
modification that has the effect of changing or which relates to the rights or
obligations of the Obligors (or any of them) may not be effected without the
consent of the Obligors.     51.3.6   For the purposes of this Clause 51.3
(Intercreditor Agreement), “All Lender Group” means:

  (A)   at all times before the First Lien Discharge Date and the Second Lien
Discharge Date, all the First Lien Lenders and all the Second Lien Lenders
(acting together);     (B)   if the First Lien Discharge Date has occurred, all
the Second Lien Lenders; or     (C)   if the Second Lien Discharge Date has
occurred, all the First Lien Lenders.

51.4   Binding nature       If any modification of any term of any Finance
Document has been granted or made in accordance with the preceding provisions of
this Clause 51 (Modifications), such or an equivalent modification shall also be
deemed to have been made in relation to the other Finance Documents if any
absence of such or equivalent modification would give rise to the contravention
of, or a default under, such other Finance Documents.   52.   HEDGING
UNDERTAKINGS   52.1   Two way payments       Each Obligor and each Hedging Bank
agrees that unless the First Lien Agent otherwise consents:

  52.1.1   each Secured Hedging Agreement which it enters into after the date of
this Agreement will provide for “full two way payments” or payments under the
“Second Method” and “Market Quotation” in the event of a termination of a
hedging transaction whether upon a Termination Event or an Event of Default (as
defined in the ISDA (1992));     52.1.2   at any time on or after the
Enforcement Trigger Date, if an amount falls due from a Hedging Bank to any
Obligor under any Secured Hedging Agreement, that amount shall be paid by that
Hedging Bank to the Security Trustee (in full discharge of its obligations to
make such payments to such Obligor) for application in accordance with Clause 50
(Cascade); and     52.1.3   promptly on the occurrence of the Enforcement
Trigger Date, each Hedging Bank will, if so instructed by the Security Trustee,
exercise any rights it may have to terminate or close out all the hedging
transactions under the Secured Hedging Agreements which the Security Trustee
instructs it to terminate or close out and shall notify the Security Trustee
when requested of any amounts due under such Secured Hedging Agreement.

 



--------------------------------------------------------------------------------



 



52.2   Copies of documents       Promptly upon request, each Obligor and each
Hedging Bank will provide to the Security Trustee and the First Lien Agent
copies of all Secured Hedging Agreements to which it is a party.   52.3   ISDA

  52.3.1   Unless the First Lien Agent otherwise agrees, all Secured Hedging
Agreements must be entered into under the terms of the Master Agreement.    
52.3.2   Each Hedging Bank and each Obligor agrees that each Secured Hedging
Agreement to which it is a party shall operate subject to the terms of this
Agreement and the other First Lien Documents and, accordingly, in the event of
any inconsistency between the terms of such Secured Hedging Agreement and any
First Lien Document, the terms of that First Lien Document shall prevail.    
52.3.3   Without prejudice to Clause 52.3.2, each Hedging Bank waives any rights
or remedies that it may have against any other Secured Creditors by reason of
(a) the entry into any Finance Document between any Obligor and any Secured
Creditor, (b) the compliance by any Obligor of its obligations, or the exercise
by any Obligor of its rights, under any Finance Document, (c) any modification
of any Finance Document effected in accordance with this Agreement, or (d) any
requirement or condition imposed by any Secured Creditor under any Finance
Document in accordance with the terms thereof, in the case of (a), (b), (c) or
(d) which:

  (A)   breaches or contravenes any term of any Secured Hedging Agreement to
which that Hedging Bank is a party; or     (B)   results in a potential event of
default, event of default or termination event (in each case, however described)
under any such Secured Hedging Agreement.

52.4   Consent to Security       Subject to the terms of any specific consent
agreed by it with the Security Trustee, each Hedging Bank that is a party to any
Hedging Agreement with any Obligor:

  52.4.1   consents to the grant by such Obligor of Security over all that
Obligor’s rights and interests in such Hedging Agreement in favour of the
Secured Creditors or, as the case may be, the Security Trustee (in its capacity
as such); and     52.4.2   to the extent that such Security has been granted
pursuant to a Security Document, acknowledges that it has received notice that
each such Hedging Agreement to which it is a party is the subject of such
Security.

53.   INFORMATION SHARING   53.1   Defaults

  53.1.1   The First Lien Agent will promptly upon receiving written notice of
any Event of Default under the First Lien Credit Agreement provide a copy of the
same to the Second Lien Agent and the Security Trustee.     53.1.2   The Second
Lien Agent will promptly upon receiving written notice of any Event of Default
under the Second Lien Credit Agreement provide a copy of the same to the First
Lien Agent and the Security Trustee.

 



--------------------------------------------------------------------------------



 



53.2   Amounts of debt       Each of the First Lien Agent, the Hedging Banks and
the Second Lien Agent (each a, “Relevant Party”) will on request by any other
Relevant Party from time to time notify such other Relevant Party of the details
of the amount of the outstanding First Lien Debt, Hedging Debt or Second Lien
Debt (as the case may be).   53.3   Other information       Each Obligor
authorises the Secured Creditors to disclose to each other all information
(relating to that Obligor, its subsidiaries or related entities or any member of
the Group) coming into the possession of any of them in connection with the
Finance Documents.   54.   SUBROGATION   54.1   Subrogation

  54.1.1   If any Prior Debt is wholly or partially paid out of any proceeds
received on or account of the Subordinated Debt owing to one or more
Subordinated Lenders, then the Subordinated Lenders will (pro rata to their
respective interests in such Subordinated Debt) to that extent be subrogated to
the Prior Debt so paid (and all securities and guarantees for that Prior Debt).
    54.1.2   Any rights of subrogation so arising in favour of any Second Lien
Lender must not be exercised by that Second Lien Lender before the First Lien
Discharge Date without the consent of the First Lien Agent.     54.1.3   For the
purposes of this Clause 54.1 (Subrogation):

  (A)   “Prior Debt” means (in relation to the Second Lien Debt) the First Lien
Debt and the Hedging Debt.     (B)   “Subordinated Debt” means (in relation to
the First Lien Debt and the Hedging Debt) the Second Lien Debt.     (C)  
“Subordinated Lender” means any Secured Creditor to whom any Subordinated Debt
is owed.

54.2   First Lien Discharge Date       Following the First Lien Discharge Date,
each First Lien Lender and Hedging Bank shall (subject to being indemnified to
its reasonable satisfaction against any resulting costs, expenses and
liabilities) take all such steps and provide all such assistance as the Second
Lien Agent and/or the Security Trustee may reasonably request for the purposes
of (i) ensuring that the Second Lien Lenders are entitled to exercise any rights
of subrogation to which they may be entitled or (ii) otherwise ensuring that all
the rights of the First Lien Lenders and the Hedging Banks under First Lien
Documents and the Secured Hedging Agreements are assigned to and assumed by the
Second Lien Lenders.

 



--------------------------------------------------------------------------------



 



54.3   Non-subrogation       Until both the Second Lien Discharge Date and the
First Lien Discharge Date have occurred no Obligor may exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents:

  54.3.1   to be indemnified by any other Obligor;     54.3.2   to claim any
contribution from any guarantor of any Obligor’s obligations under the Finance
Documents;     54.3.3   to take the benefit (in whole or in part and whether by
way of subrogation or otherwise) of any rights of any Secured Creditor under the
Finance Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by any Secured Creditor;     54.3.4   to
claim, rank, prove or vote as a creditor of any other Obligor in competition
with any Secured Creditor; and/or     54.3.5   to receive, claim or have the
benefit of any payment, distribution or security from or on account of any other
Obligor, or exercise any right of set-off against any other Obligor.

55.   PROTECTION OF SUBORDINATION   55.1   Continuing subordination       The
subordination of any Debt to any other Debt (a “prior ranking Debt”) provided
for in this Agreement constitutes a continuing subordination and will extend to
the ultimate balance of the prior ranking Debt regardless of any intermediate
payment or discharge of such prior ranking Debt in whole or in part.   55.2  
Waiver of defences       The subordination of any Debt provided for in this
Agreement and the obligations of each Party under this Agreement relating
thereto will not be affected by an act, omission, matter or thing which but for
this Clause 55.2, would operate to reduce, release or prejudice the
subordination or any of those obligations (without limitation and whether known
to any Party) including:

  55.2.1   any time, waiver or consent granted to, or composition with, any
Obligor or other person;     55.2.2   the release of any other Obligor or any
other person under the terms of any composition or arrangement with any creditor
of any Obligor or other person;     55.2.3   the taking, variation, compromise,
exchange, renewal or release of, or refusal or neglect to perfect, take up or
enforce, any rights against, or security over assets of, any Obligor or other
person or any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;     55.2.4   any incapacity or lack of power, authority
or legal personality of or dissolution or change in the members or status of an
Obligor or any other person;     55.2.5   any amendment, novation, supplement,
extension, restatement (however fundamental or whether or not more onerous) or
replacement of any Finance Document or any other

 



--------------------------------------------------------------------------------



 



      document or security including any change in the purpose of any extension
of, or any increase in any facility or the addition of any new facility under
any Finance Document or other document or security;     55.2.6   any
unenforceability, illegality or invalidity of any obligation of any person under
any Finance Document or any other document or security; or     55.2.7   any
insolvency or similar proceedings.

56.   CHANGES TO THE PARTIES   56.1   Successors and assigns       This
Agreement is binding on the successors and assigns of the Parties.   56.2  
Obligors       No Obligor may assign or transfer any of its rights (if any) or
obligations under this Agreement.   56.3   New Obligors

  56.3.1   The Company shall ensure that each relevant member of the Group
accedes, and becomes a Party, to this Agreement as an “Obligor” by executing the
Accession Instrument(s) and delivering the same (together with such other
documents as the Security Trustee may reasonably request) to the Security
Trustee.     56.3.2   For these purposes, a “relevant member of the Group” means
each member of the Group which is not already an Obligor which (a) becomes a
guarantor, borrower or an obligor under or in relation to a Finance Document
(other than this Agreement) or (b) guarantees or otherwise becomes liable for
any Debt or grants Security for any Debt.     56.3.3   Each of the Obligors
shall ensure that:

  (A)   unless the Majority Second Lien Lenders otherwise agree, each
Transaction Party (as defined in the First Lien Credit Agreement) is also a
Transaction Party (as defined in the Second Lien Credit Agreement); and     (B)
  each Transaction Party (as defined in the Second Lien Credit Agreement) is
also a Transaction Party (as defined in the First Lien Credit Agreement).

56.4   Secured Creditors

  56.4.1   No First Lien Lender or Second Lien Lender will assign, transfer,
novate or dispose of, or create or permit to subsist any Security over:

  (A)   any of the Debt owing to it, any proceeds of such Debt or any of its
interests in such Debt or proceeds; or     (B)   its rights or obligations under
any of the Finance Documents,

      (in each case) to or in favour of any person unless and until that person
accedes, and becomes a Party, to this Agreement as a “First Lien Lender” or
“Second Lien Lender” (as the case may be) by executing an Accession Instrument
and delivering the same (together with all such other documents as the Security
Trustee may reasonably request) to the Security Trustee and then only in
accordance with the terms of those Finance Documents.     56.4.2   Subject to
Clause 56.4.3, no Hedging Bank will assign, transfer, novate or dispose of, or
create or permit to subsist any Security over:

 



--------------------------------------------------------------------------------



 



  (A)   any of the Hedging Debt owing to it, any proceeds of such Hedging Debt
or any of its interests in such Hedging Debt or proceeds; or     (B)   its
rights or obligations under any of the Finance Documents,

      (in each case) to or in favour of any person other than another Hedging
Bank and then only in accordance with the terms of those Finance Documents.    
56.4.3   A Hedging Bank may transfer its interests in any Secured Hedging
Agreement to another person that is not a Hedging Bank (a “transferee”) in
accordance with the terms of the Finance Documents provided that:

  (A)   such transfer is effected upon terms which ensure that following the
relevant transfer, neither the transferee nor the Hedging Bank shall have the
benefit of any Security, guarantee or other financial accommodation constituted
by any Finance Document with respect to the interests so transferred; and    
(B)   such Hedging Bank and such transferee provide such releases and
confirmations and other evidence as the Security Trustee may require (acting
reasonably) to satisfy itself that the transfer has been effected on such terms.

56.5   Accession of Hedging Banks       A Lender (as defined in the First Lien
Credit Agreement) may, at any time, request that any of its Affiliates that has
entered, or is to enter, into a Hedging Agreement with an Obligor in accordance
with the Finance Documents be given the benefit of the Security constituted by
the Security Documents by becoming a Hedging Bank. Following any such request
(which shall be submitted to the First Lien Agent and the Security Trustee), the
relevant Affiliate shall accede, and become a party, to the Finance Documents as
a Hedging Bank by executing an Accession Instrument and delivering the same
(together with all such other documents as the Security Trustee may reasonably
request) to the Security Trustee.   56.6   Agents and other administrative
parties

  56.6.1   Neither the First Lien Agent nor the Second Lien Agent may resign or
be removed except as provided for in the First Lien Credit Agreement or the
Second Lien Credit Agreement (as the case may be) and only if the replacement
First Lien Agent or Second Lien Agent accedes, and becomes a Party, to this
Agreement as a “First Lien Agent” or, as the case may be, a “Second Lien Agent”
by executing an Accession Instrument and delivering the same (together with such
other documents as the Security Trustee may reasonably request) to the Security
Trustee.     56.6.2   No Administrative Finance Party (as defined in the First
Lien Credit Agreement but excluding, for these purposes, the First Lien Agent
and the Security Trustee) may resign or be removed except as provided for in the
First Lien Credit Agreement and (in the case of any such replacement
Administrative Finance Party that is not already a First Lien Lender or not
becoming a First Lien Lender pursuant to Clause 56.4 (Secured Creditors)) only
if the replacement Administrative Finance Party accedes, and becomes a Party, to
this Agreement as a “First Lien Lender” by executing an Accession Instrument and
delivering the same (together with such other documents as the Security Trustee
may reasonably request) to the Security Trustee.     56.6.3   No Administrative
Finance Party (as defined in the Second Lien Credit Agreement but excluding, for
these purposes, the Second Lien Agent and the Security Trustee) may resign or be
removed except as provided for in the Second Lien Credit Agreement and (in the
case of any such replacement Administrative Finance Party that is not already a

 



--------------------------------------------------------------------------------



 



      Second Lien Lender or not becoming a Second Lien Lender pursuant to Clause
56.4 (Secured Creditors)) only if the replacement Administrative Finance Party
accedes, and becomes a Party, to this Agreement as a “Second Lien Lender” by
executing an Accession Instrument and delivering the same (together with such
other documents as the Security Trustee may reasonably request) to the Security
Trustee.

56.7   Authorisations       Each existing Party authorises the Security Trustee
to execute each Accession Instrument delivered to the Security Trustee under
this Clause 56 (Changes to the Parties) on such Party’s behalf in order that
such Accession Instrument may be supplemental to this Agreement and be binding
on, and enure to the benefit of, all the Parties.   57.   GENERAL   57.1  
Preservation of debt

  57.1.1   Notwithstanding any term of this Agreement postponing, subordinating
or preventing the payment of any Debt, as between the Obligors and the Secured
Creditor to whom such Debt is owed, that Debt shall remain owing and payable
(and interest and/or default interest shall continue to accrue) in accordance
with the terms of the relevant Finance Documents relating to such Debt.    
57.1.2   No failure to exercise, nor any delay in exercising, on the part of any
Secured Creditor, any right or remedy under the Finance Documents by reason of
the operation of this Agreement shall operate as a waiver of such right or
remedy.

57.2   Status of the Obligors

  57.2.1   Each of the Obligors joins in this Agreement for the purpose of
acknowledging the priorities, rights and obligations set out in this Agreement
and undertakes with each of the other Parties to observe the provisions of this
Agreement at all times and not in any way to prejudice or affect the enforcement
of such provisions or do or suffer anything within its reasonable control which
would be inconsistent with the terms of this Agreement.     57.2.2   None of the
Obligors shall have any rights under this Agreement (other than under Clause
51.3.5 (Intercreditor Agreement) and any related provisions necessary to give
effect to such rights) and none of the undertakings given by the Secured
Creditors in this Agreement are given (or shall be deemed to have been given)
to, or for the benefit of, the Obligors.

58.   SECOND LIEN BUY-OUT   58.1   Option to purchase

  58.1.1   At any time on or after the First Lien Enforcement Date and subject
to Clause 58.1.2, the Second Lien Lenders may issue a notice (a “Buy-out
Notice”) specifying their intention to purchase all (and not part only) of the
outstanding First Lien Debt and the date (the “Purchase Date”) on which such
purchase is to be effected.     58.1.2   The Second Lien Lenders shall not issue
a Buy-out Notice unless they issue a Buy-out Notice under Clause 59.1 at the
same time.

 



--------------------------------------------------------------------------------



 



  58.1.3   The Purchase Date specified in any Buy-out Notice must be a Business
Day falling no less than 10 Business Days and no more 15 Business Days after the
date of issue of such Buy-out Notice.

58.2   Purchase Date       On the Purchase Date:

  58.2.1   the Second Lien Lenders shall pay to the First Lien Agent in cash and
in the currency in which the First Lien Debt is denominated, an amount (the
“Purchase Amount”) determined by the First Lien Agent (acting reasonably) to be
equal to the outstanding First Lien Debt (including all accrued interest, fees,
expenses and any Break Costs) on such Purchase Date;     58.2.2   the Second
Lien Lenders shall take all such other steps as the First Lien Agent (acting
reasonably) may require for the purposes of ensuring that on and from the
Purchase Date none of the First Lien Lenders will have any liability (actual or
contingent) in relation to any outstanding Letters of Credit or under any First
Lien Document;     58.2.3   the First Lien Lenders shall, subject to payment to
them of the Purchase Amount, the completion of all relevant steps in accordance
with Clause 58.2.2, and the provision of an indemnity in accordance with Clause
58.4 (Indemnity against claw back) transfer the First Lien Debt (and all their
rights and obligations relating thereto) in accordance with the procedure for
transfer provided for in clause 26.5 (Procedure for transfer) of the First Lien
Credit Agreement or by such other means as the First Lien Agent and the Second
Lien Agent may otherwise agree;     58.2.4   the Obligors shall take all such
steps as the First Lien Agent and the Second Lien Agent (each, acting
reasonably) may require for the purposes of effecting such transfer;     58.2.5
  each First Lien Lender shall be deemed to have represented and warranted to
the Second Lien Lenders that (i) it is the owner of the beneficial interest in
all the rights and interests under the First Lien Documents purported to be
assigned or transferred by it by such transfer; and (ii) it has taken all
necessary corporate action to authorise such transfer.

58.3   Protection of First Lien Lenders       Save as provided for in Clause
58.2.5 (Purchase Date), any transfer of the First Lien Debt pursuant to this
Clause 58 (Second Lien buy-out) shall be without recourse to, or representation
or warranty from, the First Lien Lenders and the terms of clause 26 (Changes to
the Lenders) of the First Lien Credit Agreement relating to the protection of
the First Lien Lenders with respect to any assignment or transfer of their
rights or rights and obligations which is effected thereunder shall apply to any
such transfer of the First Lien Debt pursuant to this Clause 58 (Second Lien
buy-out).   58.4   Indemnity against claw back

  58.4.1   Subject to Clause 58.4.2, the Second Lien Lenders must provide, or
procure the provision of, an indemnity (on terms, and from a person,
satisfactory to the Majority First Lien Lenders) to each of the First Lien
Lenders against any and all costs, losses, liabilities, expenses and payments
which may be incurred or made by such First Lien Lender as a result of all or
any of the Purchase Amount being required, or being alleged to be required, to
be paid back by, or clawed back from, such First Lien Lender for any reason.

 



--------------------------------------------------------------------------------



 



  58.4.2   Any indemnity provided pursuant to Clause 58.4.1 shall not extend to
any costs, losses, liabilities, expenses and payments which could not have been
recovered by the relevant First Lien Lender had the First Lien Debt not been
transferred pursuant to this Clause 58 (Second Lien buy-out).

58.5   Protection of Hedging Banks       Notwithstanding any other provision in
this Agreement, each Hedging Bank shall continue to be a “Hedging Bank” for the
purposes of the Finance Documents and to be bound by, and benefit from, the
terms of the Finance Documents in its capacity as Hedging Bank notwithstanding
any transfer of the First Lien Debt pursuant to this Clause 58 (Second Lien
Buy-out) and notwithstanding that such Hedging Bank may not be a First Lien
Lender following the transfer of such First Lien Debt.   59.   SECOND LIEN
BUY-OUT OF HEDGES   59.1   Option to purchase

  59.1.1   At any time on or after the First Lien Enforcement Date, the Second
Lien Lenders may issue a notice (a “Buy-out Notice”) to each of the Hedging
Banks specifying their intention to purchase all (and not part only) of the
outstanding Hedging Termination Payments and the date (the “Purchase Date”) on
which such purchase is to be effected.     59.1.2   The Purchase Date specified
in any Buy-out Notice must be a Business Day falling no less than 10 Business
Days and no more 15 Business Days after the date of issue of such Buy-out
Notice.

59.2   Purchase Date

  On the Purchase Date:

  59.2.1   the Second Lien Lenders shall pay to each Hedging Bank in cash and in
the currency in which the Hedging Termination Payment is denominated, an amount
(the “Purchase Amount”) equal to the outstanding Hedging Termination Payment due
to that Hedging Bank (including all accrued interest) on such Purchase Date;    
59.2.2   the Hedging Banks shall, subject to payment to them of the Purchase
Amount and the provision of an indemnity in accordance with Clause 59.4
(Indemnity against claw back) transfer all their rights and obligations relating
the Hedging Termination Payments by such means as the the Second Lien Agent may
reasonably require;     59.2.3   the Obligors shall take all such steps as the
Hedging Banks and the Second Lien Agent (each, acting reasonably) may require
for the purposes of effecting such transfer;     59.2.4   each Hedging Bank
shall be deemed to have represented and warranted to the Second Lien Lenders
that (i) it is the owner of the beneficial interest in all the rights and
interests under the Hedging Termination Payment purported to be assigned or
transferred by it; and (ii) it has taken all necessary corporate action to
authorise such transfer.

59.3   Protection of Hedging Banks       Save as provided for in Clause 59.2.4
(Purchase Date), any transfer of rights and obligations relating to a Hedging
Termination Payment pursuant to this Clause 16 (Second Lien buy-out of Hedges)
shall be without recourse to, or representation or warranty from, the Hedging
Banks and the terms of clause 26 (Changes to the Lenders) of the First Lien
Credit Agreement relating to the protection of the First Lien Lenders with
respect to any assignment or transfer of their rights or

 



--------------------------------------------------------------------------------



 



    rights and obligations which is effected thereunder shall apply to any such
transfer pursuant to this Clause 59 (Second Lien buy-out of Hedges).   59.4  
Indemnity against claw back

  59.4.1   Subject to Clause 59.4.2, the Second Lien Lenders must provide, or
procure the provision of, an indemnity (on terms, and from a person,
satisfactory to the Hedging Banks, acting reasonably) to each of the Hedging
Banks against any and all costs, losses, liabilities, expenses and payments
which may be incurred or made by such Hedging Bank as a result of all or any of
the Purchase Amount being required, or being alleged to be required, to be paid
back by, or clawed back from, such Hedging Bank for any reason.     59.4.2   Any
indemnity provided pursuant to Clause 59.4.1 shall not extend to any costs,
losses, liabilities, expenses and payments which could not have been recovered
by the relevant Hedging Bank had the rights and obligations relating to the
Hedging Termination Payment not been transferred pursuant to this Clause 59
(Second Lien buy-out of Hedges).

60.   FIRST LIEN BUY-OUT   60.1   Option to purchase

  60.1.1   At any time after the issue of any notice by the Second Lien Agent
under Clause 49.4.1(B) (Action by Second Lien Lenders), the First Lien Lenders
may issue a notice (a “Buy-out Notice”) specifying their intention to purchase
all (and not part only) of the outstanding Second Lien Debt and the date (the
“Purchase Date”) on which such purchase is to be effected.     60.1.2   The
Purchase Date specified in any Buy-out Notice must be a Business Day falling no
less than 10 Business Days and no more 15 Business Days after the date of issue
of such Buy-out Notice.

60.2   Purchase Date       On the Purchase Date:

  60.2.1   the First Lien Lenders shall pay to the Second Lien Agent in cash and
in the currency in which the Second Lien Debt is denominated, an amount (the
“Purchase Amount”) determined by the Second Lien Agent (acting reasonably) to be
equal to the outstanding Second Lien Debt (including all accrued interest, fees,
expenses and any Break Costs) on such Purchase Date;     60.2.2   the First Lien
Lenders shall take all such other steps as the Second Lien Agent (acting
reasonably) may require for the purposes of ensuring that on and from the
Purchase Date none of the Second Lien Lenders will have any liability (actual or
contingent) under any Second Lien Document;     60.2.3   the Second Lien Lenders
shall, subject to payment to them of the Purchase Amount, the completion of all
relevant steps in accordance with Clause 60.2.2, and the provision of an
indemnity in accordance with Clause 60.4 (Indemnity against claw back) transfer
the Second Lien Debt (and all their rights and obligations relating thereto) in
accordance with the procedure for transfer provided for in clause 24.5
(Procedure for transfer) of the Second Lien Credit Agreement or by such other
means as the First Lien Agent and the Second Lien Agent may otherwise agree;

 



--------------------------------------------------------------------------------



 



  60.2.4   the Obligors shall take all such steps as the First Lien Agent and
the Second Lien Agent (each, acting reasonably) may require for the purposes of
effecting such transfer;     60.2.5   each Second Lien Lender shall be deemed to
have represented and warranted to the First Lien Lenders that (i) it is the
owner of the beneficial interest in all the rights and interests under the
Second Lien Documents purported to be assigned or transferred by it by such
transfer; and (ii) it has taken all necessary corporate action to authorise such
transfer.

60.3   Protection of Second Lien Lenders       Save as provided for in Clause
60.2.5 (Purchase Date), any transfer of the Second Lien Debt pursuant to this
Clause 60 (First Lien buy-out) shall be without recourse to, or representation
or warranty from, the Second Lien Lenders and the terms of clause 24 (Changes to
the Lenders) of the Second Lien Credit Agreement relating to the protection of
the Second Lien Lenders with respect to any assignment or transfer of their
rights or rights and obligations which is effected thereunder shall apply to any
such transfer of the Second Lien Debt pursuant to this Clause 60 (First Lien
buy-out).   60.4   Indemnity against claw back

  60.4.1   Subject to Clause 60.4.2, the First Lien Lenders must provide, or
procure the provision of, an indemnity (on terms, and from a person,
satisfactory to the Majority Second Lien Lenders) to each of the Second Lien
Lenders against any and all costs, losses, liabilities, expenses and payments
which may be incurred or made by such Second Lien Lender as a result of all or
any of the Purchase Amount being required, or being alleged to be required, to
be paid back by, or clawed back from, such Second Lien Lender for any reason.  
  60.4.2   Any indemnity provided pursuant to Clause 60.4.1 shall not extend to
any costs, losses, liabilities, expenses and payments which could not have been
recovered by the relevant Second Lien Lender had the Second Lien Debt not been
transferred pursuant to this Clause 60 (First Lien buy-out).

61.   THE SECURITY TRUSTEE   61.1   Appointment of the Security Trustee

  61.1.1   Each other Secured Creditor:

  (A)   appoints the Security Trustee to act as its agent and trustee in
connection with the Finance Documents;     (B)   irrevocably authorises the
Security Trustee (by itself or by such persons as it may nominate) on its behalf
to:

  (1)   enter into each Finance Document to which it is a party;     (2)  
exercise the rights, powers, authorities and discretions specifically given to
the Security Trustee under or in connection with the Finance Documents together
with any other incidental rights, powers, authorities and discretions or any
other incidental rights, powers, authorities and discretions necessary to give
effect to the trusts hereby created; and     (3)   enforce any Security granted
by the Security Documents as trustee (or as otherwise provided) on its behalf,
subject always to the terms of the Finance Documents.

 



--------------------------------------------------------------------------------



 



  61.1.2   The powers conferred upon the Security Trustee by the Finance
Documents shall be in addition to any powers which may from time to time be
vested in trustees by the general law.     61.1.3   If there is any conflict
between the provisions of this Agreement and any Security Documents with regard
to instructions to or the matters affecting the Security Trustee, this Agreement
will prevail.     61.1.4   Each other Secured Creditor acknowledges that the
concept of trust as known in common law jurisdictions is not known as such in
France.

61.2   Trust

  61.2.1   The Security Trustee shall hold the benefits of the Finance Documents
in its capacity as Security Trustee on trust for (to the extent such benefits
are capable of being secured in their favour) the Secured Creditors. Save as
expressly specified in any Finance Document, the Security Trustee:

  (A)   shall not be liable to any Party for any breach by any other Party of
any Finance Document;     (B)   shall have only those duties which are expressly
specified in the Finance Documents;     (C)   will apply all payments and other
benefits received by it under the Finance Documents in accordance with Clause 50
(Cascade); and     (D)   shall exercise its rights, powers and duties under the
Security Documents and/or this Agreement for the benefit of the Secured
Creditors.

  61.2.2   Section 1 of the Trustee Act 2000 shall not apply to any function of
the Security Trustee under or in connection with the Finance Documents provided
that nothing in this Agreement shall exempt the Security Trustee from any
liability for gross negligence or wilful misconduct.     61.2.3   Save as set
out in Clause 61.2.1, the Security Trustee’s duties under the Finance Documents
are of a mechanical and administrative nature. Nothing in the Finance Documents
shall constitute a partnership between any Party and the Security Trustee.    
61.2.4   The perpetuity period for the security trust established in relation to
the Finance Documents shall be eighty years from the date of this Agreement.

61.3   Resignation of Security Trustee

  61.3.1   The Security Trustee may resign at any time and appoint an Affiliate
acting through an office in the United Kingdom or Paris in its place by giving
notice to the other Secured Creditors and the Company.     61.3.2  
Alternatively the Security Trustee may resign by giving notice to the other
Secured Creditors and the Company, in which case the Relevant Group (after
consultation with the Company) may appoint a successor Security Trustee.    
61.3.3   If the Relevant Group has not appointed a successor Security Trustee in
accordance with Clause 61.3.2 within 30 days after notice of resignation was
given, the Security Trustee (after consultation with the Company) may appoint a
successor Security Trustee (acting through an office in the United Kingdom or
Paris).     61.3.4   The resignation of the retiring Security Trustee and the
appointment of any successor Security Trustee shall both become effective upon:

 



--------------------------------------------------------------------------------



 



  (A)   the successor Security Trustee (i) notifying all the Parties that it
accepts such appointment (ii) executing and delivering to the First Lien Agent
and Second Lien Agent duly completed deed(s) or instrument(s) of accession in
such form as the Relevant Group may require and taking all such other steps as
may be necessary to ensure that it accedes, and becomes a party, to the relevant
Finance Documents, as Security Trustee; and     (B)   each of the First Lien
Agent and the Second Lien Agent (each, acting reasonably) confirms it has
received acceptable advice to the effect that all of the Security Documents
provide for enforceable Security in favour of the successor Security Trustee and
the Secured Creditors,

      whereupon the retiring Security Trustee shall be discharged from any
further obligation in respect of the Finance Documents but shall remain entitled
to the benefit of this Clause 61 (Security Trustee). Its successor and each of
the other Parties shall have the same rights and obligations amongst themselves
as they would have had if such successor had been an original Party.     61.3.5
  The Parties shall take such action as the retiring Security Trustee and the
Relevant Group may consider necessary in order that the Security Documents shall
provide for perfected and enforceable Security in favour of any successor
Security Trustee and the Secured Creditors.     61.3.6   The retiring Security
Trustee shall, at its own cost (unless required to retire pursuant to Clause
61.3.7, in which case the costs shall be borne by the Company), make available
to the successor Security Trustee such documents and records and provide such
assistance as the successor may reasonably request for the purposes of
performing its functions as Security Trustee under the Finance Documents.    
61.3.7   After consultation with the Company, the Relevant Group may, by notice
to the Security Trustee, require it to resign in accordance with Clause 61.3.2
above. In this event, the Security Trustee shall resign in accordance with
Clause 61.3.2 above.

61.4   Additional trustees

  61.4.1   The Security Trustee may, upon giving prior notice to the other
Secured Creditors, appoint any person established or resident in any
jurisdiction (whether a trust corporation or not) to act either as a separate
trustee or as a co-trustee jointly with the Security Trustee if the Security
Trustee considers such appointment to be in the interests of the Secured
Creditors.     61.4.2   Any such additional trustee shall have such trusts,
powers, obligations, authorities and discretions (not exceeding those conferred
on the Security Trustee by the Finance Documents) and remuneration as shall be
conferred or imposed by the instrument of appointment. The Security Trustee
shall have power in like manner to remove any such person. The Company shall
indemnify such additional trustee as though it were the Security Trustee in
accordance with Clause 61.5 (Remuneration and indemnity). The Security Trustee
shall not be under any obligation to supervise the proceedings or acts of any
such delegate or sub-delegate or be in any way responsible for any liability
incurred by reason of any misconduct or default on the part of any such delegate
or sub-delegate.

61.5   Remuneration and indemnity

  61.5.1   For the benefit of the Security Trustee, nothing in this Clause 61
(Security Trustee) shall prejudice any right of indemnity by law given to
trustees.

 



--------------------------------------------------------------------------------



 



  61.5.2   The Company agrees to indemnify, on demand, the Security Trustee and
any receiver, attorney, agent or other person appointed by the Security Trustee
in accordance with the Finance Documents for any and all claims, liabilities,
costs, fees, charges, losses and expenses which may be incurred by or asserted
against the Security Trustee or any such person in any way relating to or
arising out of:

  (A)   its execution or purported execution of any of its trusts, powers,
authorities and discretions under the Finance Documents; or     (B)   performing
its duties and functions in such capacity; or     (C)   any action taken or
omitted by the Security Trustee or any such person under the Finance Documents,

      except to the extent arising directly from the Security Trustee’s or any
such person’s gross negligence or wilful misconduct.     61.5.3   The Security
Trustee may indemnify itself and each other person referred to in Clause 61.5.2
out of the assets over which Security is granted pursuant to the Security
Documents against all such claims, liabilities, costs, fees, charges, losses and
expenses referred to in Clause 61.5.2.     61.5.4   The Security Trustee shall
be entitled to such remuneration as it may agree from time to time with the
Company.     61.5.5   Without prejudice to Clause 61.5.2, each Secured Creditor
shall (in proportion to its share of the Debt) indemnify the Security Trustee,
within three Business Days of demand, against any cost, loss or liability
incurred by the Security Trustee (otherwise than by reason of the Security
Trustee’s gross negligence or wilful misconduct) in acting as Security Trustee
under or in connection with the Finance Documents (unless the Security Trustee
has been reimbursed for the same by any Obligor). The Obligors shall forthwith
on demand reimburse each Secured Creditor for any payments made by it under this
Clause 61.5.5.

61.6   Exclusion of liability

  61.6.1   Without limiting Clause 61.6.2, the Security Trustee will not be
liable for any action taken by it under or in connection with any Finance
Document, unless directly caused by its gross negligence or wilful misconduct.  
  61.6.2   No Party (other than the Security Trustee) may take any proceedings
against any officer, employee or agent of the Security Trustee in respect of any
claim it might have against the Security Trustee or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document and any officer, employee or agent of the Security Trustee may
rely on this Clause.     61.6.3   The Security Trustee will not be liable for
any delay (or any related consequences) in crediting an account with an amount
required under the Finance Documents to be paid by the Security Trustee if the
Security Trustee has taken all necessary steps as soon as reasonably practicable
to comply with the regulations or operating procedures of any recognised
clearing or settlement system used by the Security Trustee for that purpose.    
61.6.4   Nothing in this Agreement shall oblige the Security Trustee to carry
out any “know your customer” or other checks in relation to any person on behalf
of any Secured Creditor and each Secured Creditor confirms to the Security
Trustee that it is solely responsible for any such checks that it is required to
carry out and that it may not rely on any statement in relation to such checks
made by the Security Trustee.

 



--------------------------------------------------------------------------------



 



61.7   Instructions

  61.7.1   Unless a contrary indication appears in the Finance Documents, the
Security Trustee shall (A) exercise any right, power, authority or discretion
vested in it as Security Trustee in accordance with any instructions given to it
by the Instructing Group (or, if so instructed by the Instructing Group, refrain
from exercising any right, power, authority or discretion vested in it as
Security Trustee) and (B) not be liable for any act (or omission) if it acts (or
refrains from taking any action) in accordance with an instruction of the
Instructing Group. This Clause 61.7.1 shall not require the Security Trustee to
act in accordance with the instructions of the Instructing Group or any person
in respect of those powers, authorities and discretions granted to the Security
Trustee pursuant to Clauses 61.4 (Additional trustees), 61.5 (Remuneration and
indemnity), 61.15.1, 61.15.3, 61.15.4 (Security Trustee’s functions) and 61.16
(Legal restrictions and confidentiality).     61.7.2   Unless a contrary
indication appears in the Finance Documents, any instructions given by the
Instructing Group, shall be binding on all the Secured Creditors.     61.7.3  
The Security Trustee may refrain from acting in accordance with the instructions
of the Instructing Group until it has received such security as it may require
for any cost, loss or liability (together with any associated VAT) which it may
incur in complying with the instructions.     61.7.4   In the absence of
instructions from the Instructing Group, the Security Trustee may act (or
refrain from taking action) as it considers to be in the best interests of the
Secured Creditors.     61.7.5   The Security Trustee is not authorised to act on
behalf of a Secured Creditor (without first obtaining that Secured Creditor’s
consent) in any legal or arbitration proceedings relating to any Finance
Document.

61.8   Rights and discretions of the Security Trustee

  61.8.1   The Security Trustee may rely on:

  (A)   any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and     (B)   any statement made by a
director, authorised signatory or employee of any person regarding any matters
which may reasonably be assumed to be within his knowledge or within his power
to verify.

  61.8.2   The Security Trustee may assume (unless it has received notice to the
contrary in its capacity as Security Trustee) that:

  (A)   no Default (whether under the First Lien Credit Agreement or the Second
Lien Credit Agreement) has occurred (unless it has actual knowledge of such
Default);     (B)   any right, power, authority or discretion vested in any
Party, the Majority First Lien Lenders or the Majority Second Lien Lenders has
not been exercised; and     (C)   any notice or request made by the Company is
made on behalf of and with the consent and knowledge of all the Obligors.

  61.8.3   The Security Trustee may engage, pay for and rely on the advice or
services of any lawyers, accountants, surveyors or other experts.

 



--------------------------------------------------------------------------------



 



  61.8.4   The Security Trustee may act in relation to the Finance Documents
through its personnel and agents.

61.9   Information

  61.9.1   The Security Trustee has no duty (in the absence of a specific
provision in any Finance Document) to provide any Party with any credit or other
information relating to the business, assets or financial condition of any
Obligor or any other person whenever coming into its possession.     61.9.2  
Except where a Finance Document specifically provides otherwise, the Security
Trustee is not obliged to check the adequacy, accuracy or completeness of any
document it forwards to another Party.     61.9.3   The Security Trustee shall
not be liable or responsible to any other Secured Creditor for the adequacy,
accuracy and/or completeness of any information (whether oral or written)
supplied by the Security Trustee, an Obligor or any other person given in or in
connection with any Finance Document or the Information Memorandum.

61.10   Responsibility for documentation       The Security Trustee shall not be
liable or responsible:

  61.10.1   for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document;     61.10.2   for any failure to give notice to any third
party or to register, file or record (or any defect in such registration, filing
or recording) any Security created pursuant to any Security Document, or effect,
procure the registration of or otherwise protect the floating charge or any
other such Security created by or pursuant to the Security Documents under the
Land Registration Act 1925 or any other registration laws in England or any
other jurisdiction;     61.10.3   to obtain any licence, consent or other
authority for the creation of any such Security;     61.10.4   for any failure,
omission, or defect in perfecting or protecting the Security constituted by the
Security Documents, either in England and Wales or in any other jurisdiction; or
    61.10.5   for the financial condition of any Obligor.

61.11   Title       The Security Trustee may accept without enquiry such title
as any Obligor may have to the property over which Security is intended to be
created by any Security Document.   61.12   Investments       All moneys which
are received by the Security Trustee in its capacity as trustee or otherwise may
be invested in the name of or under the control of the Security Trustee in any
investment for the time being authorised by English law for the investment by
trustees of trust money or in any other investments which may be selected by the
Security Trustee. Additionally, the same may be placed on deposit in the name of
or under the control of the Security Trustee at such bank or institution
(including the Security Trustee) and upon such terms as the Security Trustee may
think fit.

 



--------------------------------------------------------------------------------



 



61.13   Tax       The Security Trustee shall have no responsibility whatsoever
to any Secured Creditor as regards any deficiency which might arise because the
Security Trustee is subject to any Tax or withholding from any payment made by
it under the Finance Documents.   61.14   Receivers’ indemnity       In no
circumstances shall the Security Trustee itself be obliged to give an indemnity
to any receiver who requires an indemnity as a condition of appointment.   61.15
  Security Trustee’s functions

  61.15.1   The Security Trustee shall:

  (A)   not be under any obligation to hold any title deeds, Finance Documents
or any other documents in connection with the assets charged by any Security
Document in its own possession or to take any steps to protect or preserve the
same (and the Security Trustee may permit the Obligors to retain any title deeds
and other documents if it considers such course of action to be appropriate);  
  (B)   without prejudice to Clause 61.15.1(A), be at liberty to hold the
Finance Documents and any other documents relating thereto or to deposit them in
any part of the world with any bank or company whose business includes
undertaking the safe custody of documents or firm of lawyers considered by the
Security Trustee to be of good repute and the Security Trustee shall not be
responsible for or be required to insure against any liability incurred in
connection with any such holding or deposit and may pay all sums required to be
paid on account of or in respect of any such deposit;     (C)   not be bound to
give notice to any person of the execution of any documents comprised or
referred to in the Finance Documents or of any other matter in any way relating
to the Finance Documents or to take any steps to ascertain whether any default
under any Finance Document has happened or whether any Party has breached any of
its obligations under any Finance Document or whether any right, power,
discretion or remedy has or may become exercisable by the Security Trustee and
the Security Trustee shall be entitled to assume that no such default has
happened and that each Party is observing and performing all its obligations
under any Finance Document and that no such right, power, discretion or remedy
has or may become exercisable;     (D)   as soon as reasonably practicable
following receipt of the same, notify the First Lien Agent and the Second Lien
Agent of any request received by it to exercise any power, authority or
discretion under this Agreement or any Finance Document or to form any opinion;
    (E)   promptly provide the First Lien Agent and the Second Lien Agent of
copies of any notice received by it from any Party (i) describing the occurrence
of any Default (as defined in the First Lien Credit Agreement or the Second Lien
Credit Agreement) and (ii) stating that the circumstance described is a Default
(so defined); and     (F)   be entitled to treat each Secured Creditor as a
Secured Creditor entitled to payments under this Agreement unless it has
received not less than five Business Days’ prior notice from that Secured
Creditor to the contrary in accordance with the terms of this Agreement.

 



--------------------------------------------------------------------------------



 



  61.15.2   Any consent or approval given by the Security Trustee for the
purposes of the Finance Documents may be given on such terms and subject to such
conditions (if any) as the Security Trustee thinks fit.     61.15.3   Any
trustee of any Security Document being a lawyer, accountant, broker or other
person engaged in any profession or business shall be entitled to charge and be
paid all usual professional and other charges for business transacted and acts
done by him or his firm in connection with the trusts of the Security Documents
and also his reasonable charges in addition to disbursements for all other work
and business done and all time spent by him or his firm in connection with
matters arising in connection with his trusteeship.     61.15.4   The Security
Trustee may in the conduct of the trusts instead of acting personally employ and
pay an agent (whether being a lawyer or other professional person) to transact
or conduct, or concur in transacting or conducting, any business and to do, or
concur in doing, all acts required to be done in connection with the Finance
Documents. The Security Trustee shall not be in any way responsible for any
liability incurred by reason of any misconduct or default on the part of any
such agent or be bound to supervise the proceedings or acts of any such agent.

61.16   Legal restrictions and confidentiality

  61.16.1   Notwithstanding any other provision of any Finance Document to the
contrary, the Security Trustee is not obliged to do or omit to do anything if it
would or might in its reasonable opinion constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.    
61.16.2   The relevant division or department through which the Security Trustee
acts shall be treated as a separate entity from any other of the Security
Trustee’s divisions or departments.     61.16.3   If information is received by
another division or department of the Security Trustee, it may be treated as
confidential to that relevant division or department and the Security Trustee
shall not be deemed to have notice of it.

61.17   Credit appraisal by the Secured Creditors       Without affecting the
responsibility of any Obligor for information supplied by it or on its behalf in
connection with any Finance Document, each Secured Creditor confirms to the
Security Trustee that it has been, and will continue to be, solely responsible
for making its own independent appraisal and investigation of all risks arising
under or in connection with any Finance Document including but not limited to:

  61.17.1   the financial condition, status and nature of each Obligor and each
other member of the Group;     61.17.2   the legality, validity, effectiveness,
adequacy or enforceability of any Finance Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document;     61.17.3   whether that Secured
Creditor has recourse, and the nature and extent of that recourse, against any
Party or any of its respective assets under or in connection with any Finance
Document, the transactions contemplated by the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

 



--------------------------------------------------------------------------------



 



  61.17.4   the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information provided by the Security Trustee, any other
Party or by any other person under or in connection with any Finance Document,
the transactions contemplated by the Finance Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document.

61.18   Business with the Group       The Security Trustee may accept deposits
from, lend money to and generally engage in any kind of banking or other
business with any Obligor or any member of the Group or any Non-Recourse
Subsidiary.   61.19   Enforcement       The Secured Creditors shall not have any
independent power to enforce any of the Security Documents or to exercise any
rights, discretions or powers to grant any consents or releases under or
pursuant to the Security Documents or otherwise have direct recourse to the
Security constituted by any of the Security Documents except through the
Security Trustee.   61.20   Release of Security       The Security Trustee may
release any Security over any asset the subject of the Security Documents in
accordance with the terms of any such Security Document or if:

  61.20.1   the asset is disposed of in compliance with the First Lien
Documents; or     61.20.2   the asset is disposed of by any receiver or other
person in accordance with the powers granted under the Security Documents.

61.21   Insolvency Events

  61.21.1   For the purposes of this Agreement, “Insolvency Event” means any the
circumstances or events described in clause 25.7 (Insolvency proceedings),
clause 25.8 (Enforcement of security) or clause 25.9 (Creditor’s process) of the
First Lien Credit Agreement or any other circumstance or event analogous to any
of the foregoing.     61.21.2   If any Insolvency Event occurs in relation to
any Obligor, the Security Trustee may, and is irrevocably authorised on behalf
of the Secured Creditors, subject to the terms of the Finance Documents, to:

  (A)   claim, enforce and prove for the Debt owed by, or any other claims
against, that Obligor;     (B)   (subject to Clause 61.21.5) exercise all powers
of convening meetings, voting and representation in respect of the Debt owed by
that Obligor and each Secured Creditor shall provide all forms of proxy and of
representation which may be required for such purposes;     (C)   file claims
and proofs, give receipts and take all such proceedings and do all such things
as the Security Trustee sees fit to recover the Debt owed by, or any other
claims against, that Obligor; and     (D)   receive all distributions on or
account of the Debt owed by, or any other claims against, that Obligor for
application in accordance with Clause 7 (Cascade).

  61.21.3   If and to the extent that the Security Trustee is not entitled to
claim, enforce, prove, file claims or proofs, or take proceedings for the
recovery of any Debt owed by the relevant

 



--------------------------------------------------------------------------------



 



      Obligor, the relevant Secured Creditor(s) to whom such Debt is owed shall
do so in good time as reasonably requested by the Security Trustee.     61.21.4
  Save to the extent that it has been requested by the Security Trustee under
Clause 61.21.3 to take such action, no Secured Creditor may take any of the
actions referred to in Clause 61.21.2 without the Security Trustee’s prior
consent.     61.21.5   Nothing in this Clause 61.21 (Insolvency events) shall:

  (A)   limit the rights of the First Lien Lenders to convene meetings, to
exercise their voting rights and to issue instructions to the Security Trustee,
under the First Lien Credit Agreement and/or this Agreement; and     (B)   limit
the rights of the Second Lien Lenders to convene meetings, to exercise their
voting rights and to issue instructions to the Security Trustee, under the
Second Lien Credit Agreement and/or this Agreement.

  61.21.6   If any Insolvency Event occurs in relation to any Obligor, the
trustee in bankruptcy, liquidator, assignee or other person distributing the
assets of that Obligor or their proceeds shall be directed to pay distributions
on the Debt direct to the Security Trustee for application in accordance with
Clause 50 (Cascade).

62.   NOTICES   62.1   In writing

  62.1.1   Any communication in connection with this Agreement must be in
writing and, unless otherwise stated, may be given in person, by fax or email.  
  62.1.2   Unless it is agreed to the contrary, any consent or agreement
required under this Agreement must be given in writing.

62.2   Contact details

  62.2.1   Except as provided in this Clause 62.2, the contact details of each
Party for all communications in connection with this Agreement are those
notified by that Party for this purpose to the Security Trustee on or before the
date it becomes a Party.         The Company         The contact details of the
Company for this purpose are:         Address: Endeavour International
Corporation, 1000 Main Street, Suite 3300, Houston, Texas 77002

     
Fax number:
  (001) 713 307-8793
 
   
Email:
  Mike.Kirksey@endeavourcorp.com
 
   
Attention:
  Mike Kirksey
 
   
Copy:
  Cathy Stubbs (fax (44) 20 7451 2352)
 
   
Email:
  Cathy.Stubbs@endeavourcorp.com
 
    BNP PARIBAS as First Lien Agent and Security Trustee
 
    The contact details of BNP Paribas for this purpose are:
 
   
Address:
  16 Rue de Hanovre, 75002 Paris, France
 
   
Attention:
  Remi Collonges-Dufouleur/Aurélie Guth
 
   
Fax number:   
  +33 1 43 16 99 43

 



--------------------------------------------------------------------------------



 



     
Copy:
  Sophie Pic
 
   
Fax number:
  +33 1 42 98 49 25
 
    Second Lien Agent
 
    The contact details of Bank of Scotland plc for this purpose are:
 
   
Address:
  New Uberior House, 11 Earl Grey Street, Edinburgh, EH3 9BN
 
   
Attention:
  Helen Coates
 
   
Fax number:   
  + $$131 659 0871

  62.2.2   Any Party may change its contact details by giving five Business
Days’ notice to the Security Trustee or (in the case of the Security Trustee) to
the other Parties.     62.2.3   Where a Party nominates a particular department
or officer to receive a communication, a communication will not be effective if
it fails to specify that department or officer.

62.3   Effectiveness

  62.3.1   Except as provided in Clause 62.3.2 and Clause 62.3.3, any
communication in connection with this Agreement will be deemed to be given as
follows:

  (A)   if delivered in person, at the time of delivery; and     (B)   if by fax
or e-mail, when received in legible form.

  62.3.2   A communication given under Clause 62.4.1 but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.     62.3.3   A
communication to the Security Trustee, the First Lien Agent, the Second Lien
Agent or the Account Bank will only be effective on actual receipt by it.

62.4   Obligors

  62.4.1   All communications under this Agreement to or from the other Secured
Creditors must be sent through the Security Trustee.     62.4.2   All
communications under this Agreement to or from an Obligor must be sent through
the Company.     62.4.3   Each Obligor (other than the Company) irrevocably
appoints the Company to act as its agent:

  (A)   to give and receive all communications under this Agreement;     (B)  
to supply all information concerning itself to any Secured Creditor; and     (C)
  to sign all documents under or in connection with this Agreement.

  62.4.4   Any communication given to the Company in connection with this
Agreement will be deemed to have been given also to the other Obligors.    
62.4.5   The Secured Creditors may assume that any communication made by the
Company is made with the consent of each other Obligor.

62.5   Language

  62.5.1   Any notice given in connection with this Agreement must be in
English.     62.5.2   Any other document provided in connection with this
Agreement must be:

  (A)   in English; or

 



--------------------------------------------------------------------------------



 



  (B)   (unless the Security Trustee otherwise agrees) accompanied by a
certified English translation. In this case, the English translation prevails
unless the document is a statutory or other official document.

63.   GOVERNING LAW       This Agreement and any non-contractual obligations
arising out of or in connection with it are governed by English law.   64.  
ENFORCEMENT   64.1   Jurisdiction

  64.1.1   The courts of England have exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a
“Dispute”).     64.1.2   The Parties agree that the courts of England are the
most appropriate and convenient courts to settle Disputes and accordingly no
Party will argue to the contrary.     64.1.3   This Clause 64.1 (Jurisdiction)
is for the benefit of the Secured Creditors only. As a result, no Secured
Creditor shall be prevented from taking proceedings relating to a Dispute in any
other courts with jurisdiction. To the extent allowed by law, the Secured
Creditors may take concurrent proceedings in any number of jurisdictions.

64.2   Service of process

  64.2.1   Without prejudice to any other mode of service allowed under any
relevant law, each Obligor (other than an Obligor incorporated in England and
Wales):

  (A)   irrevocably appoints Endeavour Energy UK Limited as its agent for
service of process in relation to any proceedings before the English courts in
connection with this Agreement; and     (B)   agrees that failure by a process
agent to notify the relevant Obligor of the process will not invalidate the
proceedings concerned.

  64.2.2   Each of the Obligors expressly agrees and consents to the provisions
of this Clause 64 (Enforcement) and Endeavour Energy UK Limited hereby confirms
its acceptance of such appointment.

64.3   Waiver of immunity       Each Obligor irrevocably and unconditionally:

  64.3.1   agrees not to claim any immunity from proceedings brought by a
Secured Creditor against that Obligor in relation to a Finance Document and to
ensure that no such claim is made on its behalf;     64.3.2   consents generally
to the giving of any relief or the issue of any process in connection with those
proceedings; and     64.3.3   waives all rights of immunity in respect of it or
its assets.

This Agreement has been executed and delivered as a deed on the date stated at
the beginning of this Agreement.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
PARTIES
Part I
Obligors

              Registration number (or     Name of Obligor   equivalent, if any)
  Jurisdiction of incorporation
Endeavour International Corporation
  C897-2000   Nevada, U.S.A.
Endeavour Operating Corporation
  3737839   Delaware,U.S.A.
Endeavour Energy New Ventures Inc. (formerly known as END Operating Management
Company)
  3900636   Delaware, U.S.A.
END Management Company
  3737839   Delaware, U.S.A.
Endeavour International Holding B.V.
  34229293   Netherlands
Endeavour Energy Netherlands B.V.
  34229296   Netherlands
Endeavour Energy UK Limited
  5030838   England and Wales
Endeavour North Sea Limited
  3518803   England and Wales
Endeavour Energy North Sea LLC
  4621624   Delaware, U.S.A.
Endeavour Energy North Sea L.P.
  4591023   Delaware, U.S.A.

Part II
First Lien Lenders
BNP Paribas
Bank of Scotland plc (formerly, The Governor and Company of the Bank of
Scotland)
Sumitomo Mistsui Finance Dublin Ltd
DnB NOR Bank ASA
Fortis Bank, UK Branch
KBC Bank NV London Branch
DZ Bank AG London Branch
Goldman Sachs Lending Partners LLC.

 



--------------------------------------------------------------------------------



 



Part III
Second Lien Lenders
Bank of Scotland plc
Part IV
Hedging Banks
Bank of Scotland plc (formerly, HBOS Treasury Services plc)
J.Aron & Company
SMBC Capital Markets Limited
BNP Paribas

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
FORM OF ACCESSION INSTRUMENT

     
To:
  [Security Trustee]
 
   
From:
  [Name of new party]

Dated:
Dear Sirs
Intercreditor Agreement dated 31 October 2006 between, among others, Endeavour
International
Corporation and BNP Paribas (as amended from time to time) (the “Agreement”)

1.   We refer to the Agreement. This is an Accession Instrument. Terms defined
in the Agreement have the same meaning in this Accession Instrument unless given
a different meaning in this Accession Instrument.

2.   [Name of new party] agrees to become Party to, and be bound by the terms
of, the Agreement [and the First Lien Credit Agreement] [and the Second Lien
Credit Agreement] as a[n] {[Obligor]/[Second Lien Lender]/[First Lien
Lender]/[Hedging Bank]/[Second Lien Agent]/[First Lien Agent]}. [Name of new
party] is a company duly incorporated under the laws of [name of relevant
jurisdiction].

3.   [New party’s] administrative details are as follows:       Address:      
Fax No:       Attention:   4.   This Accession Instrument and any
non-contractual obligations arising out of or in connection with it are governed
by English law.

[This Accession Instrument has been executed and delivered as a deed on the date
stated at the beginning of this Accession Instrument.]
Yours faithfully,
                                                            
Authorised signatory for
[Name of new party]
This Accession Instrument is accepted by:
                                                            
Authorised signatory for
[Security Trustee]

 